       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 1 of 145



 1   Brian J. Stretch, SBN 163973                        Jesse Bless (pro hac vice)
     bstretch@sidley.com                                 jbless@aila.org
 2   Naomi Igra, SBN 269095                              AMERICAN IMMIGRATION LAWYERS
     naomi.igra@sidley.com                               ASSOCIATION
 3   Chelsea Davis, SBN 330968                           1301 G Street, Suite 300
     chelsea.davis@sidley.com                            Washington, D.C. 20005
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000                   Samina M. Bharmal (pro hac vice)
 5   San Francisco, CA 94104                             sbharmal@sidley.com
     Telephone: +1 415 772 1200                          SIDLEY AUSTIN LLP
 6   Facsimile: +1 415 772 7400                          1501 K Street NW
                                                         Washington, D.C. 20005
 7   Attorneys for Plaintiffs                            Telephone: +1 202 736 8000

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                                OAKLAND
11
     IMMIGRANT LEGAL RESOURCE CENTER;                     Case No. 4:20-cv-05883-JSW
12   EAST BAY SANCTUARY COVENANT;
     COALITION FOR HUMANE IMMIGRANT
13   RIGHTS; CATHOLIC LEGAL IMMIGRATION                   DECLARATION OF MANUEL PASTOR
     NETWORK, INC.; INTERNATIONAL RESCUE                  JR. IN SUPPORT OF PLAINTIFFS’
14   COMMITTEE; ONEAMERICA; ASIAN                         MOTION FOR PRELIMINARY
     COUNSELING AND REFERRAL SERVICE;                     INJUNCTION
15   ILLINOIS COALITION FOR IMMIGRANT
     AND REFUGEE RIGHTS,
16
                    Plaintiffs,
17
            v.
18
     CHAD F. WOLF, under the title of Acting
19   Secretary of Homeland Security;
     U.S. DEPARTMENT OF HOMELAND
20   SECURITY; KENNETH T. CUCCINELLI,
     under the title of Senior Official Performing the
21   Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP & IMMIGRATION
22   SERVICES
23
                    Defendants.
24

25

26

27

28
                                                     1
                                    DECLARATION OF MANUEL PASTOR JR.
                                         Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 2 of 145



 1           I, Manuel Pastor, Jr., hereby submit this declaration pursuant to 28 U.S.C. § 1746 and declare

 2   as follows:

 3           1.         I am a Distinguished Professor at the University of Southern California and am the

 4   Director of the USC Equity Research Center, a merger between the Center for the Study of

 5   Immigrant Integration (“CSII”) and the Program for Environmental and Regional Equity, both of

 6   which I have directed over the last twelve years.

 7           2.         I have a Ph.D. in Economics from the University of Massachusetts, Amherst. Before

 8   attaining my Ph.D., I completed a bachelor’s degree in economics at the University of California,

 9   Santa Cruz, and a master’s degree in economics at the University of Massachusetts, Amherst.

10           3.         I have received fellowships from the Danforth, Guggenheim and Kellogg

11   foundations, and grants from the Irvine Foundation, the Rockefeller Foundation, the Ford

12   Foundation, the National Science Foundation, the Hewlett Foundation, the MacArthur Foundation,

13   and many others.

14           4.         My research has generally focused on issues of the economic, environmental, and

15   social conditions facing low-income urban communities and the social movements seeking to change

16   those realities.

17           5.         I am widely published and a frequent speaker on issues of demographic change,

18   economic inequality, and community empowerment.

19           6.         A true and correct copy of my curriculum vitae is attached as Appendix A.

20           7.         I have personal and professional knowledge of the matters set forth herein. I would

21   testify to the facts in this declaration under oath if called upon to do so.

22           8.         I have extensively researched the effect of fees on naturalization. Some of that

23   research and my conclusions are detailed in Nurturing Naturalization: Could Lowering the Fee

24   Help?, which was published in February 2013.

25           9.         I have also studied the impact of naturalization and equity on the economy. Some of

26   my research and conclusions are detailed in a book I edited with John Mollenkopf titled Unsettled

27   Americans: Metropolitan Context and Civic Leadership for Immigrant Integration which was

28   published in 2016, in a book I wrote with Chris Benner titled Equity, Growth, and Community: What
                                                      2
                                        DECLARATION OF MANUEL PASTOR JR.
                                             Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 3 of 145



 1   the Nation Can Learn From America’s Metro Areas, which was published in 2015, and in a report I

 2   co-authored, titled Citizen Gain: The Economic Benefit of Naturalization for Immigrants and the

 3   Economy, which was published in December 2012.

 4           10.    The Department of Homeland Security (“DHS”)published a final rule, U.S.

 5   Citizenship and Immigration Services Fee Schedule and Changes to Certain Other Benefit Request

 6   Requirements, on August 3, 2020 (the “Final Rule”).

 7           11.    My work was cited in at least 38 comments to the Final Rule.

 8           12.    I was asked to provide my expert opinion about the economic assumptions and

 9   justifications on which the fee increases in the Final Rule are based and the likely effects of the Final

10   Rule.

11           13.    In summary, it is my expert opinion that the Final Rule relies on inaccurate economic

12   assumptions. The Final Rule will reduce the rate of naturalization, and that reduction will

13   disproportionately affect immigrants with lower incomes and immigrants from Mexico. The Final

14   Rule will increase inequity, which will have a negative impact on the nation’s economy.

15           14.    Among other changes, the Final Rule raises the price for the N-400 Application for

16   Naturalization from $640 to $1,170, with a $10 discount for applicants who file online. For

17   applicants who file by paper, this represents an 83% increase in the fee. 85 Fed. Reg. 46792. At the

18   same time, the Final Rule reduces the price for the I-90 Application to Replace Permanent Resident

19   Card from $455 to $415, with a $10 discount for applicants who file online. For applicants who file

20   by paper, this represents a 9% decrease in the fee.

21           15.    In addition, prior research has indicated that applicants may need to put time and

22   money into English and civics courses, as well as into obtaining any needed legal or other assistance

23   in preparing the paperwork to naturalize, further increasing the cost of applying.

24           16.    With respect to the naturalization fees, the Final Rule states, “DHS does not have any

25   data to establish that these fees, though required, are a significant impediment to naturalization or

26   economic and social mobility. DHS saw no or limited decreases in the number of benefit requests

27   submitted after its fee adjustments in 2007, 2010, and 2016 (e.g. N-400 filing volumes grew from

28
                                                       3
                                     DECLARATION OF MANUEL PASTOR JR.
                                          Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 4 of 145



 1   less than 600,000 in FY 2009 to approximately 750,000 in FY 2011; similarly, N-400 filing volumes

 2   grew from less than 800,000 in FY 2015 to nearly 1 million in FY 2017).” 85 Fed. Reg. 46798.

 3           17.    DHS’s economic assumption is contradicted by research. Analysis of data indicates

 4   that fee increases can have a negative impact on the volume of naturalization. In particular, our

 5   research analyzed data on N-400 applications for the years 1998-2009. The data showed that the FY

 6   1999 fee increases resulted in a precipitous drop in N-400 applications. The FY 2004 fee increase,

 7   which was implemented mid-fiscal year and was a relatively modest increase in the citizenship fee,

 8   brought a modest surge in N-400 applications of about 27 percent (perhaps reflecting individuals

 9   trying to apply before the increase) and then a slight decrease afterward. The FY 2007 fee increase,

10   which was implemented in July, resulted in a big surge of N-400 applications in the first part of the

11   year (prior to the increase), followed by a dramatic decline in the latter part of that year and into

12   2008.

13           18.    Research also demonstrates economic and social benefits of naturalization, and that

14   fees are an impediment to accessing the benefits that accrue with naturalization. For example, my

15   own econometric study coupling data on income with information on the year of naturalization

16   found that citizen immigrants realized an eight to 11 percent increase in individual earnings over the

17   course of several years after naturalization. My own research also shows that the price increases for

18   naturalization in 2004 and 2007 were a significant barrier to citizenship for less educated and lower

19   income immigrants.

20           19.    Based on data from past fee increases, postponing the effective date of the fee

21   increase for naturalization applications in the Final Rule will likely increase revenue for USCIS in

22   the immediate term. However, actually implementing the Final Rule could result in reduction in

23   revenue over time.

24           20.    With respect to the I-90 and N-400 fees, the Final Rule states, “In setting these fees,

25   DHS intends to achieve full cost recovery for USCIS, as provided by law, while emphasizing the

26   beneficiary-pays principle of user fees. DHS is not motivated by another consideration in

27   establishing these fees, thus, we did not consider any interplay between the fees for Forms I-90 and

28   N-400 in the NPRM, nor do we in the final rule.” 85 Fed. Reg. 46838.
                                                    4
                                     DECLARATION OF MANUEL PASTOR JR.
                                          Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 5 of 145



 1           21.       Failing to account for the interplay between the fees for Forms I-90 and N-400

 2   undermines the modeling on which the Final Rule is based. Data demonstrates that naturalization

 3   seems to be responsive to price, particularly to the differential between renewing permanent resident

 4   status and obtaining citizenship. Raising the cost of naturalization and lowering the cost of renewing

 5   legal resident status will have the effect of reducing the rate of naturalization applications. Any

 6   revenue assumptions thus must take into account the interplay between these applications.

 7           22.       The Final Rule also states, “Therefore, DHS believes the price elasticity for

 8   immigration services is inelastic and increases in price will have no impact on the demand for these

 9   services. This is true for all immigration services impacted by this rule.” 85 Fed. Reg. 46896. This is

10   the wrong metric since immigrants are likely to require some sort of immigrant services; the real

11   issue is which they choose when prices shift. Analysis of data shows a responsiveness to price shifts,

12   particularly to the difference between the cost to renew a green card and the cost of naturalization.

13   The relative cost of those applications is the relevant comparison for any immigrant and should have

14   been taken into account in any economic modeling supporting the Final Rule.

15           23.       Evidence supports the importance of the interplay between the I-90 and N-400

16   application fees. As explained above, N-400 fee increases in 2004 and 2007 resulted in declines in

17   naturalization applications. By contrast, in November of 2010, USCIS increased the fee on the I-90

18   but left the N-400 price unchanged. Following that I-90 fee increase, citizenship application

19   rebounded to the rates they had been in 2006, suggesting price sensitivity to the differential.

20           24.       Following the statement that demand for immigration services is inelastic, the Final

21   Rule states, “DHS also does not believe that the NPRM is in any way discriminatory in its

22   application and effect.” 85 Fed. Reg. 46896. The Final Rule provides no data or evidence in support

23   of this belief.

24           25.       Contrary to the Final Rule’s assertion, analysis of data indicates that fee increases can

25   have a significant impact on the composition of who naturalizes. Our research shows that fee

26   increases resulted in a dramatic and disproportionate decline in naturalization by less-educated (and

27   likely lower income) immigrants and immigrants who were born in Mexico.

28
                                                         5
                                       DECLARATION OF MANUEL PASTOR JR.
                                            Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 6 of 145



 1            26.   In particular, using American Community Survey (“ACS”) data from the Public Use

 2   Microdata Sample (“PUMS”), we analyzed three aspects of those naturalizing: their educational

 3   level, their length of time in the country prior to naturalization, and their national origin. We used

 4   education because it is a characteristic that is highly correlated with income but less mutable. Our

 5   analysis showed a dramatic decline in naturalization in those with less than a high school education

 6   following fee increases in 1999 and 2007. Our analysis also demonstrated that as the price

 7   differential rises between green card renewal and naturalization, there are generally longer delays

 8   between arrival in the country and naturalization. Finally, the data showed that naturalizations by

 9   Mexicans dropped dramatically after the 1999 fee increase, rose in 2007 just before the fee increases

10   that year, and then fell again. Considering all factors, price sensitivity seems to be a factor causing

11   this decline in naturalizations by Mexicans.

12            27.   The Final Rule states: “DHS recognizes that filing fees are a burden for some people

13   of limited financial means. However, as previously stated, the cost of fee waivers and reduced fees

14   are borne by all other fee payers, because they must be transferred to those who pay a full fee to

15   ensure full cost recovery. DHS believes that it is more equitable to base fees on the beneficiary-pays

16   principle. Thus, USCIS takes a relatively careful position with respect to transferring costs from one

17   applicant to another through the expansion of fee waiver eligibility and discounting fees. To set fees

18   at various levels based on income, as suggested by the commenter, would require deviation from the

19   underlying fee-setting methodology and require some of the costs for those applications to be

20   reassigned to other benefit requests. Therefore, DHS did not incorporate a reduced fee, sliding scale,

21   or family cap in this final rule or the other suggestions provided by commenters.” 85 Fed. Reg.

22   46827.

23            28.   The result of the Final Rule is not equitable. Charging the same fee for the N-400

24   naturalization application without making a fee waiver generally available will mean that some

25   otherwise eligible permanent residents will be unable to apply for naturalization.

26            29.   The Final Rule makes no attempt to explain how it is “equitable” to fail to take into

27   account ability-to-pay in setting fees. A permanent resident in California with a household income of

28   $32,751 for a family of four had been eligible for a fee waiver for the N-400 application. Because
                                                      6
                                     DECLARATION OF MANUEL PASTOR JR.
                                          Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 7 of 145



 1   that income is now $1 over 125% of the federal poverty guidelines, that applicant would not be

 2   eligible for a fee waiver under the Final Rule, if one was even available to him or her. That

 3   permanent resident would now need to pay $1,170 to apply. A permanent resident in California with

 4   a household income of $1 million for a family of one would pay the same N-400 fee of $1,170. The

 5   burden of the $1,170 fee is obviously quite different on these permanent residents. An equitable

 6   approach should take into account the difference in relative burden.

 7          30.     Contrary to the assertion that the Final Rule is equitable, the Final Rule will increase

 8   inequity. The Final Rule will negatively and disproportionately affect poor, non-white immigrants

 9   and create a significant obstacle to their ability to access the economic and social benefits of

10   citizenship.

11          31.     By increasing inequity, the Final Rule harms the economy generally. My own

12   research with Chris Benner in our book, Equity, Growth, and Community, demonstrates that large

13   disparities are a drag on the ability of regions to maintain employment growth, a result that squares

14   with similar work on employment, output, per capita income, and productivity by researchers at the

15   Cleveland Federal Reserve for the Fund for Our Economic Future.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
                                     DECLARATION OF MANUEL PASTOR JR.
                                          Case No. 4:20-cv-05883-JSW
       Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 8 of 145



 1   I declare under penalty of perjury under the laws of the United States of America that the foregoing

 2   is true and correct to the best of my knowledge.

 3
      Executed on August 16, 2020
 4                                                          Dr. Manuel Pastor, Jr.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
                                    DECLARATION OF MANUEL PASTOR JR.
                                         Case No. 4:20-cv-05883-JSW
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 9 of 145




                   APPENDIX A
        Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 10 of 145



                                   CURRICULUM VITAE
                                       (July 31, 2020)

                                       MANUEL PASTOR, JR.


WORK ADDRESS
University of Southern California
Equity Research Institute (ERI)
1149 South Hill Street, Suite H-340
Los Angeles, CA 90015
(213) 740-5604; FAX: (213) 740-0056; E-MAIL: mpastor@usc.edu


TEACHING EXPERIENCE
2007-:          Distinguished Professor of Sociology
                Turpanjian Chair in Civil Society & Social Change (2015-)
                Director, Equity Research Institute (formally the Program for Environmental and Regional
                Equity and the Center for the Study of Immigrant Intergration (2007-today)

1996-07:        Professor, Latin American & Latino Studies (LALS), UC Santa Cruz; Chair of LALS,
                1996-1999; Director (2000-2003)/ Co-Director (2003-2007), Center for Justice,
                Tolerance, and Community

1984-96:        Professor (previously Assistant and Associate) of Economics & Director (1993-96),
                International & Public Affairs Center, Occidental College

1993-96:        Visiting Associate Professor, Graduate School of International Relations and Pacific
                Studies, University of California, San Diego

1991:           Visiting Associate Professor, Graduate School of Architecture and Urban Planning,
                University of California, Los Angeles


HONORS AND AWARDS
Community:              James Rouse Spirit of Enterprise Award, Enterprise Community Partners, 2019
                        Champion for Equity, Advancement Project, 2017
                        Loving Civil Rights Award Honoree, Connecticut Fair Housing Center, 2012
                        Wally Marks ChangeMaker of the Year Award, Liberty Hill Foundation, 2012
                        Civic Entrepreneur of the Year Award, California Center for Regional Leadership.
                                2002

Professional:           Appointed as a Distinguished Professor, University of Southern California, 2019
                        Award for Public Sociology in International Migration, presented by the
                            American Sociology Association’s International Migration Section, 2018
                        USC Associate’s Award for Creativity in Research and Scholarship, 2018
                        Elizondo Distinguished Visiting Professor at Notre Dame’s Institute for
                           Latino Studies, 2016

                                                                                                       Page 1
     Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 11 of 145



                         Albert S. Raubenheimer Outstanding Faculty Award, University of Southern
                            California, 2015
                         Edward Blakely Award, from the Planners of Color Interest Group (POCIG) of
                            the Association of Collegiate Schools of Planning (ACSP), 2014
                         General Education Teaching Award, USC Dornsife College, 2011-2012
                         University Of Arkansas, Clinton School of Public Service, Center on Community
                            Philanthropy Distinguished “Scholar in Residence.” 2012
                         Visiting Presidential Scholar, Hofstra University, 2009
                         Bellagio Residency, Rockefeller Foundation, 2001
                         North-South Center Research Associate, 1996-97
                         MacArthur Foundation Grant for Research & Writing, 1993
                         Guggenheim Fellowship, 1989-90
                         Kellogg National Fellow, 1988-1991
                         Fulbright Fellow (Research) 1987, 1988, 1990
                         Haynes Foundation Summer Fellowship, 1986
                         Fulbright Fellow (Program: South America Today, 1985)

Graduate:                Danforth Fellowship
                         Honors in History of Thought and Economic History Comprehensive Exams

Undergraduate:           Highest Honors, Economics (B.A.)
                         Honors, English Literature (B.A.)
                         College Honors (B.A.)
                         Crown-Zellerbach Scholarship
                         Gemco Economics Scholarship


EDUCATION
1979-84:         Ph.D., M.A., in Economics, University of Massachusetts, Amherst

1973-78:         B.A. Economics, B.A. English Literature/Creative Writing, University of California, Santa
                 Cruz


GRANTS & RESEARCH CONTRACTS
       (unless noted, served or serving as PI or co-PI)

       Open Society Foundation, “Solidarity at Scale: Building Our 21st Century Economy,” $200,000,
              2020-2021.

       Southern California Grantmakers, “Roadmap to Recovery,” $199,294, 2020.

       California Community Foundation, “We Count LA Campaign Evaluation,” $250,000, 2020.

       James Irvine Foundation, “Solidarity Economics: Building Our 21st Century Economy,”
               $300,000, 2019-2020.

       Nathan Cummings Foundation, “States Matter: Developing Policies and Building Power for Just
              Transition,” (with Mijin Cha), 2019-2020, $125,000.

                                                                                                    Page 2
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 12 of 145




 Ford Foundation, “Changing States: Possibilities and Pathways to Governing Power,” $150,000,
        2019-2020.

 Institute for New Economic Thinking, “Solidarity Economics,” $50,000, 2019-2021.

 California Wellness Foundation, “Civic Engagement,” $500,000, 2019-2022.

 James Irvine Foundation, “To Increase Understanding of Power-Building Approaches to Voter
         and Civic Engagement in California, $50,000, 2019-2020.

 California Community Foundation, “Council on Immigrant Integration 2019,” $200,000, 2019-
         2021.

 The California Endowment, “Moving Immigrant Integration from Defense to Offense,” $25,000,
        2019.

 The California Endowment, “Evaluating Goals for Health Year 3,” $195,000, 2020-2021.

 James Irvine Foundation, “A Data Hub for Equity: Solidifying Research and Communications
         Capacity to Defend and Develop the California Promise,” $675,000, 2018-2020.

 Los Angeles Economic Development Corporation, “Data Support for Propel LA,” $60,000, 2018-
        2019.

 Robert Wood Johnson Foundation, “Community Power and Influence,” $1,500,000, 2018-2020.

 California Air Resources Board, “Integrating a Community Cumulative Impacts Framework for
         the Implementation of AB 617 and SB 673,” subcontract through UC Berkeley, $84,188.

 Carnegie Corporation, “DIY Citizenship: Who's Really Eligible to Naturalize and Where do they
        Live?” $30,000, 2018.

 California Community Foundation, “Housing: Research and Advocacy Renewal,” $50,000, 2018-
         2019.

 The California Endowment, “PERE/CSII Data Hub for Equity,” $1,049,999, 2018-2021.

 California Community Foundation, Council on Immigrant Integration Renewal 2017, $100,164,
         2018.

 The California Endowment, “Evaluating and Measuring Power: Support for Evaluating Progress
        towards Building Healthy Communities' Power-Building Goals,” $800,000, 2018-2019

 Anonymous, “Changing States: Research to Support State-based Efforts to Build Towards
       Progressive Governance,” $750,000, 2017-2020.

 Evelyn and Walter Haas, Jr. Fund, “Data/Communications Hub,” $60,000, 2017-2018.

 Ford Foundation, “Changing States: Possibilities and Pathways to Progressive Governance,”


                                                                                             Page 3
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 13 of 145



         $200,000, 2017-2018.

 Resources Legacy Fund, “Framework for Equitable Implementation of Ballot Measures in Los
        Angeles,” $135,029, 2017-2018.

 First Five, “The Southern California Regional Equity Atlas: Establishing an Equity Data
          Infrastructure for Change,” $50,000, 2017-2018.

 The San Francisco Foundation, “Building and Piloting the Bay Area Equity Atlas Principal
        Investigator,” (with PolicyLink), $450,000, 2017-2018.

 James Irvine Foundation, “State of Change: Research to Defend and Develop the CA Promise,”
         $750,000, 2017-2020.

 The California Endowment, “Power and Possibilities Renewal/ Augmentation,” $350,000, 2017-
        2018.

 California Wellness Foundation, “Augumentation: Building Research to Build the Ecosystem of
         Movements,” $300,000, 2017-2019.

 Roy & Patricia Disney Family Foundation, “The Next California: An Agenda for an Inclusive
        Economy,” $123,747, 2017-2018.

 Rockefeller Foundation (sub contract through UC Santa Cruz), “Inclusive Economies Conceptual
        Framework 2.0: Measuring Inclusivity and Exploring Theories of Change,” $100,000
        (USC share), 2016-2017.

 Ford Foundation (subcontract through the Management Assistance Group), “State Strategy,”
        $80,000 (USC share), 2016-2017.

 Weingart Foundation, “Southern California Regional Equity Atlas: Phase 1,” $75,000, 2016-2017.

 California Wellness Foundation, “Building Research to Build the Ecosystem of Movements,”
         $300,000, 2016-2019.

 San Francisco Foundation, “Bay Area Regional Equity Data Infrastructure Project,” with
        PolicyLink, $200,000, 2016-2017.

 Evelyn and Walter Haas, Jr. Fund, “Immigrant Integration - Defining and Training for California
         Departments,” $75,000, 2016-2017.

 W.K. Kellogg Foundation, “Full Employment Analyses in Five Southern States,” $700,000, 2016-
       2019.

 San Francisco Foundation, “Bay Area Regional Equity Data Infrastructure Project,” $200,000,
        2016-2017.

 Equal Measure, “Disaggregated Data, Economic Opportunity, and the Future of Boys and Men of
        Color, $48,000, 2016-2017.



                                                                                            Page 4
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 14 of 145



 Ford Foundation, “America Fast Forward: Urban Inequality, California, and Lessons for a Nation
        in Changing Times,” $470,000, 2016-2019.

 W.K. Kellogg Foundation, “A Changing South Los Angeles, A Changing America? Black-Latino
       Coalition Building for Civic Health and Neighborhood Well-being,” $150,000, 2016-
       2017.

 Carnegie Corporation, “Nurturing Naturalization: Using Data to Promote Immigrant Integration,”
        $75,000, 2015-2016.

 NextGen Climate Action, “Demography of Inequality in California, $78,023, 2015-2016.

 The California Endowment, “One CA is a Healthy CA,” $200,000, 2015-2016.

 The California Endowment, “Evaluating Power and Health,” $442,223, 2015-2017.

 California Community Foundation, “Council on Immigrant Integration Renewal 2015, $197,000,
         2015-2017.

 The California Endowment and California Community Foundation, “Smart Growth and Equity
        Expertise, ($25,000 from each source), 2015-2017.

 W.K. Kellogg Foundation, “Building Connections Across Michigan,” $135,762, 2015-2016.

 James Irvine Foundation, “On the Edge of Change?” $450,000, 2015-2017.

 Surdna Foundation, “Equity, Growth and the American Future: Shoring Up the Data Infrastructure
        for Change” $400,000 (USC share $300,000), 2015-2017.

 Institute for New Economic Thinking, “Air Quality Co-Benefits in Climate Policy,” with James
          Boyce, $90,000 (USC share $33,221), 2015-2016.

 The California Endowment, “Convening the #Health4All Grantees,” $74,422, 2014-2015.

 The California Endowment, “Final Preparation and Dissemination of Research on Improving
        Immigrant Access to Insurance and Medical Care,” $149,175, 2014-2015.

 Evelyn and Walter Haas, Jr. Fund, “Evolving Demography, Evolving Communities: Research in
         Emerging Issues in Immigrant Integration,” $75,000, 2014-2015.

 The California Endowment, “Power and Possibilities: Research and Analysis to Inform Strategies
        for Linking BHC Sites to Regional Power Building in California,” $176,000, 2014-2015.

 James Irvine Foundation, “Research and Relationships: Supporting Community and Civic
         Engagement for the Next California,” $200,000, 2014-2016.

 California Calls, “Commercial Property Tax Reform Research,” $80,000, 2014-2015.

 Anonymous, “States of Change,” $500,000, 2014-2016.



                                                                                          Page 5
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 15 of 145



 Rockefeller Foundation, “Mobility, Equity, and the Future of America's Cities: Research Support
        for New Innovations in Thinking and Policy,” $150,000, 2013-2014.

 The California Endowment, “Improving Immigrant Access to Insurance and Medical Care,” with
        Enrico Marcelli, $300,000, 2013-2014.

 James Irvine Foundation, “At the Ready: Research, Framing and Convening to Impact Immigrant
         Integration in California,” $400,000, 2013-2015.

 California Community Foundation, ““Immigrant Integration Initiative Council (Renewal)”,
         $162,500, 2013-2015.

 Kellogg Foundation, “Racial Equity and Environmental Quality: How Lifting Up Environmental
        Justice can Help Everyone,” with Rachel Morello-Frosch, $200,000, 2013-2015.

 William and Flora Hewlett Foundation, “Environmental Inequality and Environmental Quality:
        Toward a Shift in Thinking and Practice,” with Rachel Morello-Frosch, $75,000, 2013-
        2014.

 San Diego Foundation, “An Equity Profile of San Diego,” $25,000, 2013.

 California Community Foundation, “Getting Reform Right: The Economic Benefits of
         Comprehensive Immigration Reform for Selected California Regions,” $50,000 (with an
         additional $36,000 from the Silicon Valley Community Foundation and $18,000 from the
         Irvine Foundation), 2013.

 Ford Foundation, “New Times, New Opportunities: Equity, Growth and the American Future,”
        $400,000, 2013-2016.

 The California Endowment, “Incorporating Equity into Regional Transportation Planning,”
        $101,730, 2012-2013.

 Office of Environmental Health Hazard Assessment, State of California, “Review of the Office of
         Environmental Health Hazard Assessment’s (OEHHA’s) Cumulative Impacts Screening
         Method,” with Rachel Morello-Frosch and Jim Sadd, $250,501 (USC share $67,101),
         2012-14.

 California Air Resources Board, “Updating and Completing the Environmental Justice Screening
         Method,” (PI is Rachel Morello-Frosh; James Sadd and Manuel Pastor are collaborators),
         $199,984, 2012-14.

 John S. and James L. Knight Foundation, “The Economic Value of Naturalization,” $75,000,
         2012-2013.

 Evelyn and Walter Haas, Jr. Fund, “Making the News, Changing the Frame: Data and
         Dissemination to Shift the Narrative on Immigrant Integration,” $100,000, 2012-2013.

 The California Endowment, “Getting Where You Want to Go: Numbers and Narratives to Build
        Healthy Communities,” $248,000, 2012-2013.



                                                                                           Page 6
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 16 of 145



 Hewlett Foundation, “Environmental Inequality and Environmental Quality: Toward a Shift in
         Thinking and Practice,” with Rachel Morello-Frosch, $75,000, 2012-2013.

 Institute for New Economic Thinking, “Just Growth? Social Equity and Metropolitan Economic
          Performance,” with Chris Benner, $101,909, 2012-2014.

 Carnegie Corporation of New York, “Naturalization by County and Country: Using Data to
        Promote Immigrant Integration,” $50,000, 2011-2012.

 National Science Foundation, “Collaborative Research on the Correlates and Consequences of
         Risks from Airborne Toxics: Dynamic Spatial Analysis,” collaboration with the University
         of Michigan, Ann Arbor, and the University of Massachusetts, Amherst, USC portion:
         $93,167, 2011-2013.

 Surdna Foundation, “A Roadmap to Green Manufacturing in Los Angeles: Planning, Policies, and
        Partnerships for Quality Jobs,” $330,000, 2011-2013.

 Evelyn and Walter Haas, Jr. Fund, “Next Steps to Deepen, Disseminate and Dialogue New
         Frameworks,” $100,000, 2011-2012.

 Ford Foundation, “Building Movement Scale,” $99,247, 2011-2012.

 California Community Foundation, “Immigrant Integration Initiative Council (Renewal)”,
         $141,000, 2011-2013.

 James Irvine Foundation, “Researching Change, Changing Research,” $350,000, 2011-2013.

 United States Environmental Protection Agency, Region IX, Regional Applied Research Effort
         (RARE) grant, “Academic Partnership With Environmental Agencies and Communities to
         Pilot Use of the Environmental Justice Screening Model (EJSM) Cumulative Impacts
         Tool,” (with Jim Sadd and Rachel Morello-Frosch) $75,000, 2011-2012

 Atlantic Philanthropies, “Bridging Progressive Research, Policy and Organizing,” $750,000, 2011-
         2013.

 California Community Foundation, “Data Clearinghouse for Research on Immigrant Integration,”
         $199,441, 2010-2012.

 The California Endowment, “Counting on Change: Assessing the Ripple Effects of TCE’s Census
        Initiative,” $170,714, 2010-2011.

 Public Interest Projects, “Building Alliance Capacity,” $102,203, 2010-2011.

 Evelyn and Walter Haas, Jr. Fund, “Honest Conversation, Unusual Allies, and New Frameworks:
         Research and Action to Build Understanding and Forge Ties in African-American and
         Immigrant Communities,” $75,000, 2010.

 Atlantic Philantropies, “Landscape and Context for Selecting States and Regions,” $70,000, 2009-
         2010.



                                                                                           Page 7
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 17 of 145



 Hewlett Foundation, “Broadening Constituencies and Reshaping Policy for Climate Justice in
         California,” $150,000, 2010-11.

 Atlantic Philanthropies, “Social Justice, Social Movements, and Social Change: Developing a
         Framework for Action and Funding,” $60,000, 2009-2010.

 Ford Foundation, “Making the Case, Measuring Change, and Supporting Action for Regional
        Equity” $375,000, 2009-2012.

 University of California, Berkeley, “Building Resilient Regions: The Immigration Challenge,”
         part of a larger MacArthur Foundation project entitled “Building Resilient Regions,” (PI
         on the larger project, Margaret Weir; team leader on this subgroup, John Mollenkopf),
         subcontract: $80,518, 2009-2010.

 California Environmental Protection Agency (prime is UC Berkeley, with USC the subawardee, PI
         is Rachel Morello-Frosch), “Building a Research Infrastructure on Environmental Justice
         and Climate Change,” subaward: $114,130 (subsequently augmented by $64,603), 2009-
         2011

 The James Irvine Foundation, “Creating a New Voice for Immigrant Integration” (co-PI is Dowell
        Myers), $250,000, 2009-2011.

 Alliance for a Better Community (ABC), “Community Health Assessment: Boyle Heights and
         East L.A.” $37,500, 2009-2010.

 Bill and Melinda Gates Foundation, “The Color of Change: Inter-Ethnic Organizing and Youth
         Leadership for the 21st Century”, $155,000, 2009-2010.

 California Community Foundation, “Immigrant Integration Initiative Council,” $125,000, 2009-
         2011.

 Hewlett Foundation, “Shaping Policy for Climate Justice: Bridging Scientific Analysis with New
         Policy and Regulation,” $185,000, 2008-2009.

 Urban Habitat Program, “State of the Region: Equity Indicators for the Bay Area,” $30,000, 2008-
        2009.

 The California Endowment, "Regional Equity Based Community Organizing for a Healthy Central
        Coast" (via subcontract from Central Coast Alliance United for a Sustainable Economy),
        $103,999, 2008-2010.

 University of Southern California, Zumberge Faculty Research and Innovation Fund, “Developing
         a Center for the Study of Immigrant Integration,” with Dowell Myers, SPPD, USC,
         $49,030.

 The California Endowment, “Movement Building and Change Models,” $50,000, 2008-2009.

 Hewlett, Annenberg, and Energy Foundations, “Environmental Justice and Climate Change:
         Understanding the Problem, Considering the Alternatives,” (with Jim Sadd and Rachel
         Morello-Frosch), $210,000, 2008-2009.


                                                                                             Page 8
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 18 of 145




 California Community Foundation, “What’s Next? Regional Approaches to Immigrant Integration
         in the Absence of Comprehensive Federal Reform,” $49,000, 2007-2008.

 United States Environmental Protection Agency, Region IX, Regional Applied Research Effort
         (RARE) grant, “An Assessment of how vulnerability indicators affect the association
         between adverse birth outcomes and air pollution and traffic exposures,” (with Jim Sadd
         and Rachel Morello-Frosch) $89,000, 2007-2009.

 University of Southern California, Advancing Scholarship in the Humanities and Social Sciences,
         “Toxics Over Time: A Longitudinal Look At Environmental Disparities In California
         Using The U.S. EPA’s Toxic Release Inventory,” $20,850, 2007-2008.

 Ford Foundation, “Just Growth: Linking Regional Equity and Regional Economic Development,”
        (with Chris Benner, UC Davis), $340,000, grant period 2007-2009.

 University of California, Berkeley, “Building Resilient Regions: Data Analysis and Network
         Participation,” part of a larger MacArthur Foundation project entitled “Building Resilient
         Regions” (PI – Margaret Weir), subcontract: $315,842, 2007-2009.

 Ford Foundation, “Data and Analysis for Change: Research Consortium for Environmental
        Justice,” (project to be done in collaboration with James Boyce and Paul Mohai),
        $100,000, grant period, 2006-2008.

 Ford Foundation, "Regional Equity Theory, Regional Equity Practice: A Learning Program for
        Practitioners" (with Rachel Rosner), $400,000, grant period 2005-2008.

 California Air Resources Board, "Air Pollution and Environmental Justice: Integrating Indicators
         of Cumulative Impact and Socioeconomic Vulnerability into Regulatory Decision-
         Making" (with Jim Sadd, Occidental College and Rachel Morello-Frosch, Brown
         University), $691,922, grant period 2005-2008.

 Ford Foundation, "Metropolitan Regional Equity: Lessons for Learning Enhancement," $50,000
        (with Rachel Rosner, UCSC), 2005.

 W.K. Kellogg Foundation, "Building Partnerships to Improve Social, Economic, and Educational
       Outcomes in Communities across California and the Nation" $987,125 (with Catherine
       Cooper, Psychology; CJTC portion is: $466,077, 2005-2008.

 UC Mexus, "California's Latino Working Poor: Analysis and Policy," $14,656, 2005-2006.

 San Francisco Foundation, "Bay Area Environmental Health Collaborative: Research
        Component," $77,000 (with Jim Sadd and Rachel Morello-Frosch), 2004-2006.

 Hewlett Foundation, “NIIs Employment Strategy: Empowerment Research and Reciprocal
         Learning,” $75,000 (with Rachel Rosner, CJTC Research Associate, 2004.

 Ford Foundation, “Edging Toward Equity: Transforming the New Regionalism,” $200,000, 2004-
        2006.



                                                                                              Page 9
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 19 of 145



 InterAmerican Forum, Collins Center, "Globalizing Civil Society: Research Making the Global-
        Local Link," $78,497, 2004-2005.

 MacArthur Foundation, "Building Successful Regions" (team member; PI is Margaret Weir at UC
       Berkeley), 2004-2006.

 Ford Foundation, “A Center at the Center: New Research Partnerships for Metropolitan Equity
        and Social Change,” $220,000, 2003-2005.

 W.T. Grant Foundation, “Race, Youth, and the Digital Divide,” (with Rob Fairlie, UCSC),
        $249,449, 2003-2005.

 Institute for Labor and Employment, University of California, “The Working Poor in California,”
          $13,000, 2003-2004.

 Tides Foundation, “Bridging the Bay” (PI, collaboration with Urban Habitat), $49,209, 2003.

 California Environmental Protection Agency (California Integrated Waste Management Board)
         “Environmental Justice Assessment and Analysis,” $100,000 (with Rachel Rosner, CJTC
         Research Associate), 2003-2004.

 Center for the Continuing Study of the California Economy, “Small Area Income Analysis for
         Southern California” $94,767, 2002-2003.

 Ford Foundation, “Globalizing Civil Society from the Inside Out,” (with Tanya Dawkins, Inter-
        American Forum, Collins Center, Miami), $185,000, 2002-2003.

 California Wellness Foundation, "Social Change Across Borders: Leadership Development for
         Improving Health and Work Outcomes in California and on the Border,” $90,000, 2002-
         2004.

 California Wellness Foundation, "Schools, Children's Health, and Environmental Justice: A
         Research and Policy Initiative for California," (co-PIs are Rachel Morello-Frosch and
         James L.Sadd), $100,000, 2002-2004.

 The California Endowment, "Creating a Community-based Regional Voice for Environmental
        Justice," with Liberty Hill Foundation and Communities for a Better Environment,
        $998,000 (research component, $199,000. Co-PIs are Rachel Morello-Frosch, Brown
        University, and James L.Sadd, Occidental College, 2002-2004.

 Hewlett Foundation, “Connecting for the Common Good,” a research and training program for
         Neighborhood Improvement Initiatives ($210,000 for 2001-2003).

 Institute for Labor and Employment, Targeted Research Grant on Labor Market Volatility (with
          Chris Benner), $35,000, 2001-2002.

 Central Coast Interfaith Sponsors, "A Regional Audit for Economic and Social Justice in the
         Monterey Bay Region, with Chris Benner and Rachel Rosner, $25,016, 2000-2001.

 Ford Foundation, “Social Change Across Borders II,” ($200,000 for continuation of Summer


                                                                                            Page 10
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 20 of 145



         Institute training program initially launched in 1998; grant period 2001-2003
         (supplemental grant of $70,000 awarded in 2002 for one additional year of activity).

 Ford Foundation, “Hemispheric Dialogues II: Bridging Latin American and Latino/a Studies
        through Curriculum Development and Action-Research Partnerships,” (co-PIs are Sonia
        Alvarez, Jonathan Fox, Juan Poblete, and Pat Zavella; $235,000), 2000-2004.

 Russell Sage Foundation/Rockefeller Foundation, Future of Work Program, “Economic
         Opportunity in a Volatile Economy: Understanding the Role of Labor Market
         Intermediaries in Two Regions,” (co-PIs are Laura Leete, Working Partnerships USA, and
         Laura Dresser, University of Wisconsin; $300,000); supplemental funding of $300,000
         from the Ford Foundation, 1999-2003.

 The Pacific Rim Research Program, University of California, “California in the Pacific Rim and
        the World Economy: Building an Ongoing Capacity for Tracking and Forecasting
        Economic Integration,” (with Raul Hinojosa, UCLA) 1998-2000

 The California Policy Seminar, “Racial Inequality in Environmental Hazard Exposure: Evidence,
        Remedies, and New Policy Alternatives,” ($30,000), 1998-99

 The California Endowment, "Creating a Community-based Regional Voice for Environmental
        Justice," with Liberty Hill Foundation and Communities for a Better Environment, $1.7
        million (research component, $300,000, shared by Jim Sadd, Occidental College, &
        Manuel Pastor, UC Santa Cruz), 1998-2000

 Rockefeller Foundation and Ford Foundation, "Social Change Across Borders: A Pilot Summer
        Institute for Latin American and Latino CBO Leaders/Staff," (project director: $235,000)
        1997-99

 World Institute for Development Economics Research (WIDER) , "The Coming Cuban Transtion:
         Projects, Problems, and Prospects" (paper as part of larger project on socialist transitions),
        1996-97

 World Institute for Development Economics Research (WIDER) , "The Economics of Complex
        Humanitarian Emergencies: The Case of El Salvador," (paper with Jim Boyce as part of
        larger project on humanitarian emergencies), 1996-97

 University of California, Regent's Diversity Intiative, "Building Community, Building the
         University: A Collaborative Approach to Graduate Student Development and Curricular
         Innovation," 1996-97

 Social Science Research Council, Joint Committee on Latin American Studies, "Trade
         Liberalization, Macroeconomic Reform, and the Winner's Circle: The 'Second Phase' in
         Argentina and Mexico," (with Carol Wise) 1996-97

 United States Institute of Peace, "Trade, Security, and Conflict in the Americas: Economic
         Adjustment and Political Survival in Argentina and Mexico," (with Carol Wise) 1996-97

 University of California, Santa Cruz, Divisional Research Grant, "Trade Liberalization and
         Macroeconomic Sustainability in Argenina and Mexico," 1996-1997


                                                                                               Page 11
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 21 of 145




     John Randolf Haynes and Dora Haynes Foundation Solutions Research Program for "Linking
            Regional and Community Development in a Changing Economy," (project director:
            $289,000), 1994-96

     Leadership Opportunity in Science and Humanities Education (NEH, NSF, FIPSE), "The Border:
            A Multidisciplinary Approach to Critical Issues," (co-director with Beth Braker and Raul
            Villa), 1993-95

     Irvine Foundation, "Toward Leadership for the 21st Century," (project director: $1,000,000),
             1993-96

     Poverty Race and Reseach Action Council, "A Database of Researchers and Activists in Los
             Angeles," 1993-95

     Ford Foundation / Latin American Studies Association, "Cuban-U.S. Economic Relations: The
            Effects of the Embargo and Possible Futures," task force director, 1993-94

     North-South Institute, University of Miami, "The Political Economy of North American Trade"
            (with Carol Wise), 1992-93

     Howard Heinz Endowment, "The Political Economy of North American Trade" (with Carol Wise),
           1992-93

     Hoover Institute, Stanford University, "Economy Society and Democracy in Developing
            Countries: The Case of Peru" (team member, paper as part of larger project on
            democratization), 1991-92

     Ford Foundation, "Cuba in the Age of Perestroika", 1990-91 (team member)

     California Council for the Humanities for "Encuentro: Mexico in Los Angeles"; (PI & project co-
             director) 1991

     John Randolf Haynes and Dora Haynes Foundation for "Encuentro: Mexico in Los Angeles" (PI
            & project co-director)

     California Council for the Humanities for "The California Dilemma" (co-PI and project co-
             director) 1989-91

     Research Grant from World Institute for Development Economics Research / United Nations
            University, "Private Investment and Debt Overhang in Latin America," (paper as part of
            larger project) 1990

     Research Grant from the Economic Policy Institute, "Capital Flight From Latin America," 1987


PUBLICATIONS

WORKS IN PROGRESS



                                                                                                 Page 12
   Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 22 of 145



    Roots|Raices: Navigating Change and Finding Home in South Los Angeles (with Pierrette
    Hondagneu-Sotelo), New York: New York University Press, forthcoming.

    Solidarity at Scale: Toward an Economics of Mutuality (with Chris Benner), Polity Press,
    forthcoming.

    “What’s Going On? Black Experiences of Latinization and Loss in South Los Angeles,” with
    Pamela Stephens, forthcoming, DuBois Review, 2020.


BOOKS

    State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
    America’s Future, New York: The New Press, 2018.

    Unsettled Americans: Metropolitan Context and Civic Leadership for Immigrant Integration,
    editor (with John Mollenkopf), Cornell University Press, 2016.

    Equity, Growth and Community: What the Nation Can Learn From America’s Metro Areas (with
    Chris Benner), Berkeley: University of California Press, 2015.

    Just Growth: Prosperity and Inclusion in America’s Metropolitan Regions (with Chris Benner),
    Routledge Press, 2012.

    Uncommon Common Ground: Race and America’s Future (with Angela Glover Blackwell and
    Stewart Kwoh), 2010, W.W. Norton, revision of a 2002 volume with a similar name.

    This Could Be the Start of Something Big: How Social Movements for Regional Equity are
    Reshaping Metropolitan America, with Chris Benner and Martha Matsuoka, Cornell University
    Press, 2009.

    Staircases or Treadmills: Labor Market Intermediaries and Economic Opportunity in a Changing
    Economy, with Chris Benner and Laura Leete. Russell Sage Press, 2007.

    Up Against the Sprawl: Public Policy and the Making of Southern California, edited volume, co-
    editors are Jennifer Wolch and Peter Dreier, University of Minnesota Press, 2004.

    Searching for the Uncommon Common Ground: New Dimensions on Race in America (with
    Angela Glover-Blackwell and Stewart Kwoh), New York: W.W. Norton, 2002.

    Regions That Work: How Cities and Suburbs Can Grow Together (with Peter Dreier, Eugene
    Grigsby, and Marta López-Garza), University of Minnesota Press, 2000.

    Modern Political Economy and Latin America: Theory and Policy (w/ Jeffry Frieden, Harvard,
    and Michael Tomz, Stanford). Boulder, Colorado: Westview Press, 2000.

    Inflation, Stabilization, and Debt: Macroeconomic Experiments in Peru and Bolivia, (Boulder,
    CO: Westview Press, 1992).

    Crisis in Central America: Regional Dynamics and U.S. Policy in the 1980s, editor (with Nora


                                                                                               Page 13
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 23 of 145



     Hamilton, Linda Fuller, and Jeff Frieden), (Boulder, Colorado: Westview Press, 1988).

     The International Monetary Fund and Latin America: Economic Stabilization and Class Conflict
     (Boulder, CO: Westview Press, 1987).

     Teaching Political Economy: An Instructor's Manual for Understanding Capitalism, (textbook by
     Samuel Bowles and Richard Edwards), Harper & Row, 1985.

MONOGRAPHS

     In the Wake of the Storm: Environment, Disaster, and Race After Katrina (with Robert D. Bullard,
     James K. Boyce, Alice Fothergill, Rachel Morello-Frosch, and Beverly Wright). New York:
     Russell Sage, 2006 (Monograph).

     Widening the Winner's Circle from Global Trade in Southern California. Los Angeles, CA:
     Pacific Council on International Policy, 2001 (Monograph).

     Racial/Ethnic Inequality in Environmental Hazard Exposure in Metropolitan Los Angeles. Report
     for the California Policy Research Center, University of California, 2001 (Monograph).

     Latinos and the L.A. Uprising: The Economic Context, Claremont, California, Tomás Rivera
     Center, 1993 (Monograph).

     Capital Flight and the Latin American Debt Crisis, Economic Policy Institute Study, 1990
     (Monograph).


JOURNAL ARTICLES

     “Environmental Justice, Just Transition, and a Low-Carbon Future for California,” with Mijin Cha
     and Madeline Wander, Environmental Law Reporter, March 2020

     “Nudging Naturalization” News & Views (short note), Nature Human Behavior, April 15, 2019.

     “Carbon trading, co-pollutants, and environmental equity: Evidence from California's cap-and-
     trade program (2011-2015),” with Lara Cushing, Dan Blaustein-Rejto, Madeline Wander, James
     Sadd, Allen Zhu, and Rachel Morello-Frosch, PLOS-Medicine, 15(7): e1002604. https://
     doi.org/10.1371/journal.pmed.1002604 , July 2018.

     “Gaps Matter: Environment, Health, and Social Equity,” with Rachel Morello-Frosch,
     Generations, June 2018.

     “How Community Organizing Promotes Health Equity and How Health Equity Impacts
     Community Organizing,” with Veronica Terriquez and May Lin, Health Affairs, Vol. 37, No. 3,
     March 2018.

     “Ground-Truthing Validation to Assess the Effect of Facility Locational Error on Cumulative
     Impacts Screening Tools” (with James Sadd, Eric Hall, Rachel Morello-Frosch, Debbie Lowe-
     Liang, Jacqueline. Hayes, and Charles Swanson), Geography Journal, Volume 2015 (2015),
     Article ID 324683, 8 pages http://dx.doi.org/10.1155/2015/324683.


                                                                                                Page 14
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 24 of 145




 “Collaboration, Conflict and Community-Building at the Regional Scale: Implications for
 Advocacy Planning” (with Chris Benner, Journal of Planning Education and Research, 2015, 1-
 16).

 “The Haves, the Have-nots, and the Health of Everyone: The Relationship Between Social
 Inequality and Environmental Quality” (with Lara Cushing, Rachel Morello-Frosch, and Madeline
 Wander, Annual Review of Public Health, 2015. 36:193–209

 “Whither Resilient Regions?: Equity, Growth and Community” (with Chris Benner), Journal of
 Urban Affairs, vol. 38, no. 1, 2016.

 “Good-Bye Financial Crash, Hello Financial Eclectism: Latin American Responses to the 2008-09
 Global Financial Crisis” (with Carol Wise), Journal of International Money and Finance. Volume
 52, April 2015, Pages 200–217.

 “Cost of near-roadway and regional air pollution-attributable childhood asthma in Los Angeles
 County,” with (Sylvia Brandt, Laura Perez, Nino Künzli, Fred Lurmann, John Wilson,and Rob
 McConnell), Journal of Allergy and Clinical Immunology, November 2014, Volume 134, Issue 5,
 Pages 1028–1035.

 “Moving On Up: Integrating Public Health, Community Development, and Civic Engagement to
 Tackle Neighborhood Distress and Promote Community Well-being” (with Rachel Morello-
 Frosch) Health Affairs, vol. 33, no 11, November 2014, Pages 1890-1896.

 “Brother, Can You Spare Some Time? Social Inclusion and Sustained Prosperity in America’s
 Metropolitan Regions” (with Chris Benner, Urban Studies, published online September 2014;
 formally published in vol. 52, no. 7, 2015)

 “The Truth, the Ground-Truth, and Nothing But the Truth: New Methods to Advance
 Environmental Justice and Researcher-Community Partnerships” (with Rachel Morello-Frosch,
 Manuel Pastor, James Sadd, Martha Matsuoka, Michele Prichard and Vanessa Carter), Health
 Education & Behavior, June 2014, vol. 41 no. 3, Pages 281-290

 “Clearing the Air: Incorporating Air Quality and Environmental Justice into Climate Policy” (with
 James Boyce), Climatic Change, Volume 120, Issue 4 (2013), Pages 801-814.

 “Where in the World is Juan – and What Color is He? The Geography of Latino Racial
 Subjectivity in Southern California” (with Laura Pulido), American Quarterly, vol. 65, no. 2, June
 2013

 “Racial and Income Disparities in Relation to a Proposed Climate Change Vulnerability Screening
 Method for California” (with P. English, M. Richardson, R. Morello-Frosh, J. Sadd, G. King, W.
 Jesdale, and M. Jerrett), International Journal of Climate Change: Impacts and Responses, vol. 4,
 Issue 2, 2013.

 “Near-Roadway Pollution and Childhood Asthma: Implications for Developing “Win-Win”
 Compact Urban Development and Clean Vehicle Strategies” (with Laura Perez, Fred Lurmann,
 John Wilson, Sylvia J. Brandt, Nino Künzli, and Rob McConnell), advanced publication,
 Environmental Health Perspectives, vol. 120, no. 11, November 2012.


                                                                                            Page 15
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 25 of 145




 “The Climate Gap: Environmental Health and Equity Implications of Climate Change and
 Mitigation Policies in California - A Review of the Literature” (with Seth Shonkoff, Rachel
 Morello-Frosch, and Jim Sadd), Climatic Change. DOI 10.1007/s10584-011-0310-7, Available
 online: 24 November 2011.

 “Playing It Safe: Assessing Cumulative Impact and Social Vulnerability through an Environmental
 Justice Screening Method in the South Coast Air Basin, California,” (with Jim Sadd, Rachel
 Morello-Frosch, Justin Scoggins, and Bill Jesdale), International Journal of Environmental
 Research and Public Health, 2011, vol. 8, issue 5, pp. 1441-1459.

 “Strengthening Community Capacity for Decision-Making to Reduce Disproportionate
 Environmental Exposures” (with Nicholas Freudenberg and Barbara Israel), American Journal of
 Public Health, vol. 101, no. S1, December 2011, S123-S130.

 “Moving On Up? From Regions to Megaregions in Equity Strategies” (with Chris Benner), 2011,
 Urban Affairs Review, 47(3) 315–348.

 “For What It’s Worth: Regional Equity, Community Organizing, and Metropolitan America,” with
 Chris Benner and Martha Matsuoka, Journal of the Community Development Society,
 DOI:10.1080/15575330.2010.532877, Available online: 29 Sep 2011, vol. 42, no. 4, Oct-Dec
 2011, pp. 437-457.

 “Ambient air pollution exposure and full-term birth weight in California” (with Rachel Morello-
 Frosch, Bill Jesdale and Jim Sadd), Environmental Health 2010, 9:44.

 "The Role of Community Technology Centers in Youth Skill-Building and Empowerment" (with
 Rebecca London, Lisa Servon, Rachel Rosner, and Antwuan Wallace), Youth and Society, 2010,
 Volume 42 No 2: 199-228.

 “Minding the Climate Gap: Implications of Environmental Health Inequities for Mitigation
 Policies in California” (with Seth Shonkoff, Rachel Morello-Frosch, and Jim Sadd),
 Environmental Justice, vol. 2, no. 4, 2009.

 “Conflict, Consensus, and Coalition: Economic and Workforce Development Strategies for
 African Americans and Latinos” (with Vanessa Carter), Race and Social Problems, vol. 1. Issue 3:
 143-156, 2009.

 “Why Regions? Why Now? Who Cares?” (with Bill Lester and Justin Scoggins), Journal of
 Urban Affairs, vol. 31, no. 3, 2009.

 "'Space . . . The Final Frontier': Autocorrelation and Small Area Income Forecasting Models"
 (with Justin Scoggins), Journal of Planning Education and Research, vol. 27, 2008.

 "When The Divide Isn’t Just Digital: How Technology-Enriched Afterschool Programs Help
 Immigrant Youth Find a Voice, a Place, and a Future," with Rebecca London and Rachel Rosner,
 AfterSchool Matters, 2008, 7, 1-11.

 "The Color in Miami: Building Grassroots Leadership in the U.S. Global Justice Movement"
 (with Tony LoPresti, UCSC), Critical Sociology, 33 (2007): 795-831.


                                                                                            Page 16
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 26 of 145




 “Breathless: Pollution, Schools, and Environmental Justice in California,” with Rachel Morello-
 Frosch, and Jim Sadd, Policy Studies Journal, vol. 34, no. 3, 2006.

 "The Summer Institute Project (Cambio Social Cruzando Fronteras): Transnationalisms,
 Transdisciplinarities, and Transformations in Latino Studies" (with Rachel Rosner), Latino
 Studies, vol. 4, issue 1-2, Spring/Summer 2006, pp. 14-38.

 “The Lost Sexenio: Vicente Fox and the New Politics of Economic Reform in Mexico," with Carol
 Wise, USC, Latin American Politics and Society, vol. 47, no. 4, Winter 2005.

 “The Air is Always Cleaner on the Other Side: Race, Space, and Air Toxics Exposures in
 California” with Jim Sadd and Rachel Morello-Frosch, Journal of Urban Affairs, vol. 27, no. 2,
 2005. [Winner of the “Best of Journal of Urban Affairs award for 2005].

 “Somewhere Over the Rainbow? African American, Immigration, and Coalition-Building” (with
 Enrico Marcelli), Review of Black Political Economy¸(31:1-2), and reprinted in Steven Schulman,
 editor, The Impact of Immigration on African Americans (Transactions Press, 2004).

 “Guest Workers and the New Transnationalism: Possibilities and Realities in an Age of
 Repression,” with Susan Alva, Social Justice, vol. 31, nos 1-2, 2004.

  “Waiting to Inhale: The Demographics of Toxic Air Releases in 21st Century California,” with
 Jim Sadd and Rachel Morello-Frosch, Social Science Quarterly, vol. 85, no 2, 2004.

 “Reading, Writing, and Toxics: Children's Health, Academic Performance, and Environmental
 Justice in Los Angeles,” (with Jim Sadd and Rachel Morello-Frosch), Environment and Planning
 C: Government and Policy, vol. 22, no. 1, 2004.

 “ ‘An Option for the Poor’: A Research Audit for Community-Based Regionalism in California’s
 Central Coast” (with Chris Benner and Rachel Rosner), Economic Development Quarterly, vol.
 17, no. 2, May, 2003.

 “Integrating Environmental Justice and the Precautionary Principle in Research and Policy-
 Making: The Case of Ambient Air Toxics Exposures and Health Risks Among School Children in
 Los Angeles,” with Rachel Morello-Frosch and James Sadd, Annals of the American Academy of
 Political and Social Science, vol. 584, November 2002; republished in Phil Brown, Rachel
 Morello-Frosch, Stephen Zavestoski, and the Contested Illnesses Research Group, editors,
 Contested Illnesses: Citizens, Science, and Health Social Movements (Berkeley, CA: University of
 California Press, 2012).

 “Environmental Justice and Regional Inequality in Southern California: Implications for Future
 Research,” with Rachel Morello-Frosch, Carlos Porras, and Jim Sadd, Environmental Health
 Perspectives, volume 110, supplement 2, April 2002.

 “Who’s Minding the Kids? Toxic Air, Public Schools, and Environmental Justice in Los
 Angeles,” with Jim Sadd and Rachel Morello-Frosch, Social Science Quarterly, vol. 83, no 1,
 March 2002.

 “From Poster Child to Basket Case,” (with Carol Wise), Foreign Affairs, vol. 80, no. 6,


                                                                                              Page 17
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 27 of 145



 November/December 2001.

 “Moving the Demand Side: Intermediaries in a Changing Labor Market,” with Annette Bernhardt,
 Erin Hatton, and Sarah Zimmerman, in Industrial Relations Research Association, Proceedings of
 the Annual Meeting (2001).

 "Looking for Regionalism in All the Wrong Places: Demography, Geography and Community in
 Los Angeles County," Urban Affairs Review. vol. 36, no. 6, July, 2001

 “Environmental Justice and Southern California’s ‘Riskscape’: The Distribution of Air Toxics
 Exposures and Health Risks among Diverse Communities,” with Rachel Morello-Frosch and Jim
 Sadd, Urban Affairs Review, vol. 36, no 4, March 2001.

 “Common Ground at Ground Zero? The New Economy and the New Organizing in Los
 Angeles,” Antipode, vol. 33, no. 2, March 2001.

 "Which Came First? Toxic Facilities, Minority Move-in, and Environmental Justice" (with Jim
 Sadd and John Hipp), Journal of Urban Affairs, vol. 23, no. 1, 2001.

 "Men N The Hood: Spatial, Skill, and Social Mismatch for Male Workers in Los Angeles" (with
 Enrico Marcelli, UCLA), Urban Geography, vol. 21, no. 6, 2000.

 "Private Investment and Central Bank Independence in the Developing World" (with Sylvia
 Maxfield), Economics and Politics, vol. 11, no. 3, November 1999.

 "Estimating the Effects of Informal Economic Activity: Evidence from Los Angeles County"
 (with Enrico Marcelli and Pascale Joassart-Marcelli), Journal of Economic Issues, vol. XXXIII, no
 .3, September 1999.

 "The Politics of Second-Generation Reform," (with Carol Wise), Journal of Democracy, vol. 10,
 no. 3, July 1999.

 "'Every Breath You Take . . .': The Demographics of Toxic Air Releases in Southern California"
 (with Jim Sadd, Tom Boer, and Lori Snyder), Economic Development Quarterly, vol. 13, no 2,
 May 1999.

 "Stabilization and Its Discontents: Argentina's Economic Restructuring in the 1990s" (with Carol
 Wise) World Development, vol. 27, no. 3, May 1999; previous version released as part of The
 North-South Agenda Papers, No. 31 (University of Miami, North-South Center, 1998).

 "Cuba: The Blocked Transition," MOCT-MOST: Economic Policy in Transitional Economies, vol.
 8, 1998, pp 109-129.

 "Aid for Peace: Can International Financial Institutions Help Prevent Conflict?" (with Jim Boyce),
 World Policy Journal, vol. XV, No. 2, Summer 1998.

 "Has Cuba Turned a Corner---and If So, Which One? Macroeconomic Stabilization and the
 Implications for Reform in Cuba," (with Andy Zimbalist) Cuban Studies 27 (editor: Jorge F.
 Pérez-López), 1997.



                                                                                            Page 18
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 28 of 145



 "Is There Environmental Racism? The Demographics of Hazardous Waste in Los Angeles
 County" (with Jim Sadd, Tom Boer, and Lori Snyder), Social Science Quarterly, December 1997.

 "Social Policy, Distribution, and Neoliberal Reform in Mexico" (with Carol Wise, Johns Hopkins),
 Journal of Latin American Studies, vol. 29, Part 2, May 1997.

 "Cuba and Cuban Studies: Crossing Boundaries in a 'Special Period'," (review essay), Latin
 American Research Review, vol. 31, no. 3, 1996.

 "Keeping Down with the Jones': Neighborhoods, Networks, and Wages," (with Ara Robinson
 Adams), Review of Regional Studies, vol. 26, no. 2, 1996.

 "The Politics of Free Trade in the Western Hemisphere" (with Carol Wise, Johns Hopkins) The
 North-South Agenda Papers, No. 20 (University of Miami, North-South Center, 1996).

 "Distributional Implications of Macroeconomic Policy: Theory, and Applications to El Salvador"
 (with Mike Conroy), World Development, (Vol. 23, No. 12) December 1995 (another version
 available in James K. Boyce, editor, Economic Policy for Building Peace: The Lessons of El
 Salvador. Boulder, CO: Lynne Rienner Publishers, Inc., 1996.

 "Cuba's Economic Conundrum," (with Andrew Zimbalist), NACLA Report on the Americas, vol.
 29, no. 2, Sept/Oct. 1995; reprinted as El enigma económico de Cuba, in Dietmar Dirmoser &
 Jaime Estay, Economía y Reforma Económica en Cuba. Caracas, Venezuela: Editorial Nueva
 Sociedad, 1997.

 "Challenges to Western Hemispheric Integration: Free Trade is Not Enough," (with Carol Wise),
 SAIS Review, vol. 15, no. 2, Summer-Fall 1995.

 "Economic Inequality, Latino Poverty and the Civil Unrest in Los Angeles," Economic
 Development Quarterly, Vol. 9, no. 3, August 1995.

 "Waiting for Change: Adjustment and Reform in Cuba" (with Andrew Zimbalist), World
 Development, Vol. 23, No. 5, May 1995.

 "Private Investment and Democracy in the Developing World" (with Jae Ho Sung), Journal of
 Economic Issues, Vol. 29, No. 1, March 1995.

 "Mexican Trade Liberalization and NAFTA" (review essay) Latin American Research Review,
 vol. 29, no. 3, 1994.

 "The Origins and Sustainability of Mexico's Free Trade Policy" (with Carol Wise), International
 Organization, vol. 48, no. 3, Summer 1994.

 "Private Investment and Democracy in Latin America" (with Eric Hilt) World Development, vol.
 21, no. 4, April 1993.

 "Cuba Faces the Future" (with Barbara Goldoftas) Dollars & Sense, No. 178, July/August 1992.

 "Peruvian Economic Policy in the 1980s: From Orthodoxy to Heterodoxy and Back" (with Carol
 Wise), Latin American Research Review, vol. 27, No. 1, Spring 1992.


                                                                                           Page 19
   Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 29 of 145




     "Inversion Privada y 'Effecto Arrastre' de la Deuda Externa en America Latina," El Trimestre
     Economico, vol. LIX, no. 1, 1992.

     "Bolivia: Hyperinflation, Stabilization and Beyond" Journal of Development Studies, vol. 27, no.
     2, January 1991.

     "Misleading Signals, Bank Lending, and the Latin American Debt Crisis," (with Gary Dymski),
     International Trade Journal, Vol. VI., No. 2, Winter 1990.

     "Debt Crisis and Class Conflict in Latin America," (with Gary Dymski), Review of Radical
     Political Economics, vol. 22, no. 1, 1990.

     "Capital Flight from Latin America," World Development, vol. 18, no. 1, January 1990.

     "Orthodox and Heterodox Stabilization Policies in Bolivia and Peru: 1985-88," (with Arthur
     Mann) Journal of InterAmerican Studies and World Affairs, vol. 31, number 4 (Winter 1989)

     "Peru's Failed Experiment," Dollars & Sense, no. 148, July/August 1989.

     "Current Account Deficits and Debt Accumulation in Latin America: Debate and Evidence,"
     Journal of Development Economics, vol. XXXI, no. 1, July 1989

     "Latin America, the Debt Crisis, and the International Monetary Fund: Beyond the IMF?" Latin
     American Perspectives, vol. 16, No. 1, Winter 1989; extracted in Frieden, Jeffry A., and David A.
     Lake, editors, International Political Economy: Perspectives on Global Power and Wealth (New
     York: St. Martin's Press, 2nd edition, 1991.

     "Ascenso y Caida de la Heterodoxia Peruana: Un Modelo Simple del Nuevo Estructuralismo,"
     Apuntes, no. 23, Second Semester (Lima, Peru), 1988.

     "Hacia Donde Va La Politica Economica?" Cuadernos de Investigacion, Centro de Investigacion,
     Universidad del Pacifico, Lima, Peru., 1988,

     "The Effects of IMF Programs in the Third World: Debate and Evidence from Latin America,"
     World Development, vol. 15, no. 2, February 1987


BOOK CHAPTERS

     “Can We Talk? Conversation, Collaboration, and Conflict for a Just Metro,” (with Chris Benner)
     in Norm Krumhoz and Kathryn Wertheim Hexter, editor, Advancing Equity Planning Now
     (Cornell University Press, 2019).

     “Not So Golden?: Latino Fortunes and Futures in California’s Changing Economy,” in Ramón A.
     Gutiérrez and Tomás Almaguer, eds. The New Latino Studies Reader: A Twenty-First-Century
     Perspective (Berkeley: University of California Press, 2016).

     In Unsettled Americans: Metropolitan Context and Civic Leadership for Immigrant Integration,
     editor (with John Mollenkopf), Cornell University Press, 2016:


                                                                                                Page 20
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 30 of 145




       “The Ethnic Mosaic: Immigrant Integration at the Metropolitan Scale” (with John
       Mollenkopf)

       “The Cases in Context: Data and Destinies in Seven Metropolitan Areas” (with John
       Mollenkopf)

       “Movements Matter: Immigrant Integration in Los Angeles (with Juan De Lara and Rachel
       Rosner)

       “Out of Many, One: Collaborating for Immigrant Integration in San José” (with Rachel
       Rosner and Jennifer Tran)

       “Synthesizing the Research: Themes, Challenges, and Opportunities” (with John
       Mollenkopf)

 “Environmental Justice and Vulnerable Populations,” (with Rachel Morello-Frosch) in Howard
 Frumkin, editor, Environmental Health: From Global to Local, Third Edition, San Francisco:
 Wiley & Sons, 2016.

 “Fostering an Inclusive Metropolis: Equity, Growth and Community,” with Chris Benner, in Susan
 M. Wachter and Lei Ding, editors, Shared Prosperity in America's Communities, Philadelphia,
 PA: Temple University Press, 2016.

 “A Measure of Justice: Environmental Equity and the Sustainable City,” in Daniel A. Mazmanian
 and Hilda Blanco, The Elgar Companion to Sustainable Cities: Strategies, Methods, and Outlook
 Northampton, MA: Edward Elgar Publishers, 2014.

 “Knowing Together, Growing Together: Epistemic Communities and Equitable Growth” (with
 Chris Benner) in Maureen Conway and Robert Giloth, editors, Connecting People to Work:
 Workforce Intermediaries and Sector Strategies, Washington, DC: Aspen Institute, 2014.

 “Breaking the Bank / (Re)Making the Bank: America’s Financial Crisis and the Implications for
 Sustainable Advocacy for Fair Credit and Fair Banking” (with Rhonda Ortiz and Vanessa Carter),
 2011, in Christy Rogers and john powell, editors, Where Credit is Due: Bringing Equity to Credit
 and Housing After the Market Meltdown, Lanham, Maryland: University Press of America, 2013.

 “Keeping It Real: Demographic Change, Economic Conflict, and Inter-ethnic Organizing for
 Social Justice in Los Angeles,” In Josh Kun and Laura Pulido, editors, Black and Brown Los
 Angeles: Beyond Conflict and Coalition, University of California Press, 2013.

 “Maywood, Not Mayberry: Latinos and Suburbia in Los Angeles County.” In Christopher W.
 Niedt, Editor, Social Justice in the Diverse Suburb: History, Politics, and Prospects, Philadelphia,
 Pennsylvania: Temple University Press, 2013.

 “Racial Healing, Social Equity and Immigrant Integration in the American South: Lessons from
 Community Organizing for Community Philanthropy,” in Pathways to Racial Healing and Equity
 in the American South: A Community Philanthropy Strategy (Little Rock, AR: Clinton School of
 Public Service, University of Arkansas, 2013).



                                                                                              Page 21
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 31 of 145



 “Risky Business: Cap-and-Trade, Public Health, and Environmental Justice” (with Rachel
 Morello-Frosch, Jim Sadd, and Justin Scoggins), in Christopher G. Boone and Michail Fragkias,
 editors, Linking Ecology, Environmental Justice, and Global Environmental Change: A
 Framework for Urban Sustainability, pp. 75-94, Springer Publishing, 2013.

 “Struggling Over Strangers or Receiving with Resilience? The Metropolitics of Immigrant
 Incorporation,” (with John Mollenkopf) in Nancy Pindus, Margaret Weir, Howard Wial, and
 Harold Wolman, Urban and Regional Policy and Its Effects, vol. 4: Building Resilient Regions,
 Washington, DC: Brookings Institution Press, 2012.

 “Planning for Equity, Fighting for Justice: Planners, Organizers and the Struggle for Metropolitan
 Inclusion” (with Chris Benner) in Ethan Seltzer, editor, Regional Planning in America: Practice
 and Prospect, Lincoln Land Institute, 2011.

 “Spatial Assimilation and Its Discontents: The Changing Geography of Immigrant Integration in
 Metropolitan America” Nancy Brooks, Kieran Donaghy, and Gerritt Knaap, editors, Handbook of
 Urban Economics and Planning (Oxford University Press), 2011.

 “Looking Forward: Sustainability and the Future of Los Angeles,” (with Erin McMorrow) in Ali
 Modarres, editor, Los Angeles 2010: State of the City (Edmund G. “Pat” Brown Institute of Public
 Affairs, California State University, Los Angeles, CA, 2010), pp. 55-66.

 “Let’s Hear It for the Boys: Building a Stronger America by Investing in Young Boys and Men of
 Color” (with Angela Glover Blackwell), in Christopher Edley and Jorge Ruiz de Velasco, editors,
 Building Healthy Communities: Young Men and Boys of Color (University of California Press and
 the Warren Institute on Race, Ethnicity, and Diversity, 2010).

 “Contradictions, Coalitions and Common Ground in Contemporary Los Angeles,” in William
 Deverell and Greg Hise, editors, the Blackwell Companion to the History of Los Angeles (Oxford,
 England: Wiley-Blackwell, 2010).

 “Scaling Up: Regional Equity and the Revitalization of Progressive Politics,” (with Angela Glover
 Blackwell), in M. Paloma Pavel, editor, Breakthrough Communities: Sustainability and Justice in
 the Next American Metropolis (Cambridge, MA: MIT Press, 2009).

 “Bridging the Bay: University-Community Collaborations (San Francisco Bay Area),” (with Juliet
 Ellis, Rachel Rosner, and Elizabeth Tan), in M. Paloma Pavel, editor, Breakthrough Communities:
 Sustainability and Justice in the Next American Metropolis (Cambridge, MA: MIT Press, 2009).

 “Poverty, Work, and Public Policy: Latinos in California’s New Economy” forthcoming in
 Patricia Zavella and Ramón Gutiérrez, Eds., with Denise Segura, Dolores Trevizo, and Juan
 Vicente Palerm. Mexicanos in California: Transformations and Challenges, University of Illinois
 Press, 2009.

 "Elections, Economics, and Coalitional Politics: Investigating California's Future(s)," Sandra Bass
 and Bruce E. Cain, editors, Racial and Ethnic Politics in California: Continuity and Change
 (Berkeley: Berkeley Public Policy Press, 2008).

 “Been Down So Long: Weak Market Cities and Regional Equity,” with Chris Benner, in Richard
 M. McGahey and Jennifer S. Vey, editors, Retooling for Growth: Building a 21st Century


                                                                                             Page 22
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 32 of 145



 Economy in America’s Older Industrial Areas, Brookings Institution Press, 2008.

 "LULUs of the Field: Research and Activism for Environmental Justice" (with James L. Sadd and
 Rachel Morello-Frosch), in Andrew Barlow, Editor, Professional Advocacy for Social Justice
 (Lanham, MD: Rowman and Littlefield, 2007.

 "A State United or a State Divided: Can Multiple Pathways Bring Together Multiple Californias?"
 (February 13, 2007). UCLA's Institute for Democracy, Education, & Access. Multiple
 Perspectives on Multiple Pathways Series. Paper mp-rr008-0207.
 http://repositories.cdlib.org/idea/mp/mp-rr008-0207. Revised and published in Jeannie Oakes and
 Marisa Saunders, Editors, Beyond Tracking? Multiple Pathways to College, Career and Civic
 Participation? Cambridge, MA: Harvard Education Publishing.

 “Environmental Justice: Reflections from the United States,” in James K. Boyce, Sunita Narain,
 and Elizabeth A. Stanton, Editors, Reclaiming Nature: Environmental Justice and Ecological
 Restoration (London: Anthem Press, 2007).

 "¿Quién es Más Urbanista? Latinos and 'Smart Growth'" in Robert Bullard, Editor, Growing
 Smarter: Achieving Livable Communities, Environmental Justice, and Regional Equity,
 (Cambridge, MA: MIT Press, 2007).

 "Cohesion and Competitiveness: Business Leadership for Regional Growth and Social Equity,"
 chapter in OECD Territorial Reviews, Competitive Cities in the Global Economy, Organisation
 For Economic Co-Operation And Development (OECD), 2006.

 “The Regional Nexus: The Promise and Risk of Community-based Approaches to Metropolitan
 Equity,” with Chris Benner, Penn State, and Martha Matsuoka, UCLA, in Paul Ong and Anastasia
 Loukaitou-Sideris, editors, Jobs and Economic Development in Minority Communities (Temple
 University Press, 2006)

  “Understanding Equitable Infrastructure for California,” with Debbie Reed, in Ellen Hanak and
 Mark Baldassare, editors, California 2025: Taking on the Future, San Francisco: Public Policy
 Institute of California, 2005.

 “Environmental Inequity in Metropolitan Los Angeles,” with Jim Sadd and Rachel Morello-
 Frosch, in Robert Bullard, editor, The Quest for Environmental Justice:Human Rights and the
 Politics of Pollution (Sierra Club Books, November 2005).

 "Citizens, Science, and Data Judo: Leveraging Secondary Data Analysis to Build a Community-
 Academic Collaborative for Environmental Justice in Southern California," with Rachel Morello-
 Frosch, James Sadd, Carlos Porras, and Michele Prichard, in Barbara A. Israel, Eugenia Eng, Amy
 J. Schulz, Edith A. Parker, Editors, Methods For Conducting Community-Based Participatory
 Research For Health, (San Francisco: Jossey-Bass 2005).

  “Region by Design: Public Policy and the Making of Southern California,” with Jennifer Wolch,
 Pascale Joassart-Marcelli, and Peter Dreier, in Janet Rothenberg Pack, editor, Sunbelt/Frostbelt:
 Public Policies and Market Forces in Metropolitan Development. Washington, D.C.: Brookings
 Institution Press, 2005.

 “The Fox Administration and the Politics of Economic Transition,” in Russell Crandall,


                                                                                            Page 23
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 33 of 145



 Guadalupe Paz, and Riordan Roett, Mexico’s Democracy at Work: Economic and Political
 Dyanamics, (Boulder, Colorado: Lynne Reiner, 2004).

  “Labor Market Intermediaries in the Old and New Economies: A Survey of Worker Experiences
 in Milwaukee and Silicon Valley” with Laura Leete, Chris Benner, and Sarah Zimmerman, in
 Robert Giloth, editor, Workforce Intermediaries for the 21st Century (Temple University Press,
 2003).

 “Rising Tides and Sinking Boats: The Economic Challenge for California’s Latinos,” in David
 Lopez and Andres Jimenez, editors, Latinos and Public Policy in California: An Agenda for
 Opportunity, Berkeley, CA: Berkeley Public Policy Press, 2003.

 “Building Social Capital to Protect Natural Capital: The Quest for Environmental Justice,” in
 James K. Boyce and Barry Shelley, editors, Natural Assets: Democratizing Environmental
 Ownership (Washington, DC: Island Press, 2003)

 “A Long View of Mexico’s Political Economy: What’s Changed? What are the Challenges?”
 (with Carol Wise) in Joseph S. Tulchin and Andrew D. Selee, editors, Mexico’s Politics and
 Society in Transition (Boulder, CO: Lynne Rienner Publishers, 2003).

 “Recession and Reaction: The Impact of the Downturn on California Labor” (with Carol Zabin) in
 Ruth Milkman, editor, The State of California Labor 2002 (Berkeley: University of California
 Press, 2002).

 "Economics and Ethnicity: Poverty, Race, and Immigration in Los Angeles," in Marta López-
 Garza and David R. Diaz, Editors, Asian and Latino Immigrants in a Restructuring Economy:
 The Metamorphosis of Los Angeles, Stanford University, 2001

 "Geography and Opportunity," in Neil Smelser, William Julius Wilson, Faith Mitchell,
 editors, America Becoming: Racial Trends and Their Consequences, Volume 1, National
 Research Council Commission on Behavioral and Social Sciences and Education
 (Washington, DC: National Academy Press, 2001).

 "After the Deluge? Cuba's Potential as a Market Economy,” in Susan Kaufman Purcell and David
 Rothkopf, editors, Cuba: The Contours of Change (Boulder, CO: Lynne Rienner Publishers,
 2000).

 "El Salvador: Economic Disparities, External Intervention, and Civil Conflict," (with Jim Boyce)
 in E. Wayne Nafziger, Frances Stewart and Raimo Väyrynen, editors, Wayne Nafziger, editor,
 Weak States and Vulnerable Economies: Humanitarian Emergencies in Developing Countries,
 Vol. 2, Oxford University Press, 2000.

 "Can't We All Just Get Along? Interethnic Organizing for Economic Development" (with
 Rebecca Morales) in John J. Betancur and Douglas C. Gills, editors, The Collaborative City:
 Opportunities and Struggles for Blacks and Latinos in U.S. Cities. (New York: Garland
 Publishing, 2000).

 "Globalization, Sovereignty, and Policy Choice: Lessons from the Mexican Peso Crisis," in David
 Smith, Dorothy Solinger, and Steve Topik, State and Sovereignty in the World Economy
 (Routledge Press, 1999).


                                                                                           Page 24
   Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 34 of 145




     "Pesos, Policies, and Predictions: Why the Crisis? Why the Surprise? Why the Recovery?" in
     Carol Wise, editor, The Post-Nafta Political Economy: Mexico and the Western Hemisphere,
     Pennsylvania State University Press, 1998.

     "Trading Places: U.S. Latinos and Trade Liberalization in the Americas," (with Carol Wise) in
     Frank Bonilla, Edwin Melendez, Rebecca Morales, and Maria de los Angeles Torres (eds.)
     Borderless Borders: US Latinos, Latin Americans, and the Paradox of Interdependence,
     (Philadelphia, Temple University Press, 1998).

     "Interdependence, Inequality, and Identity: Linking Latino and Latin American Studies," in Frank
     Bonilla, Edwin Melendez, Rebecca Morales, and Maria de los Angeles Torres (eds.) Borderless
     Borders: US Latinos, Latin Americans, and the Paradox of Interdependence, (Philadelphia,
     Temple University Press, 1998).

     "Macroeconomic Policy and Peace-Building in El Salvador," (with Jim Boyce) in Krishna Kumar,
     editor, Rebuilding Societies After Civil War: Critical Roles for International Assistance (Boulder,
     CO: Lynne Rienner Press, 1996).

     "Private Investment and Debt Overhang in Latin America," in Epstein, Gerald and Herb Gintis,
     editors, Macroeconomic Policy After the Conservative Era: Studies in Investment, Saving and
     Finance, Cambridge University Press, 1995.

     "The Distributional Effects of Alternative Economic Sequences," in Leslie Elliott Armijo, Editor,
     Conversations on Democratization and Economic Reform: Working Papers of the Southern
     California Seminar, Los Angeles, CA: Center for International Studies, University of Southern
     Californai, 1995.

     "Managing the Latin American Debt Crisis: The International Monetary Fund and Beyond," in
     Gerald Epstein, Julie Graham, and Jessica Nembhard, editors, Creating a New World Economy:
     Forces of Change and Plans of Action (Temple University Press, 1993).

     "Mexico," in Louise Haberman and Paul M. Sacks, Annual Review of Nations: Year 1988 (New
     York: Taylor and Francis, 1988).

     "The Nicaraguan Experiment: Characteristics of a New Economic Model," (with Michael Conroy)
     in Hamilton, Fuller, Frieden, and Pastor, Crisis in Central America (Boulder, Colorado: Westview
     Press, 1988).

     "The Long Shadow of Global Debt," chapter in Center for Popular Economics, Economic Report
     of the People (Boston, MA: South End Press, 1986).


REPORTS

     Getting Real about Reform II: Estimating Revenue Gains from Changes to California’s System of
     Assessing Commercial Real Estate, with Jennifer Ito and Justin Scoggins, USC Program for
     Environmental and Regional Equity (PERE), Los Angeles, California, February 2020.

     Los Angeles as a Host City: Identifying Investment-Ready Neighborhoods for Equitable and


                                                                                                 Page 25
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 35 of 145



 Inclusive Procurement, with Sabrina Kim, Arpita Sharma, Ashley Thomas, and Jennifer Ito, Los
 Angeles Business Council Institute Report, November 2019.

 Vote, Organize, Transform, Engage (VOTE): New Frontiers in Integrated Voter Engagement,
 with May Lin, Jennifer Ito, and Madeline Wander, USC Program for Environmental and Regional
 Equity (PERE), Los Angeles, California, October 2019.

 A Roadmap to an Equitable Low-Carbon Future: Four Pillars for a Just Transition, with Mijin
 Cha (lead author), Madeline Wander, James Sadd, and Rachel Morello-Frosch, USC Program for
 Environmental and Regional Equity (PERE), Los Angeles, California, April 2019.

 Promising Returns: How Embracing Immigrants with Temporary Protected Status can Contribute
 to Family Stability, Economic Growth, and Fiscal Health, with Dalia Gonzalez,
 Thai Le, and Nicole Svajlenka, USC Center for the Study of Immigrant Integration, Los Angeles,
 California, April 2019.

 Paths To Citizenship, with Thai Le, Manuel Pastor, Justin Scoggins, Dalia Gonzalez, and Blanca
 Ramirez, USC Center for the Study of Immigrant Integration, Los Angeles, California, January
 2019.

 1000 Leaders (and More) Rising: Developing a New Generation for Progressive Governance,
 with Robert Chlala, Madeline Wander, and Jennifer Ito, USC Program for Environmental and
 Regional Equity (PERE), Los Angeles, California, January 2019.

 How the Federally Proposed Rule Change for Public Charge Determination Could Negatively
 Impact Los Angeles County, with Cynthia Moreno, Rhonda Ortiz, Blanca Ramirez, and Kim
 Tabari, USC Center for the Study of Immigrant Integration, Los Angeles, California, December
 2018.

 From Resistance to Renewal: A 12-Step Program for Innovation and Inclusion in the California
 Economy, with Chris Benner, USC Program for Environmental and Regional Equity, Los Angeles,
 California, and the Santa Cruz Institute for Social Transformation, Santa Cruz, California, October
 2018.

 Rent Matters: What are the Impacts of Rent Stabilization Measures?, with Vanessa Carter and
 Maya Abood, USC Program for Environmental and Regional Equity (PERE), Los Angeles,
 California, October 2018.

 State of Black Immigrants in California, with Alejandro Sanchez-Lopez, Victor Sanchez,
 Benjamin Ndugga-Kabuye, Carl Lipscopmbe, and Opal Tometi, study commissioned by the Black
 Alliance for Just Immigration, USC Center for the Study of Immigrant Integration, September
 2018.

 Freeing Our Futures: How Data Can Inform New Economic Strategies for Boys and Men of
 Color, with Alejandro Sanchez-Lopez, Robert Chlala, and Pamela Stephens [conducted for the
 Research Integration Strategies Evaluation (RISE) for Boys and Men of Color, a joint initiative of
 Equal Measure and Penn GSE Center for the Study of Race and Equity in Education], USC
 Program for Environmental and Regional Equity (PERE), Los Angeles, California, June 2018.

 Immigrant Lives, American Futures: Linking Asset Building and Immigrant Integration, with


                                                                                            Page 26
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 36 of 145



 Rhonda Ortiz, and Magaly N. López, USC Center for the Study of Immigrant Integration, May
 2018.

 A Pivot to Power: Lessons from The California Endowment’s Building Healthy Communities
 about Place, Health, and Philanthropy, with Jennifer Ito, Mai Lin, and Magaly N. López, March
 2018.

 Measures Matter: Ensuring Equitable Implementation of Los Angeles County Measures M & A,
 with Vanessa Carter and Madeline Wander, USC Program for Environmental and Regional
 Equity, Los Angeles, California, January 2018.

 Bridging the Racial Generation Gap Is Key to America's Economic Future, with Justin Scoggins
 and Sarah Treuhaft, PolicyLink and USC Program for Environmental and Regional Equity,
 Oakland and Los Angeles, California, September 2017.

 Diversity and Inclusion for the 21st Century Economy: An Imperative for Chambers of
 Commerce, with Chris Benner. Report supported by the Association of Chamber of Commerce
 Executives and co-published with the Everett Program, UC Santa Cruz, and the USC Program for
 Environmental and Regional Equity. February 2017

 Roots|Raíces: Latino Engagement, Place Identities, and Shared Futures in South Los Angeles,
 with Pierrette Hondagneu-Sotelo, Alejandro Sanchez-Lopez, Pamela Stephens, Vanessa Carter,
 and Walter Thompson-Hernandez, USC Center for the Study of Immigrant Integration, November
 2016.

 Rock the (Naturalized) Vote II, with Justin Scoggins and Magaly N. Lopez, USC Center for the
 Study of Immigrant Integration, September 20, 2016.

 A Preliminary Environmental Equity Assessment of California’s Cap-and-Trade Program, with
 Lara J. Cushing, Madeline Wander, Rachel Morello-Frosch, Allen Zhu, and James Sadd. USC
 Program for Environmental and Regional Equity, September 14, 2016.

 Advancing Equity in California Climate Policy: A New Social Contract for Low-Carbon
 Transition, with Carol Zabin, Abigail Martin, Rachel Morello-Frosch, and James Sadd,
 Donald Vial Center on Employment in the Green Economy, Center for Labor Research and
 Education, UC Berkeley, September 2016.

 Data to Inform Strategy: Getting to Know California's Eligible-to-Naturalize Adult Populations,
 with Justin Scoggins, Madeline Wander, and Rhonda Ortiz, USC Center for the Study of
 Immigrant Integration, July 2016.

 Changing States: A Framework for Progressive Governance, with Jennifer Ito, and Madeline
 Wander, USC Program for Environmental and Regional Equity, June 2016.

 Breaking the Barriers: The Promise of Citizenship for Los Angeles County, with Justin Scoggins,
 Jared Sanchez, and Rhonda Ortiz, USC Center for the Study of Immigrant Integration, May 2016.

 Expanding Opportunity: How California Gains if the President's Executive Actions on
 Immigration are Implemented, with Justin Scoggins and Jared Sanchez, USC Center for the Study
 of Immigrant Integration, February 2016.


                                                                                          Page 27
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 37 of 145




 Opening Minds, Opening Doors, Opening Communities: Cities Leading for Immigrant
 Integration, with Rhonda Ortiz (CSII), and Els de Graauw. Americas Society/Council of the
 Americas (AS/COA), Welcoming America, and the USC Center for the Study of Immigrant
 Integration. December 2015.

 Toward a Healthy California: Why Improving Access to Medical Insurance for Unauthorized
 Immigrants Matters for the Golden State, with Enrico A. Marcelli (San Diego State University),
 Manuel Pastor (USC CSII), and Steven P. Wallace (UCLA Center for Health Policy Research),
 USC Center for the Study of Immigrant Integration, December 2015.

 DAPA Matters: The Growing Electorate Directly Affected by Executive Action on Immigration
 (with Tom Jawetz and Lizet Ocampo), Center for American Progress, Washington, DC, November
 2015.

 Planning, Power, and Possibilities: How UNIDAD is Shaping Equitable Development in South
 Central L.A. (with Vanessa Carter, Alejandro Sanchez-Lopez, and Robert Chlala), USC Program
 for Environmental and Regional Equity, Los Angeles, California, September 2015.

 Linking Innovation with Inclusion: Demography, Equity, and the Future of San Diego (with
 Alejandro Sanchez-Lopez and Jennifer Ito), USC Program for Environmental and Regional
 Equity, Los Angeles, California, July 2015.

 Women Can Build: Including Women in the Resurgence of Good U.S. Manufacturing Jobs (with
 Jared Sanchez), USC Program for Environmental and Regional Equity, Los Angeles, California,
 May 2015.

 Getting Real About Reform: Estimating Revenue Gains from Changes to California’s
 System of Assessing Commercial Real Estate (with Jennifer Ito and Justin Scoggins), USC
 Program for Environmental and Regional Equity, Los Angeles, California, May 2015.

 Talkin’ ‘Bout Our Generations: Data, Deliberation and Destiny in a Changing America (with
 Jennifer Ito and Vanessa Carter) USC Program for Environmental and Regional Equity, Los
 Angeles, California, April 2015.

 The Kids Aren't Alright - But They Could Be: The Impact of DAPA on Children (with Jared
 Sanchez and Vanessa Carter) USC Center for the Study of Immigrant Integration, Los Angeles,
 California, March 2015.

 Unauthorized and Uninsured: Building Healthy Communities in California (with Enrico Marcelli)
 USC Center for the Study of Immigrant Integration, Los Angeles, California, February 2015.

 Transforming Lives, Transforming Movement Building (with Jennifer Ito, Rachel Rosner, and
 Vanessa Carter) USC Program for Environmental and Regional Equity, November/December
 2015.

 Profiling the Eligible to Naturalize (with Patrick Oakford and Jared Sanchez), USC Center for the
 Study of Immigrant Integration (Los Angeles), the Center for American Progress, Washington,
 DC, and the National Partnership for New Americans, November 2014.



                                                                                           Page 28
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 38 of 145



 Citizenship Matters: How Children of Immigrants Will Sway the Future of Politics (with Justin
 Scoggins, Vanessa Carter, and Jared Sanchez), USC Center for the Study of Immigrant Integration
 and the Center for American Progress, Washington, DC, July 2014.

 Ensuring California's Future By Insuring California's Undocumented: Why Excluding
 Undocumented Californians from the Affordable Care Act Hurts All of Us (with Enrico Marcelli
 and Steven Wallace), USC Center for the Study of Immigrant Integration, Los Angeles, California,
 May 2014.

 Sharing Solar’s Promise: Harnessing LA’s FiT to Create Jobs and Build Social Equity (with J.R.
 DeShazo, Mirabai Auer, Chad Horsford, and Alex Turek), Los Angeles Business Council, Los
 Angeles, California, April 2014.

 There's Something Happening Here... A Look at The California Endowment’s Building Healthy
 Communities Initiative (with Jennifer Ito and Anthony Perez), USC Program for Environmental
 and Regional Equity (PERE), February 2014.

 The Day After: Implementing Comprehensive Immigration Reform in California’s Central Valley
 (with Rachel Rosner and Anthony Perez), prepared with support of the Rosenberg Fondation and
 Wener-Kohnstamm Family Fund, January 2014.

 A Foot in Both Worlds: Institutionalizing Progressive Community-­Engaged Research Centers
 within Universities (with Jeffrey O. Sacha, Jared Sanchez, and Ange-Marie Hancock), USC
 Program for Environmental and Regional Equity (PERE), December 2013.

 An Agenda for Equity: A Framework for Building a Just Transportation System in Los Angeles
 County (with Vanessa Carter and Madeline Wander), USC Program for Environmental and
 Regional Equity (PERE), November 2013.

 What's at Stake for the State: Undocumented Californians, Immigration Reform, and Our Future
 Together (with Enrico A. Marcelli), USC Center for the Study of Immigrant Integration, May
 2013.

 Moments, Movements, and Momentum: Engaging Voters, Scaling Power, Making Change (with
 Gihan Perera and Madeline Wander), USC Program for Environmental and Regional Equity,
 October 2013.

 Nurturing Naturalization: Could Lowering the Fee Help? (with Jared Sanchez, Rhonda Ortiz, and
 Justin Scoggins), USC Center for the Study of Immigrant Integration, February 2013.

 Citizen Gain: The Economic Benefits of Naturalization for Immigrants and the Economy (with
 Justin Scoggins), USC Center for the Study of Immigrant Integration, December 2012.

 Facing the Climate Gap: How Environmental Justice Communities are Leading the Way to a
 More Sustainable and Equitable California (with Ellen Kersten, Rachel Morello-Frosch, and
 Marlene Ramos), USC Program for Environmental and Regional Equity, October 2012.

 Rock the (Naturalized) Vote: The Size and Location of the Recently Naturalized Voting Age
 Citizen Population (with Jared Sanchez), USC Center for the Study of Immigrant Integration,
 October 2012.


                                                                                          Page 29
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 39 of 145




 Cooling the Planet, Clearing the Air: Climate Policy, Carbon Pricing, and Co-Benefits (with
 James Boyce) Economics for Equity and the Environment, a project of EcoTrust, September 2012.

 California Immigrant Integration Scorecard (with Rhonda Ortiz, Vanessa Carter, Justin Scoggins,
 and Anthony Perez), USC Center for the Study of Immigrant Integration, September 2012.

 L.A. RISING: The 1992 Civil Unrest, the Arc of Social Justice Organizing, and the Lessons for
 Today’s Movement Building (with Michele Prichard), USC Program for Environmental and
 Regional Equity, April 2012.

 America’s Tomorrow: Equity is the Superior Growth Model (Sarah Treuhaft and Angela Glover
 Blackwell), PolicyLink, Oakland, California, 2011.

 Empowering LA’s Solar Workforce:New Policies that New Policies that Deliver Investments and
 Jobs (with JR de Shazo and Mirabai Auer), Los Angeles Business Council Institute, November
 2011.

 Transactions, Transformations, Translations: Metrics That Matter for Building, Scaling, and
 Funding Social Movements (with Jennifer Ito and Rachel Rosner), USC Program for
 Environmental and Regional Equity, October 2011.

 All Together Now? African Americans, Immigrants, and the Future of California (with Juan de
 Lara and Justin Scoggins), USC Center for the Study of Immigrant Integration, September 2011.

 Making an Inclusive Market: Multifamily Rooftop Solar and Social Equity in Los Angeles (with
 JR deShazo), Los Angeles Business Council Institute, April 2011

 Immigrant Labor and the American Recovery: A Brief Memo (with Justin Scoggins), USC Center
 for the Study of Immigrant Integration, March 2011.

 Connecting at the Crossroads: Alliance-Building and Social Change in Tough Times (with
 Jennifer Ito and Rhonda Ortiz), USC Program for Environmental and Regional Equity (PERE),
 December 2010.

 The Color of Change: Interethnic Youth Leadership for the 21st Century (with Rhonda Ortiz,
 Jennifer Ito, Veronica Terriquez, Vanessa Carter, Jennifer Tran, and Teresa Cheng), USC Program
 for Environmental and Regional Equity (PERE), November 2010.

 Air Pollution and Environmental Justice: Integrating Indicators of Cumulative Impact and Socio-
 Economic Vulnerability into Regulatory Decision-Making (with Rachel Morello-Frosch and Jim
 Sadd), Report to the California Air Resources Board, May 2010, available at:
 http://www.arb.ca.gov/research/apr/past/04-308.pdf

 A State Resilient: Immigrant Integration and California’s Future (with Justin Scoggins and
 Jennifer Tran). Center for the Study of Immigrant Integration, University of Southern California,
 June 2010.

 Minding the Climate Gap: What’s at Stake if California’s Climate Law is Done Right and Right
 Away (with Rachel Morello-Frosch, James Sadd, and Justin Scoggins), USC Program for


                                                                                             Page 30
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 40 of 145



 Environmental and Regional Equity (PERE), April 2010.

 Reducing Poverty and Economic Distress After ARRA: Potential Roles for Place-Conscious
 Strategies (with Margery Turner, Urban Institute), see
 http://www.urban.org/publications/412067.html April 2010.

 Breaking the Bank / (Re)Making the Bank: America’s Financial Crisis and the Implications for
 Sustainable Advocacy for Fair Credit and Fair Banking, (with Rhonda Ortiz and Vanessa Carter),
 Prepared for the Kirwan Institute’s project on The Future of Fair Housing and Fair Credit and
 available at http://kirwaninstitute.org/research/projects/future-of-fair-housing.php March 2010.

 The Economic Benefits of Immigrant Authorization in California (with Justin Scoggins, Jennifer
 Tran, and Rhonda Ortiz). Center for the Study of Immigrant Integration, University of Southern
 California, January 2010.

 The Climate Gap: Inequalities in How Climate Change Hurts Americans & How to Close the Gap
 (with Rachel Morello-Frosch, James Sadd, and Seth Shonkoff). USC Program for Environmental
 and Regional Equity, 2009.

 Justice in the Air: Tracking Toxic Pollution from America’s Industries and Companies to Our
 States, Cities, and Neighborhoods (with Michael Ash, James K. Boyce, Grace Chang, Jennifer
 Tran and Justin Scoggins. Political Economy Research Institute / Program for Environmental and
 Regional Equity, April 2009.

 Environmental Health and Equity Impacts from Climate Change and Mitigation Policies in
 California: A Review of the Literature (with Seth Shonkoff, Rachel Morello-Frosh, James Sadd.
 Carlifornia Climate Action Team Report Working Paper, CEC-500-2009-038-D.
 http://www.energy.ca.gov/2009publications/CEC-500-2009-038/CEC-500-2009-038-D.PDF

 Banking on L.A. Report funded by Annie E. Casey and the Liberty Hill Foundation, 2009.

 Making Change: How Social Movements Work – and How to Support Them. With Rhonda Ortiz.
 Program for Environmental and Regional Equity, University of Southern California, 2009.

 Immigrant Integration in Los Angeles: Strategic Directions for Funders. With Rhonda Ortiz.
 Prepared for the California Community Foundation. Program for Environmental and Regional
 Equity, University of Southern California, 2009.

 Coming Together: Lessons on Collaboration from California Works for Better Health. With
 Rachel Rosner, Chris Benner, Martha Matsuoka, and Miranda Smith. The California Endowment,
 October 2008.

 Moving California: How Social Movements Work – and How to Support Them. With Rhonda
 Ortiz. Prepared for The California Endowment. Program for Environmental and Regional Equity,
 University of Southern California, 2008.

 Still Toxic After All These Years.: Air Quality and Environmental Justice in the San Francisco
 Bay Area. With James Sadd and Rachel Morello-Frosh. Santa Cruz, CA: Center for Justice,
 Tolerance and Community, UC Santa Cruz, 2007.



                                                                                            Page 31
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 41 of 145



 Crossing the Divide Immigrant Youth and Digital Disparity in California (with Robert Fairlie,
 Rebecca London, and Rachel Rosner), UC Santa Cruz, Center for Justice, Tolerance and
 Community, 2006.

 Edging Toward Equity: Creating Shared Opportunity in America’s Regions (with Chris Benner,
 Rachel Rosner, and the Conversation on Regional Equity, UC Santa Cruz, Center for Justice,
 Tolerance and Community, 2006.
 http://cjtc.ucsc.edu/docs/r_CORE_Edging_Toward_Equity_summary.pdf ).

 Immigrant Workers Empowerment and Community Building:A Review of Issues and Strategies for
 Increasing Workforce and Economic Opportunity for Immigrant Workers (with Chris Benner,
 Tony LoPresti, Martha Matsuoka, and Rachel Rosner), prepared for the Mayfair Improvement
 Initiative and One East Palo Alto, April 2005.

 Bridging Bays, Bridging Borders: Global Justice and Community Organizing in the San
 Francisco Bay Area (with Joshua Abraham, Cheryl Brown, Juliet Ellis, Lili Farhang, Lila Hussain,
 Tony LoPresti, Bhavna Shamasunder, and Erica Swinney), a joint publication of Urban Habitat
 and the Center for Justice, Tolerance, and Community, January 2005.

 Reading, Writing, and Breathing: Schools, Air Toxics, and Environmental Justice in California
 (with James Sadd and Rachel Morello-Frosch). Center for Justice, Tolerance, and Community, UC
 Santa Cruz, 2005.

 Environmental Justice: Opportunity Assessment and Analysis, with Rachel Rosner, with
 contributions from Tony LoPresti, Breana George, Marta Segura, Bahram Fazeli, and Martha
 Matsuoka, prepared for the California Integrated Waste Management Board, June 2004.

 Community Building, Community Bridging: Neighborhood Improvement Initiatives and the New
 Regionalism in the San Francisco Bay Area, with Chris Benner, Rachel Rosner, Martha
 Matsuoka, and Julie Jacobs. Center for Justice, Tolerance, and Community, UC Santa Cruz, 2004.

 Income Forecasting at the Small Area Level for Southern California: Issues, Methods, and
 Projections: Final Report to the Southern California Association of Governments, with Justin
 Scoggins, CJTC, UCSC, March 29, 2004.

 Economic Opportunity in a Volatile Economy: Understanding the Role of Labor Market
 Intermediaries in Two Regions, with Laura Leete, Laura Dresser, Chris Benner, Annette
 Bernhardt, Bob Brownstein, and Sara Zimmerman, Final Research Report to the Ford,
 Rockefeller, and Sage Foundations, May 2003.

 Equity, Sustainability, and Community: Challenges for a New California, Report prepared for the
 James Irvine Foundation (with Rachel Rosner), August 2002.

 Uncommon Alliances for the Common Good: A Regional Audit for Economic and Social Justice
 in the Monterey Bay Region, with Chris Benner and Rachel Rosner, prepared for the Central Coast
 Interfaith Sponsors, June 2001.

 Reading the Regions: A Resource Book for Labor Market Interventions by Community-based
 Organizations in California, prepared for California Works for Better Health, a strategic alliance
 of The California Endowment and the Rockefeller Foundation, team leader with team members


                                                                                             Page 32
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 42 of 145



     including Steve Levy, Rachel Rosner, Chris Benner, Enrico Marcelli, Martha Matsuoka, Dave
     Runsten, and Ed Kissam, February, 2001.

     Environmental Justice and the Expansion of the Los Angeles International Airport (with Jim
     Sadd), prepared for Communities for a Better Environment, Los Angeles, November 2000.

     Estimating Trade Impacts by Public Use Microdata Area in Los Angeles County, with Fernando
     De Paolis, and David Runsten, prepared for the North American Integration and Development
     Center, UCLA, Summer 2000

     Latinos in the U.S.: Challenges to Building Communities and Community in Latino America,
     prepared for PolicyLink and the Kellogg Foundation, with assistance from Josh Kirschenbaum and
     Rachel Rosner, and research prepared by Eugene Garcia, Belinda Reyes, and David Ayon, 2002.

     Growing Together: Linking Regional and Community Development in a Changing Economy (with
     Peter Dreier and Marta López-Garza, Occidental College, and Eugene Grigsby, UCLA),
     Occidental College: Los Angeles, 1997.


POPULAR PUBLICATIONS

     “Liberals skeptical of Joe Biden should look to the example of Jerry Brown,” with Sara Sadhwani,
     Los Angeles Times, July 21, 2020.

     “African Americans and Latinos Alike Hit Hard by COVID-19,” Medium, May 6, 2020.

     “California should support immigrants with expanded tax credit eligibility,” with Shimica
     Gaskins, Los Angeles Daily News, May 4, 2020.

     “Scaling Economic Solidarity: The Pandemic, Nonprofits, and Power,” with Chris Benner,
     Nonprofit Quarterly, April 20, 2020.

     “Solidarity Economics—for the Coronavirus Crisis and Beyond,” with Chris Benner, The
     American Prospect, March 23, 20202.

     “Coping with the Crisis: Immigrant Families Face ‘el Coronavirus’ and the Broken System That
     Has Left Them So Vulnerable,” Medium, March 19, 2020.

     “Bienvenido a California, Bernie,” The American Prospect, March 2, 2020.

     “Nevada's changing demographics are a road map showing Democrats how to win elections,”
     USA Today, February 17, 2020.

     “Los Angeles must double down on immigrant inclusion,” with Antonia Hernandez, Los Angeles
     Daily News, February 8, 2020.

     “‘New Deal for New Americans’ will reform immigration policy and strengthen our nation,” with
     Angelica Salas, Sacramento Bee, February 8, 2020.

     “American elections need to look like the future population of this country,” The Hill, January 17,


                                                                                                 Page 33
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 43 of 145



 2020.

 “Welcome to California: 10 things every 2020 presidential hopeful should know,” The Guardian
 (shorter version of the Capital & Main piece listed immediately below), December 17, 2019.

 “What the Presidential Candidates Need to Know About California,” Capital & Main, December
 16, 2019.

 “Trump’s latest anti-immigrant move: Making it far more costly to apply for citizenship,” Los
 Angeles Times, November 12, 2019.

 “Can Carbon Pricing Address Climate Justice?” with James Boyce, The Nation, November7,
 2019.

 “How BART extension connector would strengthen Bay Area,” San Jose Mercury News, May 17,
 2019.

 “How America’s Bluest State Can Be a Model for the Other 49,” with Chris Benner, The
 American Prospect, December 3, 2018.

 “Here’s an economic renewal program for California’s next governor,” Sacramento Bee,
 November 1, 2018.

 “Why is the U.S. so far behind on naturalizing new citizens?” with Pramila Jayapal, Los Angeles
 Times, September 7, 2018.

 “Who will win the war for the soul of the Democratic Party? Ask California.” Washington Post,
 July 19, 2018.

 “Why California Will Save America From Donald Trump’s ‘Dog Whistle’ Immigration Policies,”
 Newsweek, July 3, 2018.

 “California’s Pro-immigrant Makeover,” Los Angeles Times, March 15, 2018.

 “Turning the Southwest Blue with “Brown and Beautiful” Millennials,” with Cristina Tzintzún,
 American Prospect, Spring 2018.

 “When the next generation looks racially different from the last, political tensions rise,” The
 Conversation, February 14, 2018.

 “Fighting for Climate Justice in California at the Local Level,” Published in the Social Science
 Research Council "Just Environments" series, November 7, 2017.

 “After tax cuts derailed the ‘California dream,’ is the state getting back on track?” The
 Conversation, November 2, 2017.

 “Undocumented Californians and the Future of the Golden State ,” Boom California, October 23,
 2017.

 “Future of America's baby boomers depends on our diverse youth,” with Angela Glover


                                                                                               Page 34
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 44 of 145



 Blackwell, TheHill.com, September 26, 2017.

 “Gentrification Is About Power, So What’s Community Got to Do with It?” KCET.org, August
 21, 2017.

 “Want to Protect Immigrants? Help Integrate Them into Our City.” Zocalo Public Square, August
 8, 2017.

 “Is Talk Cheap? Dialogue, Diversity, and Our Economic Future,” with Chris Benner, National
 Civic Review, Fall 2017.

 “Looking Forward, Not Back: How South Los Angeles is the Future,” with Gloria Walton, KCET
 News and Analysis, April 28, 2017.

 “Embracing the Challenge: The Diversity, Equity, and Inclusion Imperative for Chambers of
 Commerce,” with Chris Benner, Chamber Executive, Winter 2017.

 “State of Resistance: California in the Age of Trump,” Capital & Main, http://capitalandmain.com,
 January 19, 2017.

 “Latinos and the Future of American Politics,” American Prospect, vol. 28, no. 1, Winter 2017.

 “The new citizens’ vote,” Los Angeles Times, September 26, 2016.

 “Don’t forsake poor people in climate change fight,” with Rachel Morello-Frosch, Sacramento
 Bee, September 23, 2016.

 “Sorry, Trump: So Many Reasons to Welcome Immigrants,” with Magaly N. Lopez, Yes!
 magazine, Fall 2016.

 “Embrace equity to win on climate goals,” with Carol Zabin, San Francisco Chronicle, September
 11, 2016.

 “Going Green, Including All: Transformative Climate Communities in California,” Huffington
 Post, August 19, 2016.

 “Democracy Denied: The Price Immigrants Pay To Vote,” with Joshua Hoyt, Huffington Post,
 July 25, 2016.

 “Latinos and the New American Majority,” Dissent, Summer 2016.

 “Sanders backers need to keep organizing ,” Sacramento Bee, June 28, 2016.

 “On Latino Whiteness . . . A Response to Linda Martín Alcoff's "Latinos and the Category of
 Whiteness,” National Institute for Latino Policy (NiLP) Report on Latino Politics and Policy, April
 10, 2016.

 “Why Immigrant Integration Matters to Preventing Another San Bernardino Tragedy,” with
 Manjusha Kulkarni, Huffington Post, January 27, 2016.



                                                                                            Page 35
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 45 of 145



 “Transit Issues Should Drive Emissions Strategy,” with F. Noel Perry, Los Angeles Business
 Journal, October 19, 2015.

 “Once Upon a Time, the City of Angels Was Defined by Sprawl, Cars, and Racial Conflict,”
 Zocalo Public Square, http://www.zocalopublicsquare.org , October 15, 2015.

 “Who Speaks for California Latinos on Climate Change?” Huffington Post, July 31, 2015.

 “One (Economic) Argument for ONE California” Huffington Post, May 5, 2015.

 “Blocking immigration action will exact a political price,” Sacramento Bee, March 17, 2015.

 “Twelve Ways to Reverse Inequality and Close the ‘California Chasm’”, Blog for Capital and
 Main http://CapitalandMain.com February 26, 2015.

 “The California Chasm: The Perils of our Growing Economic Divide,” with Dan Braun, Blog for
 Capital and Main http://CapitalandMain.com Febraury 4, 2015.

 “How Immigrant Activists Changed L.A.”, Dissent¸Winter 2015.

 “Making the Most of Transit: Mobility, Growth, and Justice,” with Madeline Wander, All in LA
 Blog, January 12, 2015.

 “Those safe from deportation now need access to affordable health care services,” with Michael A.
 Rodriguez and Steven P. Wallace, Sacramento Bee, November 26, 2014.

  “All Together Now?: Inequality and Growth in US Metro Areas,” with Chris Benner, Blog for the
 Institute for New Economic Thinking (INET), September 11, 2014.

 “Los Angeles Proposes a Higher Minimum Wage,” Huffington Post, September 2, 2014.

 “GOP focused on wrong set of children, Los Angeles Times, July 23, 2014.

 “The Color of Carbon: How the EPA Clean Power Rule Could Help Communities of Color,” with
 Rachel Morello-Frosch, Huffington Post, June 27, 2014.

 “Honoring Fred Ross Sr ,” with Peter Dreier, San Jose Mercury-News, June 17, 2014.

 “Are Latinos Really Turning White?” Huffington Post, May 29, 2014.

 “Health care coverage for undocumented immigrants,” with Enrico Marcelli and Steven Wallace,
 Sacramento Bee, May 17, 2014.

 “A Vision for the Next Los Angeles: Transportation Equity and Just Growth,” KCET,
 http://www.kcet.org/socal/departures/la-in-motion/a-vision-for-the-next-los-angeles-transportation-
 equity-and-just-growth.html , February 6, 2014.

 “Republicans: Don't Worry About the Votes of the Unauthorized, Fear the Power of Their Citizen
 Kids,” Huffington Post, February 6, 2014.



                                                                                            Page 36
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 46 of 145



 “Scars from the Immigration Wars,” with Joshua Hoyt, Chicago Tribune, January 3, 2014.

 “How to Make Sure Immigration Reform Works for Everyone,” Democracy: A Journal of Ideas,
 Blog post, October 22, 2013

 “California, unlike the federal government, leads on immigration reform,” with Pierrette
 Hondagneu-Sotelo, Sacramento Bee, October 17, 2013.

 “Why City Hall needs an immigrant affairs office,” LA Times Blowback, September 20, 2013.

 “Screening for Justice: Proactive Spatial Appraoches to Environmental Disparities,” em: the
 Magazine for Environmental Managers, August 2013, pp. 14-17.

 “Why Citizenship Matters: Getting to the Bottom Line” posted at the Economic Policy Institute,
 August 2, 2012, and Huffington Post, August 4, 2013.

 “Seattle’s economic growth masks losses in homegrown population,” with Hilary Pennington,
 Seattle Times, June 23, 2013.

 “Immigrant Integration Is American -- and Key to Reform,” Huffington Post, June 21, 2013.

 “Atención médica para todos,” La Opinion, June 4, 2013.

 “Why immigration overhaul matters to state,” Sacramento Bee, May 7, 2013.

 “Immigrants' Citizenship Lifts US Economy,” San Francisco Chronicle, January 13, 2013.

 “The Lesson of 2012? It Was Never About Obama, It Was About Us,” with Gihan Perera,
 Colorlines, December 20, 2012.

 “Social Justice, Economic Vitality and the California Dream,” Blog Post for the Irvine
 Foundation’s 75th Anniversary, December 13, 2012.

 “New Americans, New Voters, New Politics,” Huffington Post, October 9, 2012.

 “A New Economic Growth Strategy for the Election Year: Integrate Immigrants,” Huffington Post,
 September 18 2012.

 “House Republicans Bury Their Heads in the Demographic Sand,” with Ange-Marie Hancock,
 Huffington Post, May 25, 2012.

 “What’s Going On?” with U.S. Congresswoman Karen Bass, Huffington Post, April 30, 2012.

 “Lessons for L.A. From 1992,” with Kafi Blumenfield, Los Angeles Times April 25, 2012,

 “Reshaping the Social Contract: Demographic Distance and Our Fiscal Future,” Poverty & Race,
 January/February 2012, Vol. 21, No. 1, pp. 5-6.

 “Equity: The Superior Growth Model,” with Sarah Treuhaft and Angela Glover Blackwell, Race,
 Poverty & the Environment, vol. 18, no. 2, 2011, pp. 45-48.


                                                                                            Page 37
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 47 of 145




 “By the Numbers: Business, E-Verify and the California Economy,” Huffington Post, October 6,
 2011.

 “The Remaking of California,” in Justice in California, San Francisco, CA: Rosenberg
 Foundation, 2011.

 “California needs an integrated plan on immigration (see Utah),” with Ange-Marie Hancock,
 Sacramento Bee, March 27, 2011

 “Latino Report Card offers road map to greater success,” with Ron Gonzalez, San Jose Mercury
 News, March 20, 2011.

 “California Dreaming,” www.huffingtonpost.com , posted December 3, 2010.

 “Promesas que empeoran” (Promises that impoverish), La Opinion, October 2, 2010.

 “Make a Mess, Clean It Up,” with Rachel Morello-Frosch, www.huffingpost.com (cross-posted on
 California Progress Report, September 29, 2010.

 “Immigrants’ future is California’s future,” with Vanessa Carter, San Francisco Chronicle, July 2,
 2010.

 “Race and Our Metropolitan Future,” www.citiwire.net, posted July 1, 2010.

 “Who Loses if California’s Climate Law is Halted?” with Rachel Morello-Frosch, Huffington Post
 (cross-posted at Grist), April 14, 2010.

 “Split Down the Middle,” with Elise Buik, Los Angeles Business Journal, March 29, 2010.

 “Putting Poverty in Its Place,” American Prospect Special Report,September/October 2009.

 “New Perspective Needed on Immigration” posted July 30, 2009, Economic Policy Institute,
 http://www.epi.org/analysis_and_opinion/entry/new_perspective_needed_on_immigration/

 “The Climate Gap: Is Federal Climate Policy Doing Enough to Narrow the Disparities for People
 of Color and the Poor?,” with Rachel Morello-Frosch, www.huffingtonpost.com , posted May 30,
 2009.

 “Regional Equity: Exciting Cause, But Greater Than It Seems” www.citiwire.net, posted May 29,
 2009.

 “First in Profits, Second in What?” with James K. Boyce, www.huffingtonpost.com , posted May
 8, 2009.

 “Just Growth: Foundations, Social Movements, and the Smart Growth Agenda” in Funders
 Network for Smart Growth and Livable Communities, Looking Forward: Perspectives on Future
 Opportunities for Philanthropy, Spring 2009.

 “Reaching L.A.’s ‘Unbanked’” Los Angeles Times, February 25, 2009.


                                                                                            Page 38
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 48 of 145




 “Best Futures for America Bubble Up from Our Regions,” www.citiwire.net , December 7, 2008.

 “Now What?” San Francisco Chronicle, November 6, 2008.

 “Taxes Don’t Automatically Hurt the Economy,” with Stephen Levy, Sacramento Bee, August 16,
 2008.

 “Don’t Forget Immigration Reform,” with Dowell Myers, Los Angeles Times, March 22, 2008.

 “Company Help Banks See Opportunities Amid Challenges,” Los Angeles Business Journal,
 January 28, 2008.

 “Wise Advice: Find a Penny, Pick It Up,” with Amy Chubb, Fresno Bee, December 29, 2007.

 “The New Electoral Stars,” San Francisco Chronicle, December 5, 2007.

 “Reaching Uncommon Common Ground,” edited transcript of keynote speech in Community
 Benefits Agreements: The Power, Practice, and Promise of a Responsible Redevelopment Tool,
 part of a monograph series on Neighborhood Development from the Annie E. Casey Foundation,
 2007.

 “How to build in South-Central,” Los Angeles Times, August 22, 2007.

 "The City and the Region: Geography, Demography, and Destiny In Los Angeles." Los Angeles
 2007 State of the City Report (Los Angeles, CA: Pat Brown Institute, California State University,
 Los Angeles).

 "Clean Air Action Plan Has Advantages Despite Flaws," Los Angeles Business Journal, July 23,
 2007.

 "Together We Can Grow Greener," Santa Cruz Sentinel, April 22, 2007.

 "Doing Good and Doing Well: Making the Business Case for Regional Equity and Racial
 Inclusion" Focus publication of the Joint Center for Political and Economic Studies, March/April,
 2007, p. 12-13.

 "Still Toxic After All These Years," with Rachel Morello-Frosch and James Sadd, San Francisco
 Chronicle, February 15, 2007.

 “A Taste of Democracy from Live Oak.” Santa Cruz Sentinel, September 17, 2006.

 “Environment, Disaster, and Race After Katrina,” with Robert Bullard, James K. Boyce, Alice
 Fothergill, Rachel Morello-Frosch, and Beverly Wright, Race, Poverty, and the Environment, vol.
 13, no. 1, Summer 2006.

 “Who Wins and Loses in the Sustainable Economy?” The Futurist, July-August 2006, p. 29.

 "Building a Bridge to Somewhere" (with Rachel Rosner), Santa Cruz Sentinel¸ February 26, 2006.



                                                                                           Page 39
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 49 of 145



 "Neighborhood Pollution Data at Risk," (with Rachel Morello-Frosch and Bill Gallegos), San Jose
 Mercury News, January 8, 2006.

 "Books, Budgets, Ballots" Santa Cruz Sentinel¸ October 23, 2005.

 "Tainted 'Justice' at the EPA," (with Bill Gallegos and Michelle Prichard) Los Angeles Times,
 August 18, 2005.

 “Bringing Globalization Home,” (with Tony LoPresti) ColorLines, Summer 2004.

 “Seeds of Reform Sown in India,” (with Tony LoPresti and Eduardo Moncada), San Jose Mercury
 News, February 2, 2004.

 “Mobilizing Miami,” (with Tony LoPresti), The Nation, December 1, 2003 (web version)

 “The Color of Research,” (with Belinda Reyes), San Jose Mercury News, September 23, 2002

 “Communities Armed with Bucket Take Charge of Air Quality” (with Rachel Rosner), in
 Sustainable Solutions: Building Assets for Empowerment and Sustainable Development (New
 York: Ford Foundation, 2002).

 “Buckets to the People” (with Rachel Rosner) Ford Foundation Report, Summer 2002.

 “Assumption is Wrong – Latinos Care Deeply About the Environment” (with Rachel Morello-
 Frosch), San Jose Mercury News, July 8, 2002.

 “In Search of Common Ground: Tackling Sprawl in the New California Means Talking Race”
 (with Angela Glover Blackwell), San Francisco Chronicle, May 17, 2002.

 "Argentina's Crisis is Ours, Too," San Jose Mercury News, December 23, 2001.

 “All One People,” Santa Cruz Sentinel, (with Dana Takagi), October 14, 2001.

 “The Good Life Jilts Argentina Once Again” (with Carol Wise), Los Angeles Times, July 16,
 2001.

 "Who’s Minding the Air at Your Child’s School?” (with Rachel Morello-Frosch and Carlos
 Porras), Los Angeles Times, June 3, 2001.

 "Good Social Research Needs Data on Race," (with Rachel Morello-Frosch), San Jose Mercury
 News, April 20, 2001.

 “Pollution, Communities, and Schools: A Portrait of Environmental Justice on Southern
 California’s ‘Riskscape’”, (with Rachel Morello-Frosch, DifferenTakes a publication of the
 Population and Development Program at Hampshire College, no. 12, spring 2001.

 Building Natural Assets: New Strategies for Poverty Reduction and Environmental Protection,
 with Jim Boyce, Amherst, MA: Political Economy Research Institute and the Center for Popular
 Economics, 2001.



                                                                                              Page 40
Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 50 of 145



 “Dr. King’s Dream Will Live On If . . .” Santa Cruz Sentinel, January 21, 2001.

 “Diversity Isn’t Just Skin-Deep,” (with Angela Glover Blackwell and Stewart Kwoh), Los Angeles
 Times, January 7, 2001.

 “Economy Stuck on Bridge Between Rich, Poor,” South Florida Sun-Sentinel, November 19,
 2000.

 “Put LAX Expansion in a Holding Pattern Pending Further Research,” (with Jim Sadd), Los
 Angeles Times, November 15, 2000.

 “Regions That Work: Cities & Suburbs Living in Harmony,” (with Peter Dreier) in The Planning
 Report, vol. XIV, no. 1, September 2000.

 “Regionalist Risks, Community Opportunities,” Urban Habitat, vol. 2, no. 1, Spring 2000.

 “The Digital Divide and a Different Network,” San Jose Mercury News, April 6, 2000.

 "The Region's Minorities Face Major Risks From Pollution," (with Carlos Porras and Rachel
 Morello-Frosch), Los Angeles Times,March 16, 2000.

 "Which Came First, Hazardous Site or Minority Population?," (with Carlos Porras and Jim Sadd),
 Los Angeles Times, October 17, 1999.

 "Growing Together: Linking Regional and Community Development in a Changing Economy,"
 Shelterforce, January/February 1998.

 "Strategies to Expand L.A.'s International Role," L.A. Times, January 25, 1998.

 "Growing Together: Community Building and the New Regionalism" The Regionalist, Winter
 1997.

 "Environmental Equity Makes Business Sense," L.A. Times, November 2, 1997.

 "Has Cuba Turned the Corner?" (with Andrew Zimbalist), Connection to the Americas, September
 1997.

 "Unions Could Benefit in the 'New Economy'," L.A. Times, August 31, 1997.

 "Argentina Feeling Growing Pains and Gains," L.A. Times, July 6, 1997.

 "Post-Riot Recovery Cannot Happen Overnight," L.A. Times, April 27, 1997.

 "LA Should Take a Cue From the Silicon Valley," L.A. Times, February 16, 1997.

 "Growth Strategies Must Include the Poor," L.A. Times, December 6, 1996.

 "It's Business As Usual for 'Living Wage' Opponents," L.A. Times, December 6, 1996.

 "Policymakers Need to Consider Working Poor," L.A. Times, October 13, 1996.


                                                                                            Page 41
        Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 51 of 145




         "Argentina's 'Stellar' Performance," (with Carol Wise), Christian Science Monitor, August 21,
         1996.

         “Es Justo Repatriar a Balseros Cubanos?” Nuestro Tiempo, May 24, 1995.

         "Perspective on Mexico: Miracle Workers' Comeuppance," Los Angeles Times, December 29,
         1994.

         "More Than Trade to Talk About at Latin Summit," (with Carol Wise) Christian Science Monitor,
         December 8, 1994.

         Economic Development and Social Equity, for the L.A. Community Redevelopment Agency's
         Perspectives series, 1992.

         "Rebuild With the Working Poor," Los Angeles Times, March 5, 1993.

         Encuentro: Mexico in Los Angeles (with David Ayon), 1992.

         The California Dilemma (with Dennis Zane), 1991.

         "Outlook for Mexico: 1991-92," Latin Finance, no. 23, December 1990.

         Economic Development: The New Majority in Los Angeles (with Crystal Hayling), 1990.

         "What Every Banker Should Know," (with Cris Canavan), Latin Finance, no. 21, October 1990.

         "On a Wing and a Passbook," Hemisfile, vol. 1, no. 4, July 1990.

         "The 'New Majority' Wants Its Share," (with Mark Ridley-Thomas and Stewart Kwoh) Los
         Angeles Times, October 12, 1989.

         "'Privatization' Is a Blunt Weapon Against Minorities," (with Henry W. McGee, Jr.), Los Angeles
         Times, September 21, 1989.


CONSULTING AND OTHER WORK EXPERIENCE (selected)
2017:            Consultant, Engaging Emerging Leaders for the Truth, Racial Healing, and
                 Transformation program of the W.K. Kellogg Foundation.

2017:            Consultant, Open Society Foundation, Research Report, “For What It’s Worth: Open
                 Places Initiative and Place-based Change-making,”

2015:            Consultant, Wellspring Advisors, Facilitation of annual staff retreat on movement building

2015:            Consultant, Open Society Foundation, Research Report, Inner Suburb, Outer Strategy:
                 Change, Challenge, and Opportunity

2014:            Consultant, The California Endowment, Research on California’s Organizing

                                                                                                   Page 42
        Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 52 of 145



               Infrastructure

2011:          Consultant, Ford Foundation, Facilitation of Voter Engagement Meeting

2010:          Consultant, California Reinvestment Coalition, Strategic Planning Retreat

2008-09:       Consultant, The California Endowment, Strategic Plan Assistance

2006-09:       Consultant, The California Endowment, Analysis of California Works for Better Health

2005-06:       Consultant, California Reinvestment Coalition, Strategic Planning Retreat

2005-06:       Consultant, Rockefeller, North American Transnational Communities Initiative

2004-06:       Consultant, Rockefeller Foundation and San Francisco Foundation, Project on Budget
               Education for California

2004-05:       Consultant, Public Policy Institute of California, Equity and Infrastructure project

2003:          Consultant, Radio Bilingue, Facilitator for Advisory Panel for the Public Health Campaign
               for California Farmworkers

2002:          Consultant, Irvine Foundation, Social Equity Roundtable for the Sustainable Communities
               Program

2002:          Consultant, Old Pasadena Management District, Meeting facilitation

2001:          Consultant, Mayfair Neighborhood Improvement Initiative / Community Development
               Institute, Strategic Planning

1999-2001:     Consultant, Rockefeller Foundation/The California Endowment, Assessing California's
               Regions for the California Works for Better Health program.

2000:          Consultant, San Diego Magazine, Race Relations in San Diego

2000:          Consultant, Citistates Group, Miami report

2000:          Consultant, The Arroyo Group, Pasadena, Civic Center/Mid-Town Project Area

1999-2000:     Consultant, PolicyLink, Advisor on community-based regionalism

1999:          Consultant, Collaborative Economics, Community Indicators Project, Mayfair
               Improvement Initiative

1996-97:       Consultant, Community Outreach/Facilitation, West Gateway Specific Plan, Vista del
               Arroyo Bungalows Sub-area, Pasadena

1994-98:       Consultant, Community Outreach/Facilitation & Strategic Planning, Foundation for
               Community Design, San Luis Obispo



                                                                                                      Page 43
        Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 53 of 145



1996-97:       Consultant, Westat, Inc./HUD, "Moving to Opportunity (MTO) Demonstration for Fair
               Housing Program, Los Angeles Demonstration Site"

1995:          Consultant, Community Outreach/Facilitation, Pasadena Playhouse District Streetscapes
               and Walkways Plan

1994:          Consultant, Urban Institute, Evaluation of HUD Section 8 Earthquake Relief

1993-94:       Consultant, Urban Institute, Evaluation of Community Development Block Grant Program
               for HUD

1994:          Organizer, Arroyo-Verdugo Economic Cooperation Summit

1992-93:       Research Associate, Tomás Rivera Center, "Latinos and the L.A. Uprising"

1993:          Consultant on Community Outreach, East Pasadena Specific Plan

1991-92:       Consultant on Community Outreach, Revision of Pasadena's General Plan

1988-91:       Consultant on Mexican Economy, Multinational Strategies, Inc.

1989-90:       Consultant, The Planning Group, Nehemiah West Housing Development


ACADEMIC, COMMUNITY AND PROFESSIONAL SERVICE
2018-on:       Board Member, Community Coalition

2017-on:       Board Member, Capital and Main

2017-on:       Board Member, Atlantic Fellows for Racial Equity

2017-on:       Board Member, UNITE-LA

2015-2018:     Public Member, Strategic Growth Council (California)

2014-on:       National Advisory Council, Levitt Pavilions

2015-on:       Board of Directors, Center for Community Change

2013-2015:     Commission Member, Parks Forward

2014-on:       Board Member, Mayor’s Fund for Los Angeles

2012-on:       Board Member, American Institutes of Research

2009-2019:     Board Member, PolicyLink

2009-on:       Board Member, Community Development Technology Center



                                                                                               Page 44
        Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 54 of 145



2008-on:       Board Member, Economic Policy Institute

2007-on:       Board Member, Los Angeles Alliance for a New Economy

2006-2012:     Board of Directors, Center for Community Change

2004-2007:     Affirmative Action Committee, UCSC Academic Senate
               Chair, Labor and Employment Research Fund, University of California

2002-2005:     Board Member, Alliance for Regional Stewardship

2002:          Member, Board of Directors, National Community Development Institute, Oakland,
               California

2001-2007:     Advisory Board, Public Policy Institute of California

2001-2005:     Member, National Advisory Committee, Urban Health Initiative, Robert Wood Johnson
               Foundation

2001-2003:     Chair, UC-wide Steering Committee, Institute on Global Conflict and Cooperation
               Chair, Advisory Board, Institute of Labor and Employment (UC systemwide research unit)

2000-2001      Chair, UC-wide Steering Committee, Institute on Global Conflict and Cooperation
               Member, Santa Cruz City Schools District Strategic Planning Committee
               Member, review committee for UCSC Social Science Division Research Grants
               Member, Speaker’s Commission on Regions (appointed by Robert Hertzberg, speaker of
               the California State Assembly)

1999-2001      Board Member, Silicon Valley Civic Action Committee

1998-2000:     Member, UC-wide Steering Committee, Institute on Global Conflict and Cooperation

1998-99:       Co-Chair, Santa Clara County Initiative (UC Santa Cruz)
               Co-Facilitator, Committee for a Center on Justice and Tolerance (UC Santa Cruz)

1996-99:       Latino Strategic Planning Collaborative, Santa Cruz County (co-chair from June 1997-
               December 1998)
               Board Member, Chrysalis (homeless services)
               Board Member, Santa Cruz Community Counseling Center
               Millenium Committee (university planning), UCSC (1997-98)

1995-97:       Board Member, Aspen Institute Non-profit Sector Research Fund, California

1995-96:       Board Member, Tourism Industry Development Council
               Member, Regional Advisory Council, Southern California Association of Governments.

1994-96:       Advisory Council, Occident College (tenure & promotion)
               Director, Irvine Fellows Program, Occidental College
               Director, Multicultural Summer Institute, Occidental College (1994-95)



                                                                                                 Page 45
     Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 55 of 145



1992-95:      Co-chair, New Majority Task Force
              Mega-Cities Project, Board Member

1987-91:      Consultant for South Central Organizing Committee and United Neighborhood
                     Organization on local development issues
              Organizer of conference at Occidental College, "Economic Development and the New
                     Majority in Los Angeles"
              Member, Eastside Development Council, Los Angeles
              Member, Commission on the Central American Peace Accord. Latin American Studies
                     Association (LASA)
              Member, Advisory Committee for the "Our Urban Environment" exhibit of the California
                     Museum of Science and Industry
              Co-Founder, New Majority Task Force

1985-94:      Occidental Tomorrow (a strategic planning group)
              Faculty Council
              Admissions Committee
              Ad-hoc Planning Subcommittee for the Multicultural Summer Institute

1982-84:      Treasurer, Casa Latina (Latino advocacy agency), Northampton, MA


PROFESSIONAL MEMBERSHIPS
       American Economics Association
       American Sociology Association
       Latin American Studies Association (formerly on executive committee)
       Economic Development Quarterly (formerly on editorial board)
       Urban Affairs Review (formerly on editorial board)
       Journal of Latin American Studies (formerly on editorial board)
       Latin American Research Review (formerly on editorial board)


LANGUAGES:            fluent in Spanish       PERSONAL BRIEF: born 5/29/56; U.S. citizen


REFERENCES:           --- available upon request




                                                                                            Page 46
      Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 56 of 145




SELECTED TALKS: (in reverse chronological order):

  •    “Reimagining the Future with Racial Equity,” Panel participant, closing plenary, “We the Future
       2020,” Greenlining Virtual Summit, May 21, 2020.

  •    “COVID-19 and the Crisis: Vulnerabilities in Los Angeles,” Virtual presentation to Keck School
       of Medicine, University of Southern California, April 28, 2020.

  •    “Behind Bars, Beyond Borders: Detention, Incarceration, and Health Justice,” moderator for panel
       with Patrisse Cullors and Xiomari Corpeño, Virtual event sponsored by the Turpanjian Chair in
       Civil Society and Social Change, USC, April 21, 2020.

  •    “Solidarity Economics: Now More Than Ever,” webinar presentation with Chris Benner, April 16,
       2020.

  •    “Looking Forward: Ten Trends Shaping Our Regional Future in Los Angeles,” Communities In
       Schools of LA Board Retreat, Los Angeles, California, March 12, 2020.

  •    “Community Power for Health Equity: Exploring Community-driven Change and the Power of
       Collective Action in Denver,” presentation to the members of Lead Local, Denver, Colorado,
       March 3, 2020.

  •    “Place, Power, and Policy: A Data-Driven Framework,” presentation, Robert Wood Johnson
       Foundation, Princeton, New Jersey, March 2, 2020.

  •    “Community Power for Health Equity: Exploring Community-driven Change and the Power of
       Collective Action in Atlanta, GA,” presentation to Georgia Stand-up and other members of Lead
       Local, Atlanta, Georgia, February 27, 2020.

  •    “Powerbuilding Ecosystem for Health,” lunchtime keynote at the conference, “Health, Housing,
       Equity, Race and Power,” The California Endowment, Oakland, California, February 25, 2020.

  •    “Taking on the Homewreckers,” Moderator, Book panel and discussion, sponsored by the
       California Reinvestment Coalition, Los Angeles, California, January 30, 2020.

  •    “Equity, Belonging and the State,” Panel participant at the Briefing “California Transformed:
       Creating an Affirmative Immigrant Justice Agenda for Our State,” California Immigrant Policy
       Center, Los Angeles, California, January 29, 2020.

  •    “State of Immigrant Los Angeles,” presentation to Bold Vision Community Council, Los Angeles,
       California, January 21, 2020.

  •    “State of Immigrant Los Angeles,” Keynote at “The Future of Immigrants in Los Angeles,”
       sponsored by the California Community Foundation, Los Angeles, California, January 9, 2020.

  •    “Organizing for Immigrant Integration and Racial Justice: Scaling From Local to State to
       National,” presentation as part of panel, “Political Economy of Immigration,” organized by the
       Union of Radical Political Economists, Allied Social Science Associations annual conference, San
       Diego, California, January 4, 2020.



                                                                                                 Page 47
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 57 of 145




•    “The Future of Work – and the Future of Us,” presentation to the California Commission on the
     Future of Work, session called “Low-Wage Work and Economic Equity,” Los Angeles, California,
     December 12, 2019.

•    “Demography, Economy, and Cities in a Changing America,” keynote followed by panel
     moderation for the 2019 National Brownfields Training Conference, Los Angeles, California,
     December 12, 2019.

•    “Looking Forward: Equity, Growth, and Community in a Changing (& Divided) America,”
     keynote presentation to the Kansas Association of City/County Managers, Garden City, Kansas,
     December 5, 2019.

•    “Data, Narrative, And Power: How To Put Equity At The Table,” Keynote for the HEAL Summit
     sponsored by LiveWell Colorado, Stapleton, Colorado, December 4, 2019.

•    “Moving From Resistance To Renewal,” keynote address to the Future Ready California Network,
     Long Beach, California, November 14, 2019.

•    “Data, Narrative, And Power: How To Put Equity At The Table,” keynote for the conference,
     “Measuring Need and Success: Metrics for Healthy, Equitable Land Use,” part of a four-part
     summit series, “Equity As A Through Line,” Los Angeles, California, November 14, 2019.

•    “Historical Perspectives and Challenges for Communities in Scientific Research,” Moderator,
     Panel for “Science to Action: Engagement in Research,” Strategic Growth Council Climate
     Change Research Symposium, Sacramento, California, November 5, 2019.

•    “We’re Not Going Back,” Moderator, panel at event looking back at Proposition 187, The
     California Endowment, Los Angeles, California, November 4, 2019.

•    “Data and Narrative For Change: How to Put Equity at the Table,” presentation to the Greater
     Cincinnati Foundation, Cincinnati, Ohio, November 1, 2019.

•    “Schools and Communities First: Rationale For Reform, Revenue Gains, and Remaining Issues,”
     presentation to the United Way of California, Burbank, California, October 28, 2019.

•    “State of Resistance: What California Means for the Rest of the Country,” Keynote for Sierra Club
     of California Summit, Pasadena, California, October 26, 2019.

•    “Looking Forward: Demographic Change and Climate Justice in California,” Keynote, Fund for
     Santa Barbara, Goleta, California, October 25, 2019.

•    “We’re Not Waiting: Integration Victories & The Economy,” co-moderator, closing plenary,
     National Immigrant Integration Conference 2019, sponsored by the National Partnership for New
     Americans (NPNA), Detroit, Michigan, October 22, 2019.

•    “Solidarity Economics,” presentation with Chris Benner at the Courageous Conversations series
     sponsored by the American Leadership Forum, Sobrato Foundation, Redwood City, California,
     September 30, 2019.

•    “State of Resistance,” Presentation at the Environmental Grantmakers Association meetings, Napa,


                                                                                               Page 48
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 58 of 145



     California, September 23, 2019.

•    “The Stakes and Possibilities,” Plenary participant at the conference, “Way Forward 2019,”
     organized by Way to Win, Scottsdale, Arizona, September 22, 2019.

•    “Immigrants Driving Growth for Local Communities and the Nation,” Panel participant, Inclusiv
     Conference (Juntos Avanzamos), Los Angeles, California, September 17, 2019.

•    “Data, Narrative, and Power: How to Put Equity at the Table,” keynote to the Community
     Foundation Equity Network, organized by CF Leads, Chicago, Illinois, September 16, 2019.

•    “Equity and Our Economy: Making the Future in Los Angeles,” presentation to the Diversity,
     Equity, and Inclusion/Human Resource Council, Los Angeles Chamber of Commerce, September
     11, 2019.

•    “Talkin’ ‘Bout My Generation: Kids, Race, and the American Future,” Keynote, Children’s
     Budget Summit, sponsored by First Focus on Children, Washington, DC, September 10, 2019.

•    “The High Stakes and the Challenges We Face for the 2020 Census,” panel participation at the
     SoCal Ethnic Media Summit, “Securing a Complete Census Count,” Los Angeles, California,
     August 28, 2019.

•    “Toward the Just City: Environmental Justice and Making the Future in Los Angeles,” lunchtime
     talk for Capital & Main speakers series, Renewal Resources Group, Los Angeles, California,
     August 22, 2019.

•    “Counting On Change: Why Census 2020 Matters.” Speech as part of the Sierra Healthcare
     Foundation Speaker Series, Fresno, California, August 21, 2019.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
     America’s Future,” Presentation to the Job Quality Fellows of the Economic Opportunities
     Program of the Aspen Institute, Aspen, Colorado, August 14, 2019.

•    “Inclusion, Equity, and the Opportunity Gap,” Panelist as part of the Working in America, Making
     America Work forum, “What Constitutes a ‘Good’ Job?” sponsored by the Aspen Institute, Aspen,
     Colorado, August 14, 2019.

•    “Public or Perish: Making a Life as an Engaged Scholar,” presentation to the Inaugural Summer
     Institute of the Center on Democracy and Organizing, UC Berkeley, August 1, 2019.

•    “Looking Forward: Equity, Growth, and Community in A Changing (& Divided) America,”
     Keynote address to the Iowa Community Action Association, Des Moines, Iowa, July 17, 2019.

•    “Equity and Our Economy: Making the Future in Los Angeles,” presentation to the Irvine
     Foundation Employer Roundtable Series, Los Angeles Chamber of Commerce, June 26, 2019.

•    “Leadership, Movements, and Change,” presentation to the : W.K. Kellogg Foundation
     Community Leadership Network, San Diego, California, June 18, 2019.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in


                                                                                                  Page 49
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 59 of 145



     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 13, 2019.

•    “Looking Forward: Ten Big Trends Shaping Our Regional Future,” Keynote at the Allied Health
     Convening sponsor by the Mt. Sac Non Credit College and Career Readiness LA Regional Strong
     Workforce Project,” Montebello, California, June 7, 2019.

•    “Equity and Our Economy: Making the Future in Los Angeles,” Presentation at “Closing the
     Digital Divide in the LA Region: Transforming Schools and Neighborhoods Through Digital
     Inclusion,” conference organized by the UCLA Center for the Transformation of Schools and the
     California Emerging Technology Fund, Los Angeles, California, June 5, 2019.

•    “State of Resistance: California’s Politics Past, Present, and Future,” Keynote address to the
     statewide conference of the California League of Women Voters, Pasadena, California, June 1,
     2019.

•    “Looking Forward: A Changing America and The Context For Early Childhood Education,”
     Keynote at the 2019 annual conference of the Council of Chief State School Officers, “Equity
     First: Strengthening an Equity Agenda for State Early Childhood Education Policy,” Long Beach,
     California, May 30, 2019.

•    “People Power Plenary,” Keynote panelist at the Energy Efficiency for All - Network for Energy,
     Water and Health in Affordable Buildings conference, “People Power: Building Healthy Homes
     for All,” Los Angeles, California, May 22, 2019.

•    “Immigrant Integration in a Time of Rising Inequality: Lessons from California” Dean’s Social
     Science Lecture at UC Santa Barbara, May 21, 2019.

•    “Inequality and the New Economy,” Presentation at the Positive Futures workshop of the
     Partnership on Alternative Intelligence, San Francisco, California, May 15, 2019.

•    “Leading for Health Equity,” Commencement address for the Class XV Graduation, Health
     Leadership Program, Sierra Health Foundation, Sacramento, California, May 9, 2019.

•    “Equity and Place: Making the Future in Los Angeles,” keynote for the 17th Annual Parks Summit
     for Los Angeles County, Arcadia, California, May 8, 2019.

•    “Data, Dialogue, and Connections: Building Blocks for Creative Solutions,” keynote for “Arizona
     by Design,” the 2019 Flinn-Brown Conference sponsored by the Arizona Center for Civic
     Leadership, Phoenix, Arizona, May 3, 2019.

•    “The Earth, the City, and the Hidden Narrative of Race,” Moderator and Interviewer for an
     evening with Carl Anthony, founder of Urban Habitat, Oakland, California, May 2, 2019.

•    “What’s Ahead for Racial Equity: Real Talk with Manuel Pastor and Lateefah Simon,” event
     sponsored by the Northern California Grantmakers, San Francisco, California, May 2, 2019.

•    “Immigrant Mobilizations and Cities,” discussant, Urban Affairs Association meetings, Los
     Angeles, California, April 27, 2019.



                                                                                                 Page 50
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 60 of 145




•    “Aspirations to Lasting Change,” panel participant at the 2019 Anton-Lippitt Conference on
     Urban Affairs, Brown University, Providence, Rhode Island, April 26, 2019.

•    “Community Organizing and the Election of Latino Mayors,” panel participant, Urban Affairs
     Association meetings, Los Angeles, California, April 25, 2019.

•    “Looking Forward: Building Movements for People and the Climate,” keynote presentation for
     Earth Day at Fullerton College, Fullerton, California, April 22, 2019.

•    “Demographic Change and Inter-Generational Solidarity in 21st Century America,” presentation to
     the Diversity Summit, “Inequality Matters: Focus on Economic and Social Inequalities and Bold
     Solutions in a Diverse Aging America,” part of the annual meetings of the American Society on
     Aging, New Orleans, Louisiana, April 17, 2019.

•    “From Resistance to Renewal: Solidarity Economics for the 21st Century,” presentation at
     “Othering and Belonging” conference sponsored by the Haas Institute for a Fair and Inclusive
     Society, Oakland, California, April 10, 2019.

•    “Immigration Proclamation: Belonging Beyond Borders,” participant in plenary panel for the sixth
     annual Students of Color and Allies Policy Forum, USC Sol Price School of Public Policy, Los
     Angeles, California, April 6, 2019.

•    “From Resistance To Renewal: Promoting Innovation and Inclusion in Our California Economy,”
     keynote for the Fourth Annual San Diego Fair Housing conference, conference, “Fair Housing:
     Moving Toward an Inclusive Economy,” San Diego, California, April 4, 2019.

•    “Immigrant Integration: Trends, Challenges, & Opportunities For Local Business Leaders,”
     presentation to the Global Talent Chambers Convening 2019, “Building Partnerships and Taking
     Action in a New Political Climate,” Los Angeles Chamber of Commerce, April 2, 2019.

•    “Gentrification: Drivers, Implications, and Policy Challenges,” panelist on a Special Session of the
     American College of Real Estate Lawyers, La Quinta, California, March 28, 2019.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
     America’s Future,” presentation at the Long Beach Aquarium, Long Beach, California, March 26,
     2019.

•    “Equity and the Future of Orange County,” keynote for “An Equity Profile of Orange County,”
     event sponsored by Orange County Grantmakers, Santa Ana, California, March 26, 2019.

•    “State of Resistance: From California’s Past to Its Future,” presentation to the Southern California
     Symposium, an executive education program of the Price Center for Social Innovation, University
     of Southern California, Los Angeles, California, March 23, 2019.

•    “Is Trump’s Immigration Crackdown Killing the California Dream?”, panelist at event sponsored
     by Capital & Main and the California Immigrant Policy Center, Los Angeles, California, March
     21, 2019.

•    “From Resistance to Renewal: A 12-Step Program For Innovation and Inclusion in the California
     Economy,” keynote presentation to the board of SPUR, the San Francisco Bay Area Planning and


                                                                                                  Page 51
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 61 of 145



     Urban Research Association, Sausalito, California, March 15, 2019.

•    “Public Or Perish: Community-Engaged Research For Racial Equity & Social Impact,” Keynote
     address for “Celebrating New Connections: Building a Legacy of Equity Through Community and
     Scholarship,” conference sponsored by Equal Measure and New Connections, a project of the
     Robert Woods Johnson Foundation, New Orleans, Louisiana, March 14, 2019.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
     America’s Future,” Book presentation, University of California Washington Center (UCDC),
     Washington, DC, March 6, 2019.

•    “Bottoms Up Politics: What Do We Know and Where Do We Need to Go?” panelist, event
     sponsored by George Washington University, Woodrow Wilson Center, Washington, DC, March
     6, 2019.

•    “State of Resistance: Latino Mobilization, Social Movement Organizing, and the Transformation
     of California,” talk for the Lozano Long Institute of Latin American Studies, University of Texas-
     Austin, March 5, 2019.

•    “Looking Forward: Ten Trends Shaping Our Regional Future & The Implications For Arts &
     Culture In Los Angeles,” presentation to the board retreat for the Los Angeles Philharmonic,
     Newport Beach, March 2, 2019.

•    “Immigrant Rights and Immigrant Integration Today,” panel participant at board meeting of
     Unbound Philanthropy, Montgomery, Alabama, February 26, 2019.

•    “From Resistance to Renewal: Linking Growth, Equity, and Climate Change,” Closing keynote for
     the 2019 Smart Growth California Funder Summit, Sacramento, California, February 13, 2019.

•    “Looking Forward: Equity, Growth, and Community in a Changing (& Divided) America,”
     keynote address for the Community Progress Makers 2019 Convening, “Enabling Progress in
     Communities Across America,” sponsored by Citi Foundation, Los Angeles, California, February
     12, 2019.

•    “State of the State: Politics + Race in California,” Keynote speaker at event organized by
     Advancement Project, Los Angeles, California, February 10, 2019.

•    “Building a Just and Equitable Los Angeles,” Moderator for panel, “Summit for Progressive
     Philanthropy,” sponsored by the Liberty Hill Foundation, Santa Monica, California, February 9,
     2019.

•    “Creating Climate Change Narratives,” panelist at conference, “Fire and Ice: The Shifting
     Narrative of Climate Change” at the University of California, Irvine, February 8, 2019.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
     America’s Future,” Book presentation and interview, part of the session, “Bright Future or
     Cautionary Tale? How the Bay Area Shapes the Future of the U.S.,” University of San Francisco,
     San Francisco, California, February 7, 2019.

•    “Toward the Just City: Environment Equity, Economic Inclusion, and Making the Future in Los


                                                                                                  Page 52
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 62 of 145



     Angeles,” presentation as part of Occidental College’s Cultural Studies Program, Los Angeles,
     California, February 6, 2019.

•    “Why Racial and Ecnomic Equity? Why Now? And Why Data-Driven?” Introduction to the Long
     Beach Equity Profile, a project of PolicyLink/USC PERE, Long Beach, California, February 5,
     2019.

•    “Learning from California,” presentation at Corporate Social Responsibility Council of The
     Conference Board, Los Angeles, California, February 4, 2019.

•    “California’s Emergence as a Bellwether State,” keynote address, California Community College's
     Annual Legislative Conference, Sacramento, California, January 27, 2019.

•    “From Resistance to Renewal: A 12-Step Program For Innovation and Inclusion in the California
     Economy,” presentation on panel, “Promoting Prosperity and Equity,” California Legislative Staff
     Education Institute, Sacramento, California, January 25, 2019.

•    “Four Trends That Will Shape Our Regional Future,” Presentation to the Parsons Foundation,
     Pasadena, California, January 15, 2019.

•    “From Resistance to Persistence: A Grassroots Conference,” Moderator for conference sponsored
     by Sea Change PAC, Los Angeles, California, January 12, 2019.

•    “Immigrant Lives, American Futures: Linking Asset Building and Immigrant Integration,”
     Presentation for the Asset Builders Network & Grantmakers Concerned with Immigrants and
     Refugees, Los Angeles, California, December 13, 2018.

•    “New American Victories: State & Local Integration Wins,” Co-moderator, opening plenary, 2019
     National Immigrant Integration Conference, Arlington, Virginia, December 9, 2018.

•    “Powering the California Dream: Building Power to Win,” Panelist on lunchtime plenary, annual
     conference of the California Immigrant Policy Center (CIPC), Los Angeles, California, December
     5, 2018.

•    “Moving Forward,” co-panelist on opening plenary at conference, “Investment without
     Displacement: Solutions for Equitable, Healthy, Vibrant Communities,” organized by Strong,
     Prosperous, And Resilient Communities Challenge (SPARCC), Los Angeles, California,
     December 4, 2018.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Mean for
     America’s Future,” closing keynote, Insight 2018, annual conference of the Center on Budget and
     Policy Priorities, Washington, DC, November 30, 2018.

•    “Immigrant Integration: Trends, Challenges, and the Role for Community Foundations,” opening
     keynote for “Somos Uno: Building Solidarity and Transnational Communities in the Americas,” a
     Building Broader Communities in the Americas (BBCA) Symposium, Los Angeles, California,
     November 29, 2018.

•    “Defining & Applying Principles & Practices for Transformative Solidarity,” Session facilitator
     (with Angela Glover Blackwell), “California Equity Accord at Upswell,” Los Angeles, California,


                                                                                                  Page 53
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 63 of 145



     November 15, 2018.

•    “State of Resistance,” Closing keynote, “PowerUp!” conference sponsored by the California
     Wellness Foundation, San Francisco, California, November 14, 2018.

•    “Health Equity and its Transformative Place in Social Change,” panel participant, session at the
     2018 American Public Health Association meetings, San Diego, California, November 12, 2018.

•    “Los Angeles Looking Forward: Latino Economics & The Regional Future,” presentation, 2018
     Latino Thought Leaders Forum, sponsored by Chubb Insurance, Los Angeles, California,
     November 1, 2018.

•    “Looking Forward: Equity, Growth, and Community in a Changing (& Divided) Arizona,”
     Keynote, Arizona Grantmakers Forum, “Transform Arizona,” Phoenix, Arizona, October 30,
     2018.

•    “Free Speech and Expression,” Participant in panel, Law and Policy for Colleges and Universities
     conference, sponsored by the Center for Education, Identity and Social Justice, University of
     Southern California, Los Angeles, California, October 26, 2018.

•    “Xiuhtezcatl Martinez: At the Forefront of Climate Change,” moderator of post-performance
     discussion, Visions and Voices, University of Southern California, Los Angeles, California,
     October 25, 2018.

•    “Measures Matter: Ensuring Equitable Implementation of L.A. County Measures M & A,”
     presentation as part of a panel, “Los Angeles Equity Platform Network,” at the Rail-Volution
     conference, Pittsburgh, Pennsylvania, October 22, 2018.

•    “From Resistance to Resilience: Promoting Immigrant Rights and Immigrant Integration in the
     Golden State,” Keynote address to the Central Valley Immigrant Integration Collaborative
     (CVIIC), Fresno, California, October 19, 2018.

•    “State of Resistance,” Book presentation, Center for the Study of Democracy, University of
     California, Irvine, October 18, 2018.

•    “State of Resistance,” Book presentation and conversation, Global L.A. Speaker Series, Occidental
     College, Los Angeles, California, October 16, 2018.

•    “Working tor Equity: Ten Key Considerations for Forging a More Inclusive California,” Speech to
     East Los Angeles Community College, Monterey Park, California, October 12, 2018.

•    “A City for Everyone: Ten Key Considerations for Forging a More Inclusive Future,” Speech for
     the General Plan Update Speakers Series, Culver City, California, October 11, 2018.

•    “From Resistance to Renewal: Crafting an Economic Vision in Uncertain and Divided Times,”
     presentation to the Funders Network for a Just Economy, New York, New York, October 9, 2018.

•    “Systems Thinking Disruption,” Presentation and discussion, San Francisco Foundation, San
     Francisco, California, October 5, 2018.



                                                                                                  Page 54
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 64 of 145




•    “State of Resistance,” Book presentation and conversation, Bay Area Air Quality Management
     District, San Francisco, California, October 5, 2018.

•    “Looking Forward: Equity and the Future of Orange County,” Plenary presentation, Orange
     County Grantmakers Summit, Santa Ana, California, October 4, 2018.

•    “As the South Goes, So Goes the Nation,” Plenary moderator, Environmental Grantmakers
     Association annual meeting, Ashville, North Carolina, October 1, 2018.

•    “State of Resistance,” presentation to California Vision 2020 conference, Sacramento, California,
     September 22, 2018.

•    “Looking Forward: Equity, Growth, & Community in a Changing (& Divided) America,”
     Presentation to the Deaconess Foundation, St. Louis, Missouri, September 20, 2018.

•    “From the Border: People and Politics,” Panel participant, Brooklyn Book Festival, Brooklyn,
     New York, September 16, 2018.

•    “State of Resistance,” Book presentation as part of the session, “A Nation of States,” at the
     Brooklyn Book Festival, Brooklyn, New York, September 16, 2018.

•    “Sustainability and Equity,” Keynote presentation, 2018 Beacon Spotlight Awards Ceremony,
     Institute for Local Government, Long Beach, California, September 13, 2018.

•    “State of Resistance,” Presentation to the Fight4All Convening, Fresno, California, September 7,
     2018.

•    “Looking Forward: Equity, Growth, and Community in a Changing (& Divided) America,”
     keynote to the National Community Action Partnership, Denver, Colorado, August 30, 2018.

•    “Equity, Growth, and Community in a Changing (& Divided) America,” presentation to the
     Sacramento Council of Governments, Sacramento, California, August 16, 2018.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Means for
     America’s Future,” Book presentation and discussion, Commonwealth Club, San Francisco,
     California, August 13, 2018.

•    “The Future of the American Dream.” Panelist at the conference, “What Would Howard Do?” at
     the University of Southern California, Los Angeles, California, August 1, 2018.

•    “State of Resistance,” Book presentation, Vroman’s Bookstore, Pasadena, California, July 30,
     2018.

•    “Economic Challenges For California,” presentation to HOPE Leadership Institute, Los Angeles,
     California, July 17, 2018.

•    “Population Trends and Implications,” presentation to the California State Assembly Blue Ribbon
     Commission On Childhood Education, Fresno, California, July 11, 2018.

•    “Time is Now: How Latinos’ Success in Education, Innovation, and at the Polls Will Drive the


                                                                                                     Page 55
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 65 of 145



     Nation Forward,” UNIDOS national conference, Washington, DC, July 8, 2018.

•    “Taking What We Learned and Turning It Into Action,” closing workshop, National Conference
     on Local Governance, Denver, Colorado, June 22, 2018.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 14, 2018.

•     “State of Resistance,” Book presentation, Chevalier's Books, Los Angeles, California, June 13,
     2018.

•    “Unmasking the Hidden Power of Cities,” panel discussion at the Ford Foundation, New York,
     June 12, 2018.

•    “State of Resistance,” Book presentation, Center for Community Change, Washington, DC, June
     11, 2018.

•     “Looking Forward: Building A Regional, Multi‐Ethnic Movement For Racial Equity,”
     Presentation as part of the series, “Putting Racism on the Table: Expanding the Table for Racial
     Equity,” sponsored by the Washington Regional Association of Grantmakers, Washington, DC,
     June 11, 2018.

•    “Looking Forward: Equity, Growth, and Community in a Changing (& Divided) America,”
     keynote presentation, Kansas Health Symposium (sponsored by the Kansas Health Foundation),
     Wichita, Kansas, June 7, 2018.

•    “City of Santa Monica: A Day on Economic Sustainability,” panelist on evening discussion, Santa
     Monica, California, June 5, 2018.

•    “State of Resistance and the Origins and Implications of Prop 13,” presentation for panel,
     “Moving Forward,” at the conference, “Democratic Investments: Tax initiatives, public goods, and
     democratic participation,” UC San Diego, San Diego, California, June 1, 2018.

•    “Immigrant Lives, American Futures: Linking Asset Building and Immigrant Integration,”
     presentation to Bay Area funders, Silicon Valley Community Foundation, San Mateo, California,
     May 23, 2018.

•    “Looking Forward: Commiting To Equity & Inclusion For A More Properous Future,” Keynote,
     “Everyone In” Summit, Long Beach, California, May 17, 20018.

•    “Looking Forward: Why Equity and Inclusion Matter to the Future of California,” presentation of
     the League of California Community Foundations, Santa Barbara, May 10, 2018.

•    “State of Resistance,” Book Presentation, Fund for Santa Barbara, Santa Barbara, California, May
     10, 2018.

•     “Change, Community, and Connection: What is the Role for the Arts?,” presentation to the Board
     of CalArts, Santa Monica, California, May 7, 2018.



                                                                                                Page 56
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 66 of 145




•    “Looking Forward: Ten Key Trends for L.A. County’s Future and Implications for Leading
     Forward,” presentation, Student Equity Summit, West Los Angeles College, May 4, 2018.

•    “State of Resistance,” Book Presentation, San Francisco Foundation, San Francisco, California,
     April 30, 2018.

•    “State of Resistance,” Book Presentation, California Supreme Court, San Francisco, California,
     April 30, 2018.

•    “State of Resistance: What California’s Dizzying Descent and Remarkable Resurgence Means for
     America’s Future,” Book presentation, Bay Area Book Festival, Berkeley, California, April 28,
     2018.

•    “State of Resistance,” Book Presentation, The California Endowment, Los Angeles, California,
     April 25, 2018.

•    “Activism Now!”, Panel, Los Angeles Book Festival, Los Angeles, California, April 22, 2018.

•    “The California Exception: Shaping America’s Future or a Distant Outlier?” Panel, Los Angeles
     Book Festival, Los Angeles, California, April 21, 2018.

•    “Our Nation: Transformative Solidarity in a Divided Nation,” Moderator, Closing Plenary,
     PolicyLink Equity Summit 2018, Chicago, Illinois, April 13, 2018.

•    “An Intersectional Movement for Immigration Reform,” Moderator, PolicyLink Equity Summit
     2018, Chicago, Illinois, April 12, 2018.

•    “State of Resistance,” Book Presentation, Bookshop Santa Cruz, Santa Cruz, California, April 8,
     2018.

•     “Changing States,” presentation to the Ford Foundation and the Open Society Foundation, March
     30, 2018.

•    “Los Angeles Equity Profile,” Southern California Grantmakers, Los Angeles, California, March
     28, 2018.

•    “The American Condition: Refugees and Immigration in the Trump Era,” Plenary participant in
     conference, “Migration and the Crisis of the Modern State,” sponsored by the Unruh Institute of
     Politics, University of Southern California, Los Angeles, California, March 26, 2018.

•    “Crafting a New Economic Agenda for California,” Plenary participant, California Budget and
     Policy Center’s Policy Insights 2018, Sacramento, California, March 22, 2018.

•    “Stepping Up to the Plate - How California is responding to policies from Washington,” Webinar
     co-presenter, sponsored by CalNonprofits, March 19, 2018.

•    “Inclusive Economies: A Multi-Dimensional Framework for Understanding, Measuring and
     Promoting Inclusive Economies,” conference organizer with Chris Benner and Gabriela Giusta,
     Rockefeller Conference Center, Bellagio, Italy, March 12-15, 2018,



                                                                                                Page 57
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 67 of 145




•    “Immigrant Lives, American Futures: Linking Asset Building and Immigrant Integration,”
     presentation at the Grantmakers Concerned with Immigrants and Refugees conference, Los
     Angeles, California, February 29, 2018.

•    “Welcome to Los Angeles,” Opening presentation at the Grantmakers Concerned with Immigrants
     and Refugees conference, Los Angeles, California, February 27, 2018.

•    “Growing the Middle: Securing the Future Los Angeles,” Keynote presentation at the Los Angeles
     Economic Development Corporation annual Economic Forecast, February 21, 2018.

•    “California Bold: New Polices and Movements for Immigrant Integration,” conference organizer
     (with staff) and moderator for opening and closing plenaries, Los Angeles, California, February 7,
     2018.

•    “State of (Dis)Union: Equity, Prosperity, and Community in a Changing (and Divided) America,”
     presentation as part of Plenary Panle, “Getting to Just Growth and Shared Prosperity: Lessons
     from Communities across the Nation,” New Partners for Smart Growth conference, San Francisco,
     California, February 1, 2018.

•    “Looking Forward: Working for an Inclusive California,” Keynote presentation for “Inclusion
     Matters: Approaching Student Success From and Inclusive Paradigm,” Spring 2018 Opening Day
     for Southwestern College, Chula Vista, January 26, 2018.

•    “Looking Forward: Equity, Prosperity, & Community In A Changing (& Divided) America,”
     Keynote address, Georgia Budget and Policy Institute, Atlanta, Georgia, January 25, 2018.

•    “America at a Crossroads: Engaging Next Generation Leadership for Truth Telling, Racial
     Healing and Transformation,” presentation to a multiple-site meeting of the leadership of the
     Kellogg Foundation Truth, Racial Healing, and Transformation initiative, Southern University,
     Baton Rouge, Louisiana, January 24, 2018.

•    “Planning and Working for Justice,” a Conversation with Dean Frederick Steiner on Social and
     Environmental Justice, Department of City and Regional Planning, University of Pennsylvania,
     Philadelphia, Pennsylvania, January 22, 2018.

•    “Bridging the Divide: Tom Bradley and the Politics of Race,” panel participant at post-film
     discussion sponsored by The California Endowment, Los Angeles, California, December 13, 2017.

•    “No Longer an Option: Diversity, Equity, and Inclusion as Imperatives for Prosperity,”
     presentation to the American Chamber of Council Executives Fellowship Program, Los Angeles,
     California, December 6, 2017.

•    “Opening Minds, Opening Doors, Opening Communities: Leading for Immigrant Integration,”
     presentation at “Immigrant Integration and Gateways for Growth: Comparative Perspectives,”
     conference sponsored by the Center for Comparative Immigration Studies, La Jolla, California,
     November 13, 2017.

•    “No Longer at Ease: Movement-Building in a Changing America,” Presentation to the Marguerite
     Casey Foundation, Berkeley, California, November 12, 2017.



                                                                                                Page 58
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 68 of 145




•    “Looking Forward: A Changing America and the Context for Early Childhood Advocacy,”
     keynote address for the Alliance for Early Childhood Success Partners Summit, Tampa, Florida,
     November 8, 2017.

•    “Demography, Equity, and Data: Making the Future in Orange County,” presentation to the
     Orange County Funders Roundtable Membership Forum, Irvine, California, November 1, 2017.

•    “Fostering Racial Economic Inclusion in Cities,” Panelist, All-In Cities Convening, organized by
     PolicyLink, Washington, DC, October 30, 2017.

•    “Leadership From Within: How State Economic Agendas Can Guide Positive Action at Home and
     in Washington,” Plenary discussion with Angela Glover Blackwell, annual meeting of the
     Economic Analysis and Research Network (EARN), Phoenix, Arizona, October 27, 2017.

•    “No Longer at Ease . . .: The Hope, Urgency, and Challenge of Social Movements,” Keynote,
     Bank of America Neighborhood Builders Conference, Charlotte, North Carolina, October 26,
     2017.

•    “Equity and the Future of Philanthropy,” Panelist, Session sponsored by Los Angeles Advisors in
     Philanthropy, Los Angeles, California, October 25, 2017.

•    “Agenda for a Just Future: The Fight Begins at Home,” Panelist, Liberty Hill Advisory Group,
     Santa Monica, California, October 21, 2017.

•    “Change, Community, and Connection: What is the Role for the Arts?” Speech as part of the
     IMAGINE 2020 Speaker Series, Denver Arts and Venues, Denver, Colorado, October 19, 2017.

•    “Imagine It’s 2025: Why the Future is Sooner Than You Think in California,” presentation at
     “Harnessing our Superpowers: Making a Difference One Child, One Family, One Provider At a
     Time,” conference of the California Childcare Resource and Referral Network, Sacramento,
     California, October 18, 2017.

•    “Stepping Stone or Sink Hole? Inequality and Immigrant Integration,” Symposium on Inequality,
     Harvard University, Cambridge, Massachusetts, October 13, 2017.

•    “There Goes the Neighborhood: Who Benefits When a Neighborhood Improves,” Panelist on
     discussion sponsored by KCRW, Los Angeles, California, October 11, 2017.

•    “Looking Forward: Environmental Justice and the Future of California,” speech to the CalRecycle,
     California Environmental Protection Agency, Sacramento, California, October 11, 2017.

•    “Staying Strong: Resilience and Adversity in a Changing (and Divided) America,” lunchtime
     keynote at “Glass Half Full: Resilience in the Face of Adversity,” 33rd Annual Conference of the
     Ohio CDC Association, Toledo, Ohio, October 5, 2017.

•    “Freeing Our Futures: How Data can Inform New Economic Strategies for Boys and Men of
     Color,” keynote address at the conference, “RISE for Boys and Men of Color: Leading Together—
     Moving Research to Action,” Los Angeles, California, September 29, 2017.

•    “Looking Forward: Demographic Change, Economic Shifts, and the Future of Sonoma County,”


                                                                                                Page 59
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 69 of 145



     keynote presentation to Los Cien of Sonoma County, Sonoma State University, Rohnert Park,
     California, September 28, 2017.

•    “California Becoming: Demographic Pasts and Futures in the Golden State,” Opening address to
     the 2017 International Conference on Aging in Americas, “Space, Time and Place: Effects on the
     Older Latino Population,” Los Angeles, California, September 20, 2017.

•    “Looking Forward: Six Trends Facing California, Three Possibilities for Change,” presentation as
     part of a panel, “Partnering to Address Intersecting Community Challenges,” at League of
     California Cities 2017 Annual Conference, Sacramento, California, September 15, 2017.

•    “Looking Forward: Demographic Change, Economic Shifts, and California’s Future,” keynote
     presentation as part of the Diablo Valley College Equity series, Diablo Valley Community
     College, Pleasant Hill, California, September 14, 2017.

•    “Looking Forward: Regional Stewardship for a Changing California,” Keynote presentation to
     California Stewardhship Network, Lake Tahoe, California, South Lake Tahoe, California,
     September 8, 2017.

•    “Infrastructure That Uplifts: Taking the Fight for Equity into the Trump Era,” Panel Moderator for
     event sponsored by ACT-LA and the USC Program for Environmental and Regional Equity, Los
     Angeles, California, August 16, 2017.

•    “Economías Inclusivas: Colombia,” presentation with Gabriela Giusta, Fundacion Corona, Bogota,
     Colombia, August 10, 2017.

•    “Looking Forward: Diversity, Equity, & The Future,” plenary presentation, at the 2017 Colorado
     Health Symposium, “Let’s Talk About… Inequity,” Keystone, Colorado, August 2, 2017.

•     “Roots|Raíces: Demographic Shifts & Shared Futures in South Los Angeles,” presentation as part
     of the Dr. M. Alfred Haynes Lecture Series, Charles R. Drew University of Medicine and Science,
     Los Angeles, California, June 28, 2017.

•    “An Equity Profile of Los Angeles,” keynote presentation at the conference, “Creating
     CommUNITY Out of Chaos,” sponsored by the Center for Nonprofit Management-Los Angeles,
     Los Angeles, California, June 14, 2017.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 13, 2017.

•    “Looking Forward: Ten Trends Affecting La County’s Future, Six Directions For Social
     Responsibility,” Keynote address for Board Retreat of the YMCA-Los Angeles, Palos Verdes,
     California, June 3, 2017.

•    “Planning for an Equitable L.A.: Knowing Together, Growing Together,” Keynote address for
     conference, “Advancing Equity Through Housing and Transportation,” California Community
     Foundation and Enterprise Community Partners, Los Angeles, California, May 31, 2017.

•    “Migration: From Crisis to Integration,” Panel moderator, Aurora Prize Dialogues, Yerevan,


                                                                                                Page 60
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 70 of 145



     Armenia, May 28, 2017.

•    “Changing States: A Framework for Making Most of This Movement Moment,” keynote to the
     Funders for a Just Economy Policy Briefing, New York (delivered via video), May 19, 2017.

•    “Looking Forward: Demographic Change, Economic Shifts, and the Next California,” presentation
     to ADVANCE, South Lake Tahoe Community College, South Lake Tahoe, California, May 17,
     2017/

•    “California Forward: Demographic Change, Economic Uncertainty, and the Future,” presentation,
     Rio Hondo Community College, Whittier, California, May 10, 2017.

•    “Gimme Shelter: Supporting Immigrant Integration In Tough Times,” presentation to L.A. City
     Housing and Community Investment Immigration Symposium, Los Angeles, California, May 9,
     2017.

•    “How Philanthropy is Confronting the Racial Wealth Gap,” panel participant, conference of the
     Asset Funders Network, Indianapolis, Indiana, May 4, 2017.

•    “Which Way, South LA?” panel moderator, event sponsored by the Turpanjian Chair in Civil
     Society and Social Change as part of the conference, “Forward L.A.: Race, Arts, and Inclusive
     Placemaking,” University of Southern California, Los Angeles, California, April 28, 2017.

•    “The Arts of Opposition: Art and Social Change in the Age of Trump,” panel participant,
     sponsored by the Normal Lear Center of the Annenberg School, USC, Los Angeles, California,
     April 24, 2017.

•    “Walls and Lines in the Sand: The Shifting Landscape of Immigration,” panel participant, L.A.
     Times Festival of Books, Los Angeles, California, April 22, 2017.

•    “California Forward: Demographic Change, Economic Uncertainty, and the Future,” Keynote,
     California Community College Academic Senate, San Mateo, California, April 21, 2017.

•    “Roots|Raíces: Shared Futures in South Los Angeles,” co-presentation with Pamela Stephens,
     Southern California Grantmakers 2017 Policy Conference, Los Angeles, California, April 6, 2017.

•    “Forward Together: Framing, Addressing, and Organizing for Youth Transitions,” keynoted to the
     Youth Transitions Funders Group, Los Angeles, California, April 5, 2017.

•    “Equity, Growth, and Community: Progressive Economics, Metro Strategies, and Social
     Movements in Uncertain Times,” 2nd annual Samuel Bowles Lecture, University of Massachusetts,
     Amherst, April 4, 2017.

•    “Economic and Racial Justice in the New Environment,” co-presentation with john powell for the
     U.S. board of the Open Society Foundation, Washington, DC, April 3, 2017.

•    “Demographic Shifts, Economics Challenges, and the Future of Healthy Communities of
     Opportunity,” keynote, 2017 Arizona Healthy Communities Conference, Mesa, Arizona, March
     29, 2017.



                                                                                               Page 61
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 71 of 145




•    “Liberal Arts Education Amid Political Climate Change,” Presidential Panel as part of the
     Inauguration of the President of Pitzer College, Claremont, California March 24, 2017.

•    “State of Resistance: Strengthening Communities in an Era of Uncertainty,” Presentation at Board
     Retreat for the California Wellness Foundation, La Quinta, California, March 20, 2017.

•    “Reflections on the Election – and Power-Building in Los Angeles,” Panel participant, Liberty Hill
     Advisory Council, Los Angeles, California, March 18, 2017.

•    “Making Change: Demography, Data, and Destiny” presentation as part of the session, “Grounded
     Strategies: Understanding Real Data & the Underlying Forces,” at the “Achieving Equity”
     convening supported by the Weingart Foundation, Los Angeles, California, March 2, 2017.

•    “Politics of Housing,” Participant in panel organized by the Third Los Angeles Project, Los
     Angeles, California, March 1, 2017.

•    “Breaking Point: Housing, Density and the Future of LA,” participant on panel, KCRW Press Play
     (with live audience), Barnsdall Park, Los Angeles, California, February 28, 2017.

•    “Environmental Justice and Race,” presentation to CalEPA Environmental Justice Symposium, El
     Monte, California, February 22, 2017.

•    “A Changing Los Angeles: Latino Communities and Our Economic Future,” keynote, Los Angeles
     Economic Development Corporation Economic Forecast 2017, Los Angeles, California, February
     22, 2017.

•    “Reflection on the Election – and Implications for California Organizing,” panel participant,
     Advancement Project Board meeting, Los Angeles, California, February 12, 2017.

•    “A Changing California: Strengthening Communities in an Era of Uncertainty,” Keynote, National
     Council of La Raza (NCLR )and Citi Latino Leadership Summit, Los Angeles, California,
     February 8, 2017.

•    “Analysis of the Latino Vote in the 2016 November Election – Trends in the Latino Electorate,”
     panel participant, American Bar Association Midyear Meeting, Miami, Florida, February 3, 2017.

•    “Reflections on the Election—and Its Implications,” co-keynote with john powell, Open Society
     Foundation Grant Making Summit, Lafayette Hill, Pennsylvania, February 1, 2017.

•    “Climate Change in the New Administration: Why South LA Should Care,” Panel participant and
     presentation at Town Hall sponsored by Congresswoman Karen Bass, Los Angeles, California,
     January 28, 2017.

•    “Gentrification Uncovered: What Does It Mean for You?” Panel Moderator, 25th Annual
     Empowerment Congress, Los Angeles, California, January 14, 2017.

•    “Looking at 2017: Implications for California,” Panel participant, California Policy Forum,
     sponsored by the Southern California Grantmakers, Los Angeles, California, December 19, 2016.

•    “The Future of Work and Workers in a Moral Economy,” Workshop participant and kick-off


                                                                                                   Page 62
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 72 of 145



     speaker for Session 3, “The politics of transformed work,” Center for Advanced Study in the
     Behavioral Sciences, Stanford University, Palo Alto, California, December 16, 2016.

•    “Where Do We Go From Here? The Path Forward for Immigrant Integration,” Moderator for
     Closing Plenary, National Immigrant Integration conference, Nashville, Tennessee, December 13,
     2016.

•    “No Longer At Ease . . .: Working for Racial Equity in an Uncertain Next America,” keynote
     address, the W.K. Kellogg Foundation Truth, Racial Healing & Transformation (TRHT)
     Invitational Summit, Carlsbad, California, December 7, 2016.

•    “No Longer At Ease . . .: Demographic Change, Economic Uncertainty, & The Next America,”
     keynote address for “Budget Matters 2016,” the annual conference of the Washington State
     Budget and Policy Center, Seattle, Washington, November 16, 2016.

•    “No Longer At Ease . . .: Making Change For Health In An Uncertain Next America,” Lauren
     Leroy lecture, annual meeting of the Grantmakers in Health, November 15, 2016.

•    “Introduction to ‘Just Growth’,” Opening framing for the #JustGrowth Forum, Investing in Place,
     Los Angeles, California, November 14, 2016.

•    “No Longer At Ease . . .: Demographic Shifts, Economic Uncertainty, & The Next America,”
     Keynote address for the Coatesville Youth Initiative (CYI) Breakthrough Leaders Breakfast,
     Coatesville, Pennsylvania, November 11, 2016.

•    “Looking Forward: Demographic Shifts, Economic Change, and the Next America,” evening
     keynote for Association of Delaware Valley Independent Schools (ADVIS), Haverford,
     Pennsylvania, November 10, 2016.

•    “Making Progress: Racial Equity, Economic Growth, and the Next America,” Keynote address for
     the Progress Institute, sponsored by Cleveland Neighborhood Progress, Cleveland, Ohio,
     November 3, 2016.

•    “Looking Forward: Demographic Change, Economic Shifts, And The Next California,” keynote
     address for the California Adult Education Block Grant (AEBF) Summit, “Moving the Needle,”
     Sacramento, California, November 2, 2016.

•    “People, Power, and Policy: Building Movements for Health Equity,” presentation as part of
     session, “Health Equity & Racial Equity: Advancing Power, Practice & Impact,” Annual Meetings
     of the American Public Health Association, Denver, Colorado, October 31, 2016.

•    “Something's happening here: Place, policy, and power in Building Healthy Communities,
     presentation as part of session, “Five Years of Building Healthy Communities in California: Mid-
     initiative accomplishments, lessons, and adaptations,” Annual Meeting of the American Public
     Health Association, Denver, Colorado, October 31, 2016.

•    “Tomorrow's Work Place,” Panel discussion as part of a 2016 Election series, Stanford University,
     Palo Alto, California, October 25, 2016.

•    “Just Growth: Transportation Equity in L.A.,” kickoff presentation for the panel, “Moving from


                                                                                               Page 63
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 73 of 145



     TODs to TOCs: Creating Transit Oriented Communities, Addressing Equity & Increasing
     Ridership,” the American Planners Association (APA) annual California conference, Pasadena,
     California, October 24, 2016.

•    “Open Access Publications in the Humanities and Social Sciences,” panel participant, University
     of Southern California Libraries, Los Angeles, California, October 24, 2016.

•    “Looking Forward: The Next America, the Next Seattle,” evening talk for the Philanthropic
     Forum, sponsored by the Seattle Foundation, Seattle, Washington, October 18, 2016.

•    “Roots|Raíces: Shared Futures in South Los Angeles,” presentation to SCOPE staff, Los Angeles,
     California, October 17, 2016.

•    “America Fast Forward: Building the New California,” Keynote address, Dia de la Raza event,
     Pasadena City College, Pasadena, California, October 12, 2016.

•    “Predictions for the November Election and Nonprofits,” Panel participant, 2016 CalNonprofits
     Annual Convention, Los Angeles, California, October 6, 2016.

•    “What is Sustainable?: Prosperity, Inclusion and Protecting the Planet,” lunchtime keynote address
     for the 9th annual Growing Sustainable Communities conference, Dubuque, Iowa, October 5,
     2016.

•    “Just Growth: Inclusion and Prosperity for a Changing America,” closing keynote for “The
     Opportunity City,” annual conference of CEOs for Cities, Columbus, Ohio, September 29, 2016.

•    “A Preliminary Environmental Equity Assessment of California’s Cap-and-Trade Program,”
     presented with Rachel Morello-Frosch, Sacramento, California, September 14, 2016.

•    “Equity, Growth, and Community: Sustaining Conversations About The American Future,”
     opening keynote, Meeting of the Minds, Annual conference of the California Workforce
     Association, Monterey, California, September 6, 2016.

•    “Immigrant Integration In California: The Way Forward For The Golden State,” presentation to
     One California, Sacramento, California, August 30, 2016.

•    “Equity, Growth, And The Changing Face Of Community Development,” Keynote presentation at
     the 2016 Summit of the National Alliance of Community Economic Development Associations,
     Cleveland, Ohio, August 28, 2016.

•    “The Electoral Commons on Immigration,” Panel participant, University of Southern California,
     Los Angeles, California, August 26, 2016.

•    “Change, Community, and Connection: What Role for the Arts – and for State Arts Agencies?”
     Webinar presentation to the National Assembly of State Arts Agencies, August 25, 2016.

•    “Progressive Cities: The L.A. Case,” panel presentation at the “Progressive Cities” session at the
     2016 American Sociological Association meetings, Seattle, Washington, August 22, 2016.

•    “Understanding and Promoting Immigrant Integration In Los Angeles,” presentation to the Los


                                                                                                 Page 64
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 74 of 145



     Angeles Business Roundtable on Citizenship, sponsored by the Los Angeles Office of Immigrant
     Affairs and the National Immigration Forum, Los Angeles, California, August 15, 2016.

•    “Climate Policy Update: Emerging Research, Shifting Politics,” presentation for the California
     Delivers Equity Caucus Convening, Marina Del Rey, California, August 12, 2016.

•    “The Next California: Why Movements Matter,” Presentation as part of “Weaving Movements:
     Linking Innovation with Inclusion,” sponsored by the San Diego Foundation, San Diego,
     California, August 10, 2016.

•    “Inclusive Economy Indicators,” presentation to the Rockefeller Foundation (with Chris Benner),
     New York, NY, August 4, 2016.

•    “The Political Economy of Urban Education,” Plenary discussion, United Teachers of Los Angeles
     (UTLA) Leadership Conference, Los Angeles, California, July 30, 2016.

•    “Roots|Raíces: Shared Futures in South Los Angeles,” presentation to the Summer Predoctoral
     Workshop for Students of Color, University of Southern California, Los Angeles, California, July
     18, 2016.

•    “Is South L.A. an Urban Success Story?,” panel participant, Zócalo Public Square (co-sponsored
     by the California Wellness Foundation, Los Angeles, California, July 13, 2016.

•    “Working But in Poverty,” participant (along with Sarah Bohn, Public Policy Institute of
     California) in teleconference organized by the Irvine Foundation, July 13, 2016.

•    “Inequality and Opportunity in the New California,” presentation to the Hispanas Organized for
     Political Equality (HOPE) Leadership Institute, Los Angeles, California, July 13, 2016.

•    “Is the Rising Tide Lifting All Boats? Race and Inclusion in the Bay Area,” panel participant,
     discussion sponsored by the San Francisco Foundation, Commonwealth Club, San Francisco,
     California, July 12, 2016.

•    A Changing America, a Changing California: Building Community in Times of Transition,”
     keynote at the Santa Barbara Latino Civic Leadership Breakfast, Santa Barbara, California, June
     30, 2016.

•    “Clearing the Air: Addressing Environmental Justice in California’s Climate Policies,”
     presentation at “Air Quality: Impacts on Health, Community, and Justice in Southern California,”
     lunchtime event sponsored by the Southern California Grantmakers Association, Los Angeles,
     California, June 29, 2016.

•    “Roots|Raíces: Shared Futures in South Los Angeles,” presentation with Pamela Stephens to
     Building Healthy Communities, sponsored by The California Endowment, Los Angeles,
     California, June 29, 2016.

•    “Equity, Growth, and Community: Lessons for the Next America,” Plenary speech, Congress for
     the New Urbanism, Detroit, Michigan, June 10, 2016.

•    “Health, Wages, and Opportunity in California: A Conversation about the Role of Business,


                                                                                                 Page 65
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 75 of 145



     Labor, Education and Philanthropy in Rebuilding the Middle Class,” Presenter and Moderator for
     Town Hall, sponsored by The California Endowment and California Central, a USC Villariagosa
     Initiative, Los Angeles, California, June 8, 2016.

•    “Making Change: From Moments to Movements for Diversity and Inclusion,” Presentation and
     facilitation for Google Diversity and Inclusion Group, San Francisco, California, June 6, 2016.

•    “Forum On Healthy, Safe & Equitable Neighborhoods,” Moderator, Discussion with candidates
     for the LA County Supervisorial District 4, First Congregational Church, Long Beach, California,
     May 31, 2016

•     “Looking Forward: Demography, Economy, and Workforce for the Future,” Webinar
     presentation, Sector Strategies Virtual Institute Closing Plenary, Department of Labor, May 20,
     2016.

•    “Change and Challenge: Equity in the Bay Area,” keynote for the Northern California Community
     Loan Fund (NCCLF) Annual Spring Event, Oakland, California, May 19, 2016.

•    “Looking Forward: Race, Equity, and the Next America,” presentation to the Washington
     Regional Association of Grantmakers, Washington, DC, May 13, 2016.

•    “Making Change: Movements for the Next America,” keynote, New Schools Summit, New
     Schools Venture Fund, San Francisco, California, May 11, 2016.

•    “Looking Forward: Race, Equity, and the Next America,” keynote address, Madison Regional
     Economic Partnership and Urban League of Greater Madison Summit, Madison, Wisconsin, May
     9, 2016.

•    “Looking Forward: Race, Opportunity and the Making of the Next America,” Keynote,
     NeighborWorks America Symposium on Race and Economic Opportunity, Los Angeles,
     California, May 4, 2016.

•    “ROOTS|RAICES: Place Identities, Latino Fates, and Shared Futures in South Los Angeles,” co-
     presenter of research project, School of Social Work, University of Southern California, Los
     Angeles, California, April 26, 2016.

•    “The Next California: Demography, Inequality, and Our Future,” presentation as part of
     “Blueprint for Belonging: A Strategic Narrative for Our Future,” conference sponsored by the
     Haas Institute for a Fair and Inclusive Society, Berkeley, California, April 25, 2016.

•    “Mapping for Equity: Environmental Justice, Community-Engaged Research and Collaboration
     For Social Change,” keynote presentation to Cerritos College Earth Week, Cerritos College,
     Norwalk, California, April 20, 2016.

•    “Building Power. Changing California,” Panel moderator at the Building Healthy Communities
     Annual Statewide Convening, “Community. Power. Justice: A Healthy California for All,”
     sponsored by The California Endowment, Los Angeles, California, April 16, 2016.

•    “Human Capital: Connecting Communities to 21st Century Jobs,” Presenter and panel moderator
     at conference, “Activating Markets for Social Change,” conference sponsored by the Price Center


                                                                                                Page 66
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 76 of 145



     for Social Innovation, University of Southern California, Los Angeles, California, April 14, 2016.

•    “Affording Life in L.A.” Speaker and panel moderator at Urban Marketplace 2016, sponsored by
     the Urban Land Institute-Los Angeles, Los Angeles, California, April 13, 2016.

•    “The Power of Organizing in Helping Us Win – and Making Victories Count,” Moderator for
     panel, Democracy Alliance, Santa Monica, California, April 12, 2016.

•    “Equity Matters: Demography, Economics and the American Future,” keynote speech for “Race
     Forward: Changing Demograhics in Rhode Island, How can today’s policies be equitable and
     work for all?” event sponsored the Local Initiatives Support Corporation and the Latino Policy
     Institute, Providence, Rhode Island, April 8, 2016.

•    “Equity, Inclusion and Our Future: Ten Trends Setting the Stage, Six Thoughts Looking
     Forward,” Keynote, Long Beach Public Health Conference, Long Beach, California, April 7,
     2016.

•    “Turning the Page on Hate: Building Community for a More Civil Society,” Moderator, First
     Annual Event for the Turpanjian Chair in Civil Society and Social Change, University of Southern
     California, April 6, 2016.

•    “Place-making and Community-building,” keynote presentation to the Pasadena Playhouse District
     annual meeting, Pasadena, California, April 5, 2016.

•    “(Un)Settled: Migration, Integration And The American Future,” presentation to the USC Board
     of Trustees, Palos Verdes, California, April 3, 2016.

•    “Mixing Identities: Immigrant Integration In The L.A. Mosaic,” presentation at Innovate Armenia,
     conference organized by the Institute of Armenian Studies, University of Southern California, Los
     Angeles, California, April 2, 2016.

•    “Equity, Growth and Community: Can Knowing Together Actually Help Us Grow Together?”
     book presentation with Chris Benner, Ford Foundation, New York, NY, March 31, 2016.

•    “(South) L.A. Story: Demographic Change and Challenge,” presentation at “Honoring History,
     Transforming Our Community,” conference at California State University, Dominguez Hills,
     Carson, California, March 22, 2016.

•    “Looking Forward: Demographic Change, Economic Uncertainty, and the American Future,”
     presentation at Notre Dame Institute of Latino Studies, South Bend, Indiana, March 16, 2016.

•    “Unlocking The Promise of L.A.'s Inclusive Economy,” Panel discussion sponsored by the Los
     Angeles Advisors in Philanthropy, Los Angeles, California, March 8, 2016.

•    “Urban America Forward: Demographic and Economic Tailwinds for the Future,” Urban America
     Forward National Conference, sponsored by the Center for the Study of Race, Politics, and
     Culture, University of Chicago, Washington, DC, March 4, 2016.

•    “Income Inequality in L.A.: Ten Trends Setting the Stage, Three Thoughts for the Future,”
     presentation to the board of the United Way-Los Angeles, Los Angeles, California, February 26,


                                                                                                Page 67
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 77 of 145



     2016.

•    “Looking Forward: Race and America’s Future” Talk and panel discussion for the 2016 Larger
     Community Foundations Annual Conference, Rancho Santa Fe, California, February 25, 2016.

•    “Making Change in California: Why Movements Matter,” plenary speech for “Building Collective
     Power and a Policy Agenda for Families in California,” 2016 Regional Meeting of California
     Grantees, sponsored by the Marguerite Casey Foundation, San Diego, California, February 13,
     2016.

•    “Movements for Change,” moderator for panel at “Public Problem Solving at the Intersection of
     Philanthropy and Government,” conference sponsored by the USC Center on Philanthropy and
     Public Policy, Los Angeles, California, February 12, 2016.

•    “Looking Forward: Coming Together for the Next America,” Kickoff Talk for the 100K
     Opportunities Initiative sponsored by Starbucks, Schultz Family Foundation and the Aspen
     Institute, Los Angeles, California, February 11, 2016.

•    “Sunrise Over the 110?” opening comments for the 2016 National Interagency Community
     Reinvestment Conference (sponsored by the Federal Reserve), “Pathways to Economic
     Opportunity,” Los Angeles, California, February 8, 2016.

•    “Climate Change,” Panel Participant, panel at convention of Service Employees International
     Union (SEIU) Local 2015, Los Angeles, California, February 5, 2016.

•    “Regional Landscape Update: Understanding and Promoting Immigrant Integration in Los
     Angeles,” presentation to the White House Regional Convening on New Americans, sponsored by
     the White House Task Force on New Americans, Los Angeles, California, January 29, 2016.

•    “California Forward: Equity, Inclusion and the Future of the Golden State,” presentation to the
     Government Alliance for Racial Equity sponsored by the Center for Social Inclusion, Los Angeles,
     California, January 20, 2016.

•    “Looking Forward: Why the Road to Prosperity Starts with Equity,” keynote for the Fiscal Forum,
     annual conference of the Colorado Fiscal Policy Institute, Denver, Colorado, January 15, 2016.

•    “Change, Community, and Connection: What is the Role for the Arts?,” Presentation to Americans
     for the Arts Board of Directors and Leadership Council Members, Los Angeles, California,
     January 14, 2016.

•    “Equity, Growth & Community: Making The Next America,” presentation to International
     Executive Board, American Federation of State, County & Municipal Employees (AFSME),
     Washington, DC, December 16, 2015.

•    “Opening Minds, Opening Doors, Opening Communities: Cities Leading for Immigrant
     Integration,” presentation on panel sponsored by Americas Society/Council of the Americas
     (AS/COA), New York, New York, December 15, 2015.

•    “Immigration in a Broader Fight for Justice,” Plenary Panel participant, National Immigrant
     Integration Conference, Brooklyn, New York, December 15, 2015.


                                                                                                Page 68
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 78 of 145




•    “Rescuing the California Dream: Policies for an Affordable Future,” panel participant, 2015
     Milken Institute California Summit, Marina Del Rey, California, December 8, 2015.

•    “Equity, Prosperity and Seattle’s Future,” presentation at the Seattle Public Library, Seattle,
     Washington, December 7, 2015.

•    “Setting The Stage: America Leaning Forward,” presentation at “Truth, Racial Healing and
     Transformation Commission: Exploring Partnerships,” sponsored by the W.K. Kellogg
     Foundation, Washington, DC, December 4, 2015.

•    “Immigration and the 2016 Presidential Elections: What's on the horizon for reform?,” panel
     participant, Event sponsored by FWD.us and Net Impact LA, Los Angeles, California, December
     2, 2015.

•    “California Moving Forward: Why Equity & Inclusion Matter for All of Us,” Presentation to Los
     Rio Community College District, Sacramento, California, November 19, 2015.

•    “Nurturing Naturalization: Reaching the Hard to Naturalize,” presentation at The White House
     Convening on Barriers to Naturalization for Hard to Reach Populations, Washington, DC,
     November 18, 2015.

•    “Commemorating the Past and Building for the Future,” Panel participant, Liberty Hill Luncheon,
     Santa Monica, California, November 14, 2015.

•    “South L.A. by the Numbers,” Presentation to the South L.A. Building Healthy Communities, The
     California Endowment, Los Angeles, California, November 13, 2015.

•    “Looking Forward: Demographic Shifts, Economic Change, and the Next America,” Keynote
     speech, Fall conference of the Philanthropy Network of Greater Philadelphia, Philadelphia,
     Pennsylvania, November 12, 2015.

•    “ROOTS|RAICES: Place Identities, Latino Fates, and Shared Futures in South Los Angeles,” co-
     presenter of research project, University of Southern California, Los Angeles, California,
     November 11, 2015.

•    “Looking Forward: Demographic Change, Economic Shifts, and the Arts,” keynote to the
     Audience Research Collaborative (sponsored by the Hewlett Foundation), San Jose, California,
     November 10, 2015.

•    “Suburban Crisis, Suburban Rejuvenation,” Panel participant, session at the annual conference of
     the Society for American City and Regional Planning History (SACRPH), Los Angeles,
     California, November 7, 2015.

•    “What Matters to Me and Why,” Talk sponsored by Office of Religious Live and the Levan
     Institute for Humanities and Ethnics, University of Southern California, Los Angeles, California,
     November 4, 2015.

•    “What’s Next for Scholarship on Race?” Closing remarks at the conference, “Rethinking Race:
     USC Sociology’s Centennial Celebration,” University of Southern California, Los Angeles,
     California, October 29, 2015.


                                                                                                       Page 69
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 79 of 145




•    “Equity, Growth, and Community,” Book launch and discussion at the PolicyLink Equity Summit
     2015, Los Angeles, California, October 28, 2015.

•    “California Inequality and the Cost of Inaction,” Testimony for the California Fair Shake
     Commission, Los Angeles, California, October 28, 2015.

•    “Place, Race, and Economy: Winning on Equity in the 21st Century,” Participant in Opening
     Plenary Panel, PolicyLink Equity Summit 2015, Los Angeles, California, October 28, 2015.

•    “Building Sustainable and Equitable Cities,” Moderator, Panel Discussion for the Local Progress
     2015 National Convening, Los Angeles, California, October 27, 2015.

•    “Mapping the Path to an Environmentally Just California,” Panel Participant, 2015 Environmental
     Law Conference at Yosemite, Tenaya Lodge/Fish Camp, California, October 25, 2015.

•    “Looking Forward: Coming Together for the Next America,” Keynote address to the Aspen
     Opportunity Youth Incentive Fund Convening, Aspen, Colorado, October 20, 2015.

•    “Ten Key Trends – And What They Mean for the Future of Los Angeles,” talk to the Roy and
     Patricia Disney Family Foundation, Bel Air, California, October 17, 2015.

•    “Climate Change & Environmental Justice: Community Issues & Concerns in Southern
     California,” Testimony to the California State Senate Environmental Quality Committee, Los
     Angeles, California, October 16, 2015.

•    “California Changing: Sustainable Inclusion for a Sustainable Planet,” Keynote address to the
     Sierra Club California Convention, San Luis Obispo, California, October 10, 2015.

•    “Celebrating Victories, Consolidating Gains, Looking Forward to New Struggle,” Keynote talk to
     the SB 535 Coalition meeting, October 7, 2015, Los Angeles, California.

•    “Race and Equity in the U.S.: Why It Matters to Our Economic Future and What We Can Do
     about It,” Keynote speech to CF Leads Fall Forum 2015, “Broadening our Reach: Issues and Roles
     for Community Foundations in our Second Century,” Boston, Massachusetts, October 5, 2015.

•    “Creating Opportunity: School Readiness & Systems Change in an Evolving California,” Keynote
     presentation to the First Five Association of California, Los Angeles, California, September 28,
     2015.

•    “Nine Key Trends – And What They Mean for the Future of Los Angeles,” Presentation to the
     Board of MEND Poverty, Pacoima, California, September 28, 2015.

•    “Going Bold: Building a More Inclusive Bay Area,” Presentation as part of Bay Area Bold
     Summit 2015, San Francisco, California, September 25, 2015.

•    “Just Economics: Equity, Prosperity & The Future,” keynote for the Seattle Colleges, Seattle,
     Washington, September 23, 2015.

•    “Equity, Growth, and Community: Implications for Place-based Investment Strategies,”
     presentation to the Center for Community Change, September 18, 2015.


                                                                                                 Page 70
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 80 of 145




•    “The National Equity Atlas: New Data for Cities,” part of team presentation to the Ford
     Foundation, New York, New York, September 16, 2015.

•    “Linking Innovation With Inclusion: Demography, Equity, and the Future of San Diego,”
     Presentation for the Fair Shake Commission, San Diego, California, September 14, 2015.

•    “Inequality And Opportunity: Rebuilding The California Dream,” Presentation for Capital &
     Main, Sacramento, California, September 2, 2015.

•    “Equity, Growth & Community: Making the Next America,” Presentation to the AFSCME- SEIU
     Joint Committee, Chicago, Illinois, September 1, 2015.

•    “Telling the South L.A. Story: How Economic and Demographic Shifts are Shaping Health
     Equity,” presentation at “Place Matters: Integrating Academic, Government, and Community for a
     Healthy South LA,” A Health Disparities Seminar Series, Charles Drew University of Medicine
     and Science, Los Angeles, California, August 29, 2015.

•    “A Conversation with Antonio Villaraigosa,” Moderator, “California: Past Imagined, Present
     Innovation, and Future Sustainability,” USC Sidney Harman Academy for Polymathic Study, Los
     Angeles, California, August 26, 2015.

•    “Climate change: Environmental Justice and Community Impacts in California,” presentation,
     California Climate Change Symposium 2015, Sacramento, California, August 25, 2015.

•    “Where Do We Go From Here?” Participant, Panel at “Watts Riots: 50 Years Later Symposium,”
     Charles Drew University of Medicine and Science, Los Angeles, California, August 15, 2015.

•    “Inequality And Opportunity: Rebuilding The California Dream,” Presentation for the Fair Shake
     Commission, Oakland, California, August 12, 2015.

•    “Looking Forward: Demography, Inequality And The Next America,” keynote address, 2015
     United Way Western Regional Conference, Henderson, Nevada, August 5, 2015.

•    “Equity, Growth & Community: Crafting Sustainable Diversity,” keynote for California Funder
     Convening on Gentrification and Displacement, Oakland, California, July 20, 2015.

•    “California Looking Forward: Linking Inclusion & Prosperity In The New Economy,” keynote
     presentation to the annual Presidents conference, California Teachers Association, July 19, 2015.

•    “Possibilities For Power: California’s Central Valley,” Framing presentation for “Power and
     Possibilities: Pathways to Building Power in the Central Valley,” meeting organized by The
     California Endowment, California Calls, California PICO, and USC Program for Environmental
     and Regional Equity, Fresno, California, July 17, 2015.

•    “Six Key Trends: L.A.’S Future – And Why Neighborhoods Matter,” keynote for Los Angeles
     Neighborhood Initiative, 13th Annual Community Forum, Los Angeles, California, June 23, 2015.

•    “Urban America Looking forward: Moving Toward a Majority-Minority America,” Session
     Participant, for conference, Urban America Forward: Civil Rights Roundtable Series, sponsored
     by the Center for the Study of Race, Politics, and Culture, University of Chicago, Chicago, Illinois,


                                                                                                  Page 71
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 81 of 145



     June 19, 2015.

•    “Looking Forward: Understanding the California Future,” Commencement address, Graduation
     for Mt. San Antonio College, June 12, 2015.

•    “Learning, Partnering, Transforming: A Look at The California Endowment’s Building Healthy
     Communities (BHC) Initiative,” keynote for plenary session, “Coming Together and Getting It
     Together,” Annual Learning Conference, Grantmakers for Effective Organizations (BEO), Boston,
     June 10, 2015.

•    “Making Change: How Movements Work & How to Measure Success,” presentation to
     Wellspring Advisors staff retreat, Cape May, New Jersey, June 8, 2015.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 4, 2015.

•    “Five Key Trends Structuring L.A.’S Future – And Why 2gen Makes Sense,” Presentation at Top
     Ten for 2Gen, sponsored by Ascend at the Aspen Institute, First 5 LA, and Abriendo
     Puertas/Opening Doors, Los Angeles, California, May 29, 2015.

•    “California Looking Forward: Challenges & Opportunities,” presentation at “From Ideas to
     Action: Philanthropy and the Future of Our Region,” annual conferenceof Northern California
     Grantmakers, San Francisco, California, May 27, 2015.

•    “Looking Forward: Prepping for the Next America,” presentation to staff, Boston City Hall,
     Boston, Massachusetts, May 21, 2015.

•    “People And Place: Making Art And Making Meaning For The Next America,” speech for “Arts
     and a Changing Boston,” sponsored by Barr Foundation, Klarman Family Foundation and
     Technical Development Corporation (TDC), Boston, Massachusetts, May 21, 2015.

•    “Transportation Equity,” presentation to the Massachusetts Department of Transportation, Boston,
     Massachusetts, May 20, 2015.

•    “Equity, Growth & Community: Making the Next America,” keynoted at session, “Access to
     Opportunity through Transportation and Smart Growth,” sponsored by the Barr Foundation,
     Boston, Massachusetts, May 20, 2015.

•    “Overview of the President’s Immigration and Accountability Executive Action and Economic
     Implications for Los Angeles,” Lead presentation at “President's Action on Immigration: What's at
     Stake for Los Angeles?,” special session sponsored by the California Community Foundation, Los
     Angeles, California, May 7, 2015.

•    “Demographics and Implications of Administrative Relief,” video presentation to “When
     Opportunity Knocks: How Administrative Relief for Immigrants Will Advance Colorado’s Shared
     Prosperity,” Rose Community Foundation, Denver, Colorado, May 7, 2015.

•    “California Looking Forward: Inclusion & Prosperity in the New Economy,” keynote presentation,
     Annual conference of the Los Angeles-Metropolitan Section of the California Council for Adult


                                                                                               Page 72
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 82 of 145



     Education, Universal City, California, May 1, 2015.

•    “Equity, Growth & Community: Making the Next America,” Keynote address at “California
     Transportation Choices Summit and Advocacy Day,” sponsored by TransForm, Sacramento,
     California, April 27, 2015.

•    “Transforming Othering into Belonging: A Movement for a Fair & Inclusive Society,” Pleanary
     Participant, “Othering & Belonging: A National Conference,” sponsored by the Haas Institute for
     a Fair and Inclusive Society, UC Berkeley; event in Oakland, California, April 25, 2015.

•    “Looking To The Future: Demography, Economy, Sustainability,” Keynote for “Building An All-
     In Bay Area: Can We Make Equitable Growth Our Regional Reality?” Special event hosted by the
     San Francisco Foundation, Oakland, California, April 22, 2015.

•    “Understanding the New Demography of Ethnicity and Incarceration,” talk at “Healing
     Approaches for Latinos in Detention,” Summit sponsored by Barrios Unidos, Santa Cruz,
     California, April 17, 2015.

•    “Just Growth?: Prosperity, Sustainability and Equity in Changing Times,” Presentation, Third
     Annual Sustainability Symposium, California State University, Fullerton, California, April 16,
     2015.

•    “Los Angeles,” Opening Plenary for “Toward an Economy that Works for All: Generating Wage
     Growth through State and Local Policies,” Annual conference of the Economic Analysis and
     Research Network (EARN), Los Angeles, California, April 15, 2015.

•    “State of the Neighborhood,” comments at the release of the USC State of the Neighborhood
     Report, University of Southern California, Los Angeles, California, April 15, 2015.

•    “Looking to the Future: Demographic Change, Economic Inequality, and the American Future,”
     speech to Norwalk Community College, Norwalk, Connecticut, April 2, 2015.

•    “California Immigrant Integration Scorecard,” co-presented with Vanessa Carter in workshop,
     “Indexing Immigrant Integration: Opportunity and Challenges,” at the Canadian Metropolis
     Conference, Vancouver, British Columbia, March 28, 2015.

•    “California Looking Forward: Why Equity and Inclusion Matter to All of Us,” keynote speech at
     Taft Community College, Taft, California, March 20, 2015.

•    “Equity, Growth & Community: Making the Next America,” Closing Keynote for the 2015
     Annual Conference of the Funders’ Network for Smart Growth, Los Angeles, California, March
     18, 2015.

•    “Looking Forward: Demographics, Economics and the Imperative for Justice,” Keynote at the 3rd
     National Consultation on Hispanic/Latino Ministry of the United Methodist Church, at Duke
     University, Raleigh, North Carolina, March 12, 2015.

•    “The Kids Aren't Alright—But They Could Be: Estimating the Benefits of DAPA for Children in
     California,” presentation to Southern California Grantmakers’ Association, Los Angeles,
     California, March 11, 2015.


                                                                                                Page 73
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 83 of 145




•    “Looking Forward: Demographic Change, Economic Shifts, and California Futures,” Presentation
     to Union Bank, Westlake Village, California, March 6, 2015.

•    “Ten Trends Structuring L.A.’s Future.” Presentation to the Board of the Weingart Foundation,
     Los Angeles, California, March 5, 2014.

•    “California Prospects: Big Challenges, Big Ideas,” Panelist for Plenary Session as part of “Policy
     Insights,” annual conference of the California Budget Project, Sacramento, California, March 4,
     2015.

•    “Changing Demographics & The Economic Imperative” Address as part of the 2015 Henry Cohen
     Lecture Series, “Public Policy in Action: Advancing Economic & Social Equity in America,” New
     School Milano School of School of International Affairs, Management and Urban Policy, New
     York, March 2, 2015.

•    “The Next California,” Keynote Address as part of “Race Relations in the 21st Century: Is it just a
     black & white issue?” All-School Day, School of Social Work, University of Southern California,
     Los Angeles, California, February 25, 2015.

•    “Post-immigrant Los Angeles,” Panelist, Event as part of “The Third Los Angeles Project,” The
     Line Hotel, Los Angeles, California, February 18, 2015.

•    “Moving Upstream: Recent Developments in Environmental Justice Screening,” Presentation for
     NIEHS Seminar, Health Sciences Campus, University of Southern California, Los Angeles,
     California, February 6, 2015.

•    “America Fast Forward?: Demographic Shifts, Economic Challenges, & the Future of California,”
     Presentation as part of the President’s Speakers Series, California State University at Monterey
     Bay, Monterey, California, January 30, 2015.

•    “California Looking Forward: Why Equity and Inclusion Matter for All of Us,” Keynote for the
     Annual Legislative Conference, Community College League of California, Sacramento, California
     January 25, 2015.

•    “Environmental Justice Screening Method 3.0: Overview, Updates, and Improvements,” with
     Rachel Morello-Frosch and James Sadd, meeting organized by the Program for Environmental and
     Regional Equity, University of Southern California, Los Angeles, California, January 16, 2015.

•    “An Agenda for Equity: Smart Growth & The Next Los Angeles,” presentation at “Innovations in
     Southern California: Building Healthy, Equitable Communities,” sponsored by Southern
     California Grantmakers, Los Angeles, California, January 14, 2015.

•    “From Naturalization to Full Citizenship,” Panelist, session at the National Immigrant Integration
     Conference, Los Angeles, California, December 16, 2014.

•    “Profiling the Eligible to Naturalize,” presentation at the session, “The Campaign to make U.S.
     Citizenship Affordable: Victories, Next Steps, and Original Research,” at the National Immigrant
     Integration Conference, Los Angeles, California, December 15, 2014.

•    “Changing Demography, a Shifting Economy and New Roles For Civic Leadership,” presentation


                                                                                                 Page 74
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 84 of 145



     for Thought Leaders Forum, Deutsch Bank Foundation, New York, New York, December 10,
     2014.

•    “The Role of the Market,” Panelist, “Prioritizing Place: A National Forum on Place-Based
     Initiatives,” University of Southern California, Los Angeles, California, December 4, 2014.

•    “Looking Forward: Why Racial and Economic Equity are Key to America’s Future,” Keynote
     address, LISC Financial Opportunity Center conference, San Diego, California, December 3,
     2014.

•    “Multiply and Mobilize: Resisting Divide and Conquer Tactics,” panelist, “Facing Race 2014,”
     Dallas, Texas, November 15, 2014.

•    “Rights to the City, Fights for the City,” presentation at conference, “The City,” organized by the
     Center for Advanced Study in the Behavioral Sciences (CASBS) in conjunction with the Social
     Science Research Council (SSRC), Stanford, California, November 8, 2014.

•    “Looking Forward: Latinos and California’s Future,” Keynote address, 50th Anniversary Gala,
     Unity Council, Oakland, California, November 6, 2014.

•    “Movement-Building Learning Lab,” Facilitator for pre-conference program, Women Donors
     Network, WDN CONNECT 2014: IMAGINE 2030, Berkeley, California, November 6, 2014.

•    “How to Talk About Health Equity and Demographic Change,” Keynote address, “Vulnerable
     Children: Using Stories to Shine a Light on Child Health,” conference sponsored by Health
     Affairs, Airlie Center, Warrenton, Virginia, November 3, 2014.

•    “Comments on Douglas Massey’s Climbing Mount Laurel,” Presidential Symposium, Annual
     Conference of the Association of Collegiate Schools of Planning, Philadelphia, Pennsylvania,
     November 1, 2014.

•    “Reading the Future: Demographic Change, Economic Shifts, and Seattle’s Tomorrow,”
     Presentation for the Seattle Public Library, Seattle, Washington, October 30, 2014.

•    “Looking Forward: Demographic Change in the Golden State,” presentation to the 2014
     Partnerships on Public Lands Symposium, Asilomar Conference Center, Pacific Grove, California,
     October 29, 2014.

•    “Looking To The Future: Demographic Trends And Transitions in Miami,” presentation for the
     Good Government Initiative Leaders of Excellence, Miami, Florida, October 24, 2014.

•    “Immigration 2020: Valuing the New America,” Plenary participant, National Strategy Session,
     National Immigration Forum, Washington, DC, October 23, 2014.

•    “Women’s lives—the intersection of race, gender and poverty,” Kickoff presentation for Strategies
     to Promote Opportunity, a meeting of the California Senate Select Committee on Women and
     Inequality, Los Angeles, California, October 22, 2014.

•    “All Together Now: Stand Up, Build Justice, Cool the Globe,” Plenary participant, Bioneers, San
     Raphael, California, October 19, 2014.


                                                                                                   Page 75
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 85 of 145




•    “Transactions, Transformations, Translations: Movement Building For The Next America,”
     Keynote address, Bioneers, San Raphael, California, October 19, 2014.

•    “Taking the Lead: Demographic Change, Social Equity, and the New San Diego,” Lunchtime
     presentation for San Diego Grantmakers, San Diego, California, October 14, 2014.

•    “Looking Up, Looking Forward: Community Development For The Next California,” Lunchtime
     keynote for Silicon Valley Neighborhood Development Training Conference (SVNDTC), San
     Jose, California, October 11, 2014.

•    “Taking the Lead: Demographic Change, Social Equity, and the New Economy,” Keynote
     presentation for Southern Nevada Strong, Las Vegas, Nevada, October 8, 2014.

•    “Community Empowerment & Health Equity,” Keynote, 15th Annual UCLA Health Equity
     Symposium, “Achieving Environmental Health Equity Where We Live, Work and Play,” Los
     Angeles, California, October 7, 2014.

•    “Knowing Together, Growing Together? Building Community in Times of Change,” Lunchtime
     Keynote for Coastal Alliance for a Sustainable Economy (CAUSE), Ventura, California,
     September 26, 2014.

•    “Knowing Together, Growing Together? Building Community in Times of Change,” Evening
     Community Keynote, sponsored by Spectrum Health, Grand Rapids, Michigan, September 24,
     2014.

•    “The Economics Of Social Justice: Demographic Change, Social Equity and Our Future
     Together,” Lunchtime Presentation for Spectrum Health Inclusion and Diversity Program, Grand
     Rapids, Michigan, September 24, 2014.

•    “The New Demography, the New Economy, and the New California,” Keynote presentation for
     the Foothill-De Anza Community College District, District Opening Day, Cupertino, California,
     September 18, 2014.

•     “Winning Our Health: Projects, Power and Policy for Community Transformation,” Keynote
     address for the Community Transformation Health and Economic Development Summit, Los
     Angeles, California. September 13, 2014.

•    “Seattle 2035: Moving Towards An Equitable Future,” presentation at the 2014 Seattle Design
     Festival, Design in Motion, Seattle, Washington, September 10, 2014.

•    “California Comeback? Demographic Change, Economic Inclusion and the Future of California,”
     presentation to the Board of the William and Flora Hewlett Foundation, Cavallo Point, California,
     September 9, 2014.

•    “Partnering with Environmental Agencies and Communities to Evaluate the Environmental Justice
     Screening Method,” co-presented with James Sadd, “Roots of Resilience, 2014” conference
     sponsored by the Central California Environmental Justice Network, Fresno, California,
     September 6, 2014.

•    “Lo Que Está En Juego Para El Estado: Californianos indocumentados, reforma migratoria y


                                                                                               Page 76
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 86 of 145



     régimen de deportación,” video-presentation for the Seminario Permanente Sobre Migración
     Internacional,” broadcast from Los Angeles, California to several Mexican and U.S. universities,
     August 22, 2014.

•    “The New Demography, the New Economy, and the Next California,” Keynote for the All
     Campus Fall 2014 Kick-off, Santa Barbara City College, Santa Barbara, California, August 21,
     2014.

•    “Power to the People? Investing in Organizing for a Healthy and Just California,” presentation to
     the Board of The California Endowment, Aptos, California, August 20, 2014.

•    “Hard Times and Environmental Inequality,” Commentator/Discussant for thematic session at the
     annual meetings of the American Sociological Association, San Francisco, California, August 18,
     2014.

•    “An Agenda For Equity: Planning For The Next Los Angeles,” Presentation to the Los Angeles
     Planning Commission, Los Angeles, California, August 14, 2014.

•    “Just Growth: Transportation, Equity, and The Next San Diego,” keynote for Mid-City CAN
     Convening on Transportation Equity, San Diego, California, August 13, 2014.

•    “Getting Where you Want to Go: Place, People and Purpose,” presentation to the Magnolia
     Community Initiative, August 5, 2014.

•    “Demographic Change, Economic Inclusion and The Future Of California,” luncheon keynote to
     United Way California, Solvang, California, August 4, 2014.

•    “Looking Forward: Change, Challenge, and Opportunity for The Next America,” presentation to
     the W.K. Kellogg Foundation Community Leadership Network, Glendale, California, July 24,
     2014.

•    “Immigrant Integration: Orange County’s Stake in Success,” presentation to the Orange County
     Alliance for Children and Families, Newport Beach, California, July 23, 2014.

•    “Public or Perish: PERE’s Model of Community-Engaged Research,” presentation to the Summer
     Pre-Doctoral Workshop for Students of Color, sponsored by the Association of Collegiate Schools
     of Planning (ACSP), the UCLA Luskin School and the USC Price School, Los Angeles,
     California, July 21, 2014.

•    “Latino Men and Boys: What’s Up? What’s Different? Where’s the Common Agenda?,”
     presentation at the annual conference of the National Council of La Raza, Los Angeles, California,
     July 19, 2014.

•    “Just Growth: Transit, Housing & Equity in the New Los Angeles,” opening address for “Location
     Affordability Portal: Understanding the Impact of Location on Affordability,” presentation
     sponsored by the Department of Housing and Urban Development and the Federal Reserve
     Branch, San Francisco, Los Angeles, California, July 10, 2014.

•    “Changing America, Changing Philanthropy,” Luncheon keynote address to the Philanthropy Ohio
     Summer Institute, Columbus, Ohio, July 9, 2014.


                                                                                                Page 77
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 87 of 145




•    “Ending Poverty: America’s Silent Spaces,” Participant in Town Hall moderated by Tavis Smiley,
     Los Angeles, California, June 26, 2014.

•    “Immigrant Integration: California’s Stake in Success,” Lunchtime presentation as part of the
     California Equity Leaders Network Legislative Speaker Series, Sacramento, California, June 19,
     2014.

•    “Seismic Shifts: California’s Present, America’s Future,” Moderator for plenary at “Seismic Shifts
     and Lessons for a Changing America,” 2014 Spring Convening of the Funders’ Committee for
     Civic Participation, San Francisco, California, June 17, 2014.

•    “Talking ‘Bout Our Generations: Leadership for the Next America,” Kick-off speech for “The
     Silver Tsunami and the Emerging Majority: How Age and Race Are Changing Politics as We
     Know It,” session at the Center for American Progress, Washington, DC, June 12, 2014.

•    “What Will It Take to End Hunger?” Plenary participant at “Bread Rising: Working Together to
     End Hunger by 2030, sponsored by Bread for the World, Washington, DC, June 9, 2014.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 6, 2014.

•    “Taking the Lead: Understanding Demography, Social Equity, and the New Economy,” Luncheon
     Keynote, 28th Annual Fair Housing Conference, Tacoma, Washington, May 22, 2014.

•    “The Benefits of Inclusion: Economics for the Next America,” Keynote for the “Diversity
     Alliance Summit,” organized by the Lakeshore Ethnic Diversity Alliance, Holland, Michigan, May
     21, 2014.

•    “Social Equity, Affordable Housing and the American Dream,” Keynote for the Champions of
     Housing Annual Luncheon, New Neighborhoods, Inc., Stamford, Connecticut, May 15, 2014.

•    “Regional Equity Profiles: Application to the Kansas City Metro,” presentation as part of the
     workshop, “Measuring the Impact of Revitalization,” at “Reinventing Older Communities:
     Bridging Growth & Opportunity,” conference sponsored by the Federal Reserve Bank of
     Philadelphia, May 13, 2014.

•    “Economic Growth with Benefits for All,” Panel participant, opening plenary for “Reinventing
     Older Communities: Bridging Growth & Opportunity,” conference sponsored by the Federal
     Reserve Bank of Philadelphia, May 12, 2014.

•    “Making Change: Movements for the Next America,” speech as part of the Health Equity
     Learning Series for the Colorado Trust, Denver, Colorado, May 8, 2014.

•    “Looking Forward: Understanding the Next America,” 10th Annual Luncheon for Advocates for
     Children and Youth, Baltimore, Maryland, May 2, 2014.

•    “Looking Forward: Linking Innovation and Inclusion to Realize the Next American Dream,”
     Keynote address for the Annual Luncheon of the Housing Development Consortium, Seattle,
     Washington, April 30, 2014.

                                                                                                Page 78
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 88 of 145




•    “Sharing Solar’s Promise,” keynote address with JR deShazo at “California Energy and Water
     Policy: Is It Driving New Jobs and Investment in Los Angeles,” Annual Sustainability Summit of
     the Los Angeles Business Council, Los Angeles, California, April 25, 2014.

•    “Good-Bye Financial Crash, Hello Financial Repression: Latin American Responses to the 2008-
     09 Global Financial Crisis” presentation with Carol Wise, at conference, “Financial Adjustment in
     the Aftermath of the Global Crisis 2008-09: New Global Order?”, Center for International Studies,
     University of Southern California, April 19, 2014.

•    “The Power of Communities (and Their Allies) in Improving Health: What We Can Do Together,”
     keynote at workshop, “The Role and Potential of Communities in Improving Population Health,”
     Roundtable on Population Health Improvement, Institute of Medicine, Los Angeles, California,
     April 10, 2014.

•    “Weaving Movements for Change,” Keynote at Giving Circle Network 2014 Conference,
     Women’s Foundation of California, Los Angeles, California, April 4, 2014.

•    “Just Growth: Transportation Equity in L.A.,” Keynote at “Imagining Measure R2,” conference
     sponsored by MoveLA, Los Angeles, California, March 28, 2014.

•    “Stepping Stone or Sink Hole? Immigrants, Poverty, and the Future of Metropolitan America,”
     presentation as part of the conference, “Innovating to End Urban Poverty,” sponsored by USC Sol
     Price Center for Social Innovation, Los Angeles, California, March 27, 2014.

•    “Ford Foundation Ideas and Issues Seminar on Networks,” Moderator, Ford Foundation, New
     York, NY, March 25, 2014.

•    “Looking Forward: Change, Challenge, and Opportunity for the Next America,” Presentation to
     the Board of Trustees of the W.K. Kellogg Foundation, Chicago, Illinois, March 19, 2014.

•    “The New Demography, the New Economy, the Next California,” lunchtime keynote for the
     “Conversation on Equity” conference sponsored by the Community College League of California,
     Oakland, California, March 14, 2014.

•    “Equity, Growth and Sustainability: A New Paradigm,” conversation with Ben Hecht, Living
     Cities Integration Initiative Symposium, Oakland, California, March 12, 2014.

•    “Transactions, Transformations, Translations: The Metrics of Movement-Building,” presentation
     at the 2014 Annual Conference of Grantmakers for Effective Organizations, Los Angeles,
     California, March 11, 2014.

•    “Latinos and the Climate Gap,” presentation with Rachel Morello-Frosch for the Natural
     Resources Defense Council at the “Latinos, Environmental Justice and Climate Change,” hosted
     by the Great Cities Institute, University of Illinois – Chicago, Chicago, IL, March 7, 2014.

•    “People and Place: Making Art and Making Meaning for the Next America,” speech and panel
     participation at ArtPlace America Grantee Summit, Los Angeles, California, March 4, 2014.



                                                                                               Page 79
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 89 of 145




•    “Yes, We Can (Leap Forward)” Participant in Opening Plenary at the Leap Forward converence,
     Los Angeles, California, February 27, 2014.

•    “Equity, Diversity and the Region in a Changing America,” keynote address at the symposium,
     “Achieving Impact Through Regional Collaboration,” Los Angeles, California, February 26, 2014.

•    “How Immigration Reform and Changing Demographics Will Impact Our Region,” Presenter and
     Discussion Moderator for morning panel, Southern California Grantmakers, Los Angeles,
     California, February 26, 2014.

•    “Transit Equity and Just Growth:A Framework for the Future,” Keynote address for the “Let’s Get
     Moving Silicon Valley” Summit, sponsored by TransForm, Palo Alto, California, February 22,
     2014.

•    “Understanding the Next America: Who We Are Becoming, Who We Can Be,” presentation to the
     Board of Trustees, Surdna Foundation, New York City, New York, February 10, 2014.

•    “The New Demography, the New Economy, and the Next California,” Keynote speech for the
     2014 State of the Valley conference, hosted by Joint Venture: Silicon Valley Network, Santa
     Clara, California, February 7, 2014.

•    The Economics of Citizenship,” Panel participant, Center for American Progress, Washington,
     DC, January 27, 2014.

•    “America Fast Forward: Demographic Shifts. Economic Challenges and California’s Tomorrow,”
     Speech for the 10th Anniversary of the W. Haywood Burns Institute for Juvenile Justice Fairness &
     Equity, Oakland, California, December 12, 2013.

•    “Just Economics: Building a Movement for Inclusion and Prosperity,” Speech to King County
     Equity and Social Justice Initiative, Seattle, Washington, December 10, 2013.

•    “Sustaining Community: Equity, Economics and the Next America,” Keynote presentation, 2013
     Sustainable Communities Grantee Convening, Housing and Urban Development, Washington,
     DC, December 4, 2013.

•    “Doing Good and Doing Well: Why Equity Matters for Sustaining Prosperity in a Changing
     America,” keynote address, Massachusetts Smart Growth conference, Boston, Massachusetts,
     November 20, 2013.

•    “The Role of Naturalization in Immigrant Integration,” plenary participant, National Immigrant
     Integration conference, Miami, Florida, November 18, 2013.

•    “Looking Forward: Demography, Inequality and Growth,” presentation at American Institutes for
     Research, Washington, DC, November 14, 2013.

•    “An Agenda for Equity: A Framework for Building a Just Transportation System in Los Angeles
     County,” presentation of research brief at the California Community Foundation, Los Angeles,
     California, November 13, 2013.



                                                                                               Page 80
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 90 of 145




•    “What Makes A Movement? What Makes Change? What Makes Allies?,” keynote address at the
     Womens Donor Network conference, San Antonio, Texas, November 8, 2013.

•    “Growing Smarter, Growing Together: Can the Central Valley Lead the Way?” Keynote address
     for the Smart Valley Places Convention, Visalia, California, November 5, 2013.

•    “Making Change, Making Meaning: Demography, Economy and the Arts,” Keynote address for
     the Creative Industry Economic Impact Luncheon, San Antonio Hispanic Chamber of Commerce,
     San Antonio, Texas, October 30, 2013.

•    “Looking to the Future: Kansas City Metro’s Demography, Economy, and Sustainability,”
     Keynote address for the Greater Kansas City Chamber of Commerce, Kansas City, Missouri,
     October 29, 2013.

•    “A Conversation about the Federal, State and Local Landscape for Immigrant Integration,”
     participant in session, “Exploring a Common Vision for San Mateo County,” Redwood City,
     California, October 16, 2013.

•    “Citizenship and Civic Engagement,” Address at the Gala for the Inland Congregations United for
     Change, San Bernardino, California, October 12, 2013.

•    “Looking Forward: Demographic Change & Leadership Challenges for the Next America,”
     Keynote address, Institute for Equity, Effectiveness and Excellence at Hispanic-serving
     Institutions, sponsored by the USC Center for Urban Education, Los Angeles, California, October
     11, 2013.

•    “Change & Challenge: From Transactions to Transformations,” Keynote address, 25th Anniversary
     Twin Cities Local Initiatives Support Committee (LISC), St. Paul, Minnesota, October 10, 2013.

•    “Looking Forward: Demographic Change, Economic Uncertainty and New Leadership,” Plenary
     presentation at Michigan Communities in Action Annual Convening, Grand Rapids, Michigan,
     October 5, 2013.

•    “Looking Forward: Demographic Change, Economic Shifts and Regional Resilience,” Lunchtime
     talk for the Mexican American Business and Professional Association, San Diego, California,
     October 4, 2013.

•    “Looking to San Diego’s Future: Demographic Trends and Transitions,” Keynote address, Annual
     Conference of the San Diego Housing Federation, San Diego, California, October 3, 2013.

•    “Moments, Movements and Momentum: Engaging Voters, Scaling Power, Making Change,” Talk
     at UC Santa Barbara, October 2, 2013.

•    “Doing Good and Doing Well: Why Equity Matters for Growth and Sustainability,” Speech for the
     Office of Civic & Community Engagement, University of Miami, Miami, Florida, September 25,
     2013.

•    “The Economic Development Case for Urban Social Equity,” Panel participant at “Meeting of the
     Minds,” Toronto, Canada, September 10, 2013.


                                                                                             Page 81
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 91 of 145




•    “What’s Equity Got to Do With It? Building Public Policy Through an Equity Lens,” speech at
     Public Policy Convening, California Wellness Foundation, San Diego, California, September 3,
     2013.

•    “Building Community: Why Social Capital Matters,” Talk for the Masters in Social Work
     Program, USC, Magnolia Place Community Initiative, Los Angeles, California, August 23, 2013.

•    “Promise of the Golden State: Immigrant Integration and the Future of Los Angeles,” Talk for
     Catholic Charities, Los Angeles, California, August 22, 2013.

•    “Statistics and Benefits of Immigration Reform in the U.S.”, panel participant, “Empowering the
     Immigrant Community!”, annual conference of the Consejo de Federaciones Mexicanas en
     Norteamérica, Los Angeles, California, August 17, 2013.

•    “The Empire Strikes Back?: Demographic Trends, Economic Uncertainties, and the Future of the
     Region,” keynote address, Riverside County Community Partners Forum (sponsored by the
     Department of Public Social Services, Children’s Services Division), Moreno Valley, California,
     August 6, 2013.

•    “Why Citizenship Matters,” Participant in panel discussion sponsored by the AFL-CIOP and the
     Economic Policy Institute, Washington, DC, July 30, 2013.

•    “Reclaiming Prosperity: Demographic Change, Economic Stress, and the American Future,”
     Presentation, Seattle Town Hall, Seattle, Washington, July 24, 2013.

•    “The Great Recession Recovery Package: Ensuring Our Families Have the Financial Tools They
     Need to Prosper,” panelist in Town Hall, Annual Meetings of National Council of La Raza, New
     Orleans, Louisiana, July 21, 2013.

•    “Why Naturalization Matters to the Economy,” panelist at the conference, “What Immigrants
     Contribute: Immigration, Texas and Economic Growth,” George W. Bush Institute, Dallas, Texas,
     July 10, 2013.

•    “What’s at Stake for L.A.: Undocumented Angelenos and Immigration Reform,” presentation at
     the Education and Workforce Development Taskforce, Los Angeles Chamber of Commerce, Los
     Angeles, California, July 2, 2013.

•    “Immigration Reform: The Implications for California and the San Joaquin Valley,” for the
     Maddy Institute Associates (part of California State University, Fresno), Fresno, California, July 1,
     2013.

•    “Immigration Reform: Prospects Ahead,” and “Black Worker Organizing”, participant in two
     panel discussions, board meeting of the Discount Foundation, Laguna Beach, California, June 22,
     2013.

•    “Making Change, Making Meaning: Demographic Shifts and the Role of the Arts,” Keynote at
     opening session for Americans for the Arts annual conference, Pittsburgh, Pennsylvania, June 14,
     2013.


                                                                                                  Page 82
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 92 of 145




•    “The Big Picture Ahead,” a conversation with john powell, closing session for the Kirwan
     Institute’s 10th Anniversary Celebration & Convening, “The Next Ten Years of Work,” Kirwan
     Institute for the Study of Race & Ethnicity, University of Ohio, Columbus, Ohio, June 13, 2013.

•    “Making Change, Making Meaning: Demographic Shifts, Economic Uncertainty and the Role of
     the Arts,” Kickoff speaker for the Diversity and Inclusion track, Theater Communications Group
     conference, Dallas, Texas, June 6, 2013.

•    “Ahead, Together?: Changing Demography, Shifting Economics & New Roles For Civic
     Leadership,” keynote for the CECP (Committee Encouraging Corporate Philanthropy) 2013
     Summit, New York City, New York, June 4, 2013.

•    “Immigrant Integration in Metropolitan Areas: Implications for Urban, Suburban, and Regional
     Politics and Governance,” paper presentation with John Mollenkopf at the Building Resilient
     Regions Closing Symposium, Urban Institute, Washington, DC, May 31, 2013.

•    “Buddy, Can You Spare Some Time? Social Inclusion and Sustained Prosperity in America’s
     Metropolitan Regions,” paper presentation with Chris Benner at the Building Resilient Regions
     Closing Symposium, Urban Institute, Washington, DC, May 31, 2013.

•    “Race, Identity and Public Policy,” Session for “New Voice for Racial Equity Leadership Seminar,
     The Aspen Institute Roundtable on Community Change, Aspen, Colorado, May 29, 2013.

•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, May 28, 2013.

•    “Crafting the American Future: Demographic Change, Economic Uncertainty, and Community
     Connections,” keynote address for the Michigan Association of Planning, Spring Institute,
     Strategic Partnerships for Equity, Lansing, Michigan, May 23, 2013.

•    “The Times, They Are A’ Changing . . .”, Keynote address at the Brownfields 2013 Conference,
     Atlanta, Georgia, May 15, 2013.

•    “Looking Forward: Demographic Change, Economic Shifts and America's Metropolitan Future,”
     Keynote for the Corporate Friends Breakfast, Envision Utah, Salt Lake City, Utah, May 14, 2013.

•    “Talking ‘Bout My Generation(s): Understanding Demographic Shifts Across Age Groups in
     Seattle,” Talk for the Generations Initiative at the Seattle City Club, Seattle, Washington, May 8,
     2013.

•    “Demographic Change and the Role of the Arts,” evening speech to the Seattle JazzEd
     Foundation, Seattle, Washington, May 8, 2013.

•    “What Would Immigration Reform Mean for Los Angeles?” participation as panelist, Zócalo
     Public Square, Los Angeles, California, May 1, 2013.

•    “Equity, Demography, and the Future of the American Economy,” presentation with Angela
     Glover Blackwell (via video) to the Convergence Partnership, Washington, DC, May 1, 2013.


                                                                                                  Page 83
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 93 of 145




•    “Facing Race, Looking Forward, and Making Change,” Keynote address for the Facing Race
     Ambassador Awards, St. Paul Foundation, St. Paul, Minnesota, April 29, 2013.

•    “America Fast Forward: Excavating the Future in Los Angeles,” presentation to the Capital Group,
     Los Angeles, California, April 17, 2013.

•    “What Do Progressives Stand For?”, commentator on lecture by Gara LaMarche, Haas Institute for
     a Fair and Inclusive Society, University of California, Berkeley, April 16, 2013.

•    “Looking Forward: Demographic Change, Economic Uncertainty & the American Future,”
     Keynote address for the Annual Conference of the Coalition on Homelessness and Housing in
     Ohio, Columbus, Ohio, April 15, 2013.

•    “The California Immigrant Integration Scorecard,” presentation at panel, “The Geography of
     Immigration Policy / Contentious Politics in the Obama Years, A Critical Assessment II,” at the
     Annual Meetings of the American Association of Geographers, April 9, 2013.

•    “Preparing for the American Future: Learning to Lead in Changing Times,” presentation to the
     National YMCA Leadership Symposium on “Addressing Social Needs Through Civic
     Engagement,” Claremont, California, April 3, 2013.

•    “Defining And Measuring Immigrant Integration: The California Scorecard Project,” Keynote
     speech for the annual conference of California Association of Human Relations Organizations, Los
     Angeles, California, April 2, 2013.

•    “Equity, Growth, and Opportunity Communities,” Keynote address for the kick-off of the
     Baltimore Sustainable Communities Initiative, Baltimore, Maryland, March 25, 2013.

•    “Changing Demographic, Changing Economy, Changing Futures,” keynote at the Transportation
     Equity Summit, San Marcos, California, March 23, 2013.

•    “Moments, Movements and Momentum: Integrated Voter Engagement in 2012 and Beyond,”
     presentation and briefing at the Ford Foundation, New York, New York, March 22, 2012.

•    “Comprehensive Immigration Reform: What are the Prospects?” panelist at Southern California
     Public Radio President’s Circle dinner, Los Angeles, California, March 16, 2013.

•    “Redressing the Legacy of Racism as Essential to Advancing Health Equity,” Panelist at the
     Eighth National Conference on Quality Health Care for Culturally Diverse Populations, Oakland,
     California, March 13, 2013.

•    “Demography and the Los Angeles Future,” presentation at the unveiling of LA n Sync, an
     initiative of the Annenberg Foundation, California Club, Los Angeles, California, February 28,
     2013.

•    “Immigration and Organizing in Post-Prop 30 California,” panelist for 2013 Interfaith Funders
     Winter Retreat, “Building Bridges, Building Power,” San Francisco, California, February 26,
     2013.



                                                                                                Page 84
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 94 of 145




•    “Environmental Justice Screening,” presentation at the conference, “Social & Environmental
     Justice Through Spatial Lenses,” organized by UCLA's Institute of the Environment and
     Sustainability, Institute of American Culture, and Luskin School of Public Affairs, Los Angeles,
     California, February 22, 2013.

•    “Looking Forward: Demographic Change, Economic Shifts and Regional Resilience,”
     presentation to the Malin Burnham Center for Civic Engagement of the San Diego Community
     Foundation, San Diego, California, February 27, 2013.

•    “Public or Perish?: Environmental Justice, Community-Engaged Research and New
     Collaborations For Social Change,” Lecture as part of “The City” series sponsored by the Munroe
     Center for Social Inquiry at Pitzer College, Claremont, California, February 12, 2013.

•    “Engaging Diverse Constituencies to Advance the Agenda,” Participant in panel at “Equity and
     the Future of the American Economy,” conference organized by PolicyLink and SEIU,
     Washington, DC, February 4, 2013.

•    “Equity as an Economic Imperative,” Participant in panel at “Equity and the Future of the
     American Economy,” conference organized by PolicyLink and SEIU, Washington, DC, February
     4, 2013.

•    “Priorities for Mayor's Transit Corridors Cabinet,” Respondent at the conference, “Avancemos!
     Move LA Forward,” Los Angeles, California, February 1, 2013.

•    “Considering Place: Scaling For Change,” presentation to the Open Society Foundations, New
     York City, New York, January 31, 2013.

•    “Talking ‘Bout Our Generations . . .” Webinar (with Hilary Pennington) for Grassroots
     Grantmakers, Janurary 23, 2013.

•    “Facing the Future: California Trends and Transformations,” presentation to the King-Chavez
     Social Justice Ministry Breakfast and Workshop, Los Angeles, California, January 17, 2013.

•    “Vision and Voice: Movement-Building in Hard Times,” Talk for the Empowerment Congress
     Institute, Los Angeles, California, January 16, 2013.

•    “Making Art, Making Change: Trends and Transformations in a Changing America,” keynote
     address for the Dance/USA’s 2013 Dance Forum, New York City, New York, January 11, 2012.

•    “How Change Happens,” talk to the American Muslim Civic Leadership Institute, Los Angeles,
     California, December 8, 2012.

•    “Setting the Framework: The Importance of Race, Place and Inclusion,” plenary participant at the
     conference, “Why We Can't Wait: Closing the Racial Wealth Gap for the Next Generation,”
     sponsored by the Insight Center, Miami, Florida, December 4, 2012.

•    “A Melting Pot, or Not: Perspectives on the Immigration Debate,” Debate with Mark Krikorian,
     Center for Immigration Studies, Miller Center, University of Virginia, Charlottesville, Virginia,
     December 3, 2012.


                                                                                                 Page 85
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 95 of 145




•    “From the Ashes: The Rise of Social Movement Organizing in Los Angeles and Implications for
     the American Future,” presentation to the Needmor Fund, Los Angeles, California, November 17,
     2012.

•    “Looking Forward: Demography, Economy, Environment and the Future for the Golden State,”
     keynote presentation at conference, “Roots of Resistance: Building Healthy Communities and
     Environment,” Fresno, California, November 10, 2012.

•    “Racial Healing, Social Equity and Immigrant Integration in the American South,” Clinton Scholar
     Presentation, Clinton School of Public Service, University of Arkansas, Little Rock, Arkansas,
     October 19, 2012.

•    “What’s Going On? America’s Demographic Future,” community presentation for the Clinton
     School of Public Service, University of Arkansas, Little Rock, Arkansas, October 16, 2012.

•    “Making Art, Making Change: Trends and Transformations in Uncertain Times,” keynote address
     for Arts and Social Change Symposium, sponsored by Washington State Arts Commission and the
     Seattle Office of Arts and Cultural Affairs, Seattle, Washington, October 12, 2012.

•    “Just Growth: Demography, Economy and Sustainability in Metro America,” presentation for
     TriMet (metropolitan transit authority), Portland, Oregon, October 9, 2012.

•    “Looking To The Future: Demographic Change and the American Future,” presentation for
     Hispanic Heritage Month, sponsored by the Multnomah County Health Department, Portland,
     Oregon, October 9, 2012.

•    “Looking Forward: Demographic Change, Economic Uncertainty, and the Future of the Golden
     State,” at the 2012 conference, “Strengthening Policy, Improving Practice, Supporting
     Communities,” of the County Welfare Directors Association of California, Long Beach,
     California, October 4, 2012.

•    “Looking Forward,” presentation and moderation of session, “Busting Myths, Building Vision –
     Realizing an Interconnected World,” at the 2012 Fall Retreat and 25th Anniversary of the
     Environmental Grantmakers Association, Mohonk House, New York, October 2, 2012.

•    “Equity, Growth, and the American Future,” keynote at Sustainable Communities Leadership
     Academy, Denver, Colorado, October 1, 2012.

•    “Shifting Demographics: Will It Be a Game Changer?” presentation at the 2012 National Arts
     Policy Roundtable, “Leveraging the Remake: The Role of the Arts in a Shifting Economy,”
     Sundance, Utah, September 28, 2012.

•    “Center for the Study of Immigrant Integration: Engaged Research,” presentation at the National
     Immigrant Integration Conference, Baltimore, Maryland, September 24, 2012.

•    “Defining and Measuring Immigrant Integration: The California Scorecard Project,” presentation
     at the National Immigrant Integration Conference, Baltimore, Maryland, September 23, 2012.



                                                                                               Page 86
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 96 of 145




•    “All Together Now? African Americans, Immigrants and The Future Of America,” presentation at
     the National Immigrant Integration Conference, Baltimore, Maryland, September 23, 2012.

•    “Cooling the Planet, Clearing the Air: Should climate policies give extra credit for maximizing
     short-term health benefits?” presentation with James Boyce at the Joint Center for Political and
     Economic Studies, Washington, DC, September 20, 2012.

•    “Looking to the Future: Youngstown Metro Demographic Trends and Transitions,” Keynote
     address, Sixth Annual Nonprofit Summit, Raymond John Wean Foundation, Youngstown, Ohio,
     September 19, 2012.

•    “Change is Gonna Come?: Demographic Shifts and the Role of Faith in the New Community-
     Building,” Elizabeth and Robert Plumleigh Lecture, Institute for Advanced Catholic Studies,
     University of Southern California, Los Angeles, California, September 18, 2012.

•    “Transactions, Transformations, Translations: Metrics That Matter for Movement Building,”
     presentation to the Bay Area Justice Funders Network, San Francisco, California, September 13,
     2012.

•    “Contradictions, Coalitions and Common Ground,” presentation at “Things I’d Like to Know
     About Los Angeles,” conference at the Huntington Library, September 8, 2012.

•    “Latino Age Wave?: Demography, Economy, And The Future For Colorado And The Nation,” at
     the Colorado Latino Age Wave Summit, Denver, Colorado, August 22, 2012.

•    “Our Future: What Do the Changing Demographics and Realities of the New Economy Tell Us
     About What to Teach and Why?” Plenary with Carl Anthony and Sarah Crowell, at “Inventing
     Our Future: Integrated Learning Summer Institute,” sponsored by the Alameda County Office of
     Education, Oakland, California, August 9, 2012.

•    “Finding Uncommon Common Ground: Race and America’s Future,” keynote at the International
     Association of Official Human Rights Agencies (IAOHRA) Annual Conference, New Orleans,
     Louisiana, August 6, 2012.

•    “Looking Forward: Generational Iusse and Integration,” presentation at the Joint Caucus Meeting,
     National Conference of State Legislatures, Chicago, Illinois, August 4, 2012.

•    “Health Equity: Demographic Changes, Economic Uncertainities, and Leadership Challenges,”
     presentation at “Health Equity: Bridging the Divides,” The Colorado Health Symposium,
     Keystone, Colorado, July 25, 2012.

•    “Talkin’ ‘Bout Our Generations: Demographics, Economics and the American Future,”
     Presentation at the Annie E. Casey Foundation, Baltimore, Maryland, July 11, 2012.

•    “From Vote to Voz: Harnessing the Power of the Latino Electorate,” Plenary Participant, National
     Council of La Raza, Las Vegas, Nevada, July 7, 2012.

•    “The State of Things to Come,” presentation at the PICO retreat, Applegate, California, June 25,
     2012


                                                                                                 Page 87
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 97 of 145




•    “Movements and Reform,” presentation to the World Bank-Annenberg Summer Institute in
     Communication and Governance Reform, University of Southern California, Los Angeles,
     California, June 16, 2012.

•    “Voices for Change: Uniting for Health Equity,” keynote address, Annual Conference of the
     California Pan-ethnic Health Network, Los Angeles, California, June 13, 2012.

•    “Exploring the People, Policy and Perceptions of Poverty in Challenging Economic Times,”
     Plenary participant, at the conference, “Grassroots & Groundwork: Working Together to Reduce
     Poverty and Build Prosperity,” sponsored by the Northwest Area Foundation, Prior Lake,
     Minnesota, June 8, 2012.

•    “What is the role of equity in the future of America?” Workshop leader, at the conference,
     “Grassroots & Groundwork: Working Together to Reduce Poverty and Build Prosperity,”
     sponsored by the Northwest Area Foundation, Prior Lake, Minnesota, June 7, 2012.

•    “Looking to the Future: Minneapolis Demographic Trends and Transitions,” keynote address,
     Minnesota Latino Caucus, Minneapolis, Minnesota, June 7, 2012.

•    “Talkin’ ‘Bout Our Generations: Demographics, Economics, and the American Future,”
     presentation to the Center for Social Policy, Washington, DC, June 6, 2012.

•    “California’s Changing Demographics: Race, Economic Equity, and Immigration Issues,” Keynote
     address to “Building Inclusive Communities: An Equity Agenda for 2012 and Beyond,” FAITHS
     and Koshland Programs Symposium, San Francisco Foundation, Oakland, California, May 23,
     2012.

•    “Why Race Matters,” Participation in the “Societal Impacts and Long Term Effects” session of the
     Dean’s Forum on the Economic Crisis, University of California, Santa Cruz, May 22, 2012.

•    “Looking to the Future: Demography, Equity and Sustainability,” speech to the Coordinating
     Committee for “Creating Sustainable Communities,” a partnership of the Mid-America Regional
     Council, Kansas City, Missouri, May 18, 2012.

•    “Looking to the Future: Demography, Economy and America’s Tomorrow,” keynote address for
     “Opening Pathways to Health,” the 2012 Latino Health Equity Summit, Portland, Oregon, May
     17, 2012.

•    “Looking to the Future: Portland’s Demographic Trends and Transitions,” presentation to the
     Community Investment Initiative, Portland, Oregon, May 16, 2012.

•    “Realization, Rethinking, and Reinvention in the Wake of Crisis,” Moderator, Opening Plenary,
     Council on Foundations, Los Angeles, California, May 29, 2012.

•    “What are the GameChangers for the 2012 Election?” plenary participant at the Funders Dialogue
     and Strategy Sessions, Hispanics in Philanthropy, Los Angeles, California, April 28, 2012.

•    “Generations Matter,” Plenary participant, America Healing conference, “Healing for
     Democracy,” sponsored by the W.K. Kellogg Foundation, New Orleans, Louisiana, April 27, 2012


                                                                                                  Page 88
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 98 of 145




•    “Just Growth: Linking Inclusion and Prosperity to Accelerate Regional Growth,” keynote address
     for the 2012 Michigan Land and Prosperity Summit, Lansing, Michigan, April 20, 2012.

•    “Civic Engagement: Ten Key Lessons in the Face of Changing Demographics and Economic
     Stress,” comments to the San Diego Community Foundation, San Diego, California, April 18,
     2012.

•    “Leadership: How to Find Your Voice,” speech and workshop at Voto Latino Power Summit, Los
     Angeles, California, April 14, 2012.

•    “Environmental Justice Screening Method,” presentation at the American Planning Association
     conference, Los Angeles, California, April 14, 2012.

•    “Planning Ahead: Changing Demographics and Sustainable Development,” Keynote for the
     Latinos and Planning pre-conference, American Planning Association, Los Angeles, California,
     April 13, 2012

•    “Looking Forward: Demography, Equity, and Economy,” Keynote at the Mile High Connects
     conference, Denver, Colorado, April 10, 2012.

•    “Looking Forward Together,” Keynote speech for the 15th Anniversary of TransForm, San
     Francisco, California, March 28, 2012.

•    “Just Growth: Linking Inclusion And Prosperity To Accelerate Regional Growth” Keynote at
     “Breaking New Ground,” the Annual Conference of the Funders Network for Smart Growth and
     Livable Communities, Seattle, Washington, March 26, 2012.

•    “The California Dream in the Age of the Politics of Austerity,” panel participant at the Donor-
     Activist Weekend Retreat, Liberty Hill Foundation, Westlake Village, California, March 24, 2012.

•    “California Immigrant Integration: Trends and Opportunities,” shared keynote with Rob Paral at
     the conference, “Opportunities and Challenges: Healthy Immigrant Integration in California,” The
     California Endowment, Los Angeles, California, March 20, 2012.

•    “Western Strategies for Building Sustainable Jobs and Communities,” Plenary presenter, “Good
     Jobs, Green Jobs, Western Regional Conference,” Los Angeles, California, March 15, 2012.

•    “How Did We Get in This Mess Anyway?” Plenary presenter at “Unemployed in America:
     Causes, Consequences, Solutions,” Building Workforce Partnerships Conference 2012, Los
     Angeles, California, March 14, 2012.

•    “Looking Forward: Trends, Transitions, Implications,” Keynote address for San Francisco First
     Five, San Francisco, California, March 12, 2012.

•    “Change is Gonna Come: Demographic Trends, Economic Uncertainty and America’s
     Tomorrow,” Address for the College of Education and Human Development and the College of
     Public Policy, University of Texas- San Antonio, San Antonio, Texas, March 7, 2012.

•    “Heat and Light: The Immigration Debate,” Keynote for “Do I Look Illegal?” All School Day,
     School of Social Work, University of Southern California, Los Angeles, California, February 16,


                                                                                              Page 89
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 99 of 145



     2012

•    “Geography Of Naturalization: New Data to Support Immigrant Integration,” Presentation to the
     New American Citizenship Collaboration, Los Angeles, California, February 13, 2012.

•    “The Geography Of Change: New Data to Support Naturalization and Immigrant Integration,”
     presented at UC Berkeley’s Center for Latino Policy Research, Berkeley, California, February 9,
     2012.

•    “Movements and America,” Talk to the American Muslim Civic Leadership Institute, Los
     Angeles, California, January 28, 2012.

•    “The Ideal USC Ten Years On,” Dinner address at the USC Academic Senate-Provost Retreat,
     “Imagining the USC of 2022,” Santa Monica, California, January 27, 2012.

•    “The Importance of Diversity: Understanding the Key Role of L.A.’s Immigrant Communities,”
     Talk to Southern California Leadership Network, California Connections 2011-2012, Los Angeles,
     California, January 25, 2012.

•    “Our Moment, Our Movement, Our America,” Closing Keynote at “LGBTQ Grantology: It’s All
     in the Mix,” 2012 Grantmakers Retreat, Funders for LGBTQ Issues, Miami, Florida, January 14,
     2012.

•    “Equity and Regional Economic Growth,” Keynote at Transformative Regional Engagement
     Roundtable Annual Meeting, “Accelerating Regional Solutions: Finding Unique Pathways to
     American Prosperity,” Washington, DC, December 6, 2011.

•    “Geography Of Naturalization: New Data to Support Immigrant Integration,” Presentation at the
     25th Year Anniversary of the Gamaliel Foundation, Chicago, Illinois, December 2, 2011.

•    “Cumulative Impacts, Community Engagement and Policy Change,” presentation for the Clean
     Up, Green Up campaign, Communities for a Better Environment, Wilmington, California,
     November 29, 2011.

•    “Change is Gonna Come: Demographic Trends, Economic Uncertainty and America’s
     Tomorrow,” Keynote address (Social Justice Lecture) at the annual conference of the University
     Council for Educational Administration, Pittsburgh, Pennsylvania, November 19, 2011.

•    “Change is Gonna Come: Demographic Trends, Economic Uncertainty and our American Future,”
     Keynote at the Kids Count Conference, Annie E. Casey Foundation, Baltimore, Maryland,
     November 18, 2011.

•    “Empowering LA’s Solar Workforce,” presentation with JR de Shazo, 10th Annual Mayoral
     Housing, Transportation and Jobs Summit, “Building LA’s Workforce,” Los Angeles, California,
     November 16, 2011.

•    “America’s Tomorrow: Equity as the Superior Growth Model,” Speaker in Opening Plenary,
     PolicyLink’s Equity Summit 2011, Detroit, Michigan, November 9, 2011.

•    “Change is Gonna Come: Demographic Trends, Economic Uncertainty and the Future of


                                                                                               Page 90
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 100 of 145



     Metropolitan America,” Stanford Urban Studies Program, Palo Alto, California, November 2,
     2011.

•    “Geography Of Naturalization: New Data to Support Immigrant Integration,” Presentation at the
     National Immigrant Integration Conference, Seattle, Washington, October 26, 2011.

•    “Immigrants, Jobs, and the American Recovery,” Moderator for plenary session, National
     Immigrant Integration Conference, Seattle, Washington, October 25, 2011.

•    “Transactions, Transformations, Translations: Metrics That Matter for Building, Scaling, and
     Funding Social Movements,” Research presentation at the Ford Foundation, New York, October
     21, 2011.

•    “The Next American Dream: Demographic Trends And Transitions,” plenary address, Rail-
     Volution 2011 Conference, “Building Livable Communities with Transit,” Washington, DC,
     October 17, 2011.

•    “The American Idea- A More Perfect Union,” panelist at event sponsored by the Center for
     American Progress, Washington, DC, October 12, 2011.

•    “Geography of Naturalization: Understanding and Using New Data to Support Immigrant
     Integration,” presentation at the U.S.-Mexico Migration Dialogue III: “The Challenge of
     Immigrant Integration,” Loyola Marymount College, Los Angeles, California, October 11, 2011.

•    “The Velocity of Change: Demographic Trends and Transitions in America,” keynote address,
     Grantmakers in the Arts conference, San Francisco, California, October 10, 2011.

•    “Demographic Trends in the U.S., California and Los Angeles,” presentation for the Center for
     American Progress and PolicyLink, Los Angeles, California, October 4, 2011.

•    “Closing the Gap,” Conference synthesis for “Closing the Environmental Justice Gap: A
     Workshop on Advancing Evaluation Methods,” sponsored by the UCLA Luskin Center for
     Innovation and the U.S. Environmental Protection Agency, Los Angeles, California, September
     30, 2011.

•    “An Environmental Justice Screening Method (EJSM),” presentation with Jim Sadd to US EPA
     Region 9 Enforcement Division, Los Angeles, California, September 29, 2011.

•    “More Than Numbers and Lines: California’s New Political Landscape,” Commentator for a
     session sponsored by Southern California Grantmakers and the California Community Foundation,
     Los Angeles, California, September 27, 2011

•    “California Futures: Demographic Trends, Economic Shifts and Leadership Challenges,” talk for
     the Santa Cruz Community Foundation, Aptos, California, September 12, 2011.

•    “Trends for the Future,” Opening Plenary (with Angela Glover Blackwell), for the Grantmakers
     for Children, Youth, and Families (GCYF) 2011 Annual Conference, “What Counts and What
     Works: People, Practice and Policy,” San Francisco, California, September 12, 2011.

•    “Segregation, Poverty Concentration and Health: Why Policy Matters,” Commentator on panel,


                                                                                                Page 91
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 101 of 145



     Place Matters National Conference, Joint Center for Political and Economic Studies, Washington,
     DC, September 7, 2011.

•    “The Future of Los Angeles: Demographic Change, Economic Transformation and Immigrant
     Integration,” Briefing for the Los Angeles Chamber of Commerce, Los Angeles, California,
     August 31, 2011.

•    “The American Future: Demographic and Economic Transformation,” Featured speaker at the
     2011 conference of the American Chamber of Council Executives, Los Angeles, California,
     August 5, 2011.

•    “Immigrant Integration in a Changing America,” Southwest/West Coast Border regional workshop
     of the International Coalition of Sites of Conscience, Skirball Center, Los Angeles, California,
     August 3, 2011.

•    “California Calls & California Cacophony: Breaking Through with a Social Justice and Equity
     Framework,” Presentation to California Calls, Los Angeles, California, July 19, 2011.

•    “Breaking Down the Barriers,” Panel participant, “The Just City: A Ford Forum on Metropolitan
     Opportunity,” New York, July 14, 2011.

•    “Looking Forward: Demographics, Economics and Sustainability in the Golden State,” keynote
     address at the 2011 California Higher Education Sustainability Conference, Long Beach,
     California, July 11, 2011.

•    “State and Local Government Restructuring,” Plenary Participant, “What’s Next California?”
     Torrance, California, June 25, 2011.

•    “Building the Children’s Movement: Debriefing the National Civil Rights Museum,” facilitation
     for Voices for America’s Children, Forum 2011, Memphis, Tennessee, June 22, 2011.

•    “Change is Gonna Come . . .: Looking for the New America,” presentation for the Convergence
     Partnership, a multi-funder (The California Endowment, Kaiser Permanente, Kresge, Nemours,
     Robert Wood Johnson, W.K. Kellogg) health collaborative, Washington, DC, June 2, 2011.

•    “Looking Forward, Making Change, Working Together,” Keynote at 2001 REACH (Racial and
     Ethnic Approaches to Community Health) US Conference, “REACHing for Health Equity:
     Keeping our Eye on the Prize,” Carson, California, June 1, 2011.

•    “Mapping for Equity, Fighting for Justice: Environmental Justice, Community-Engaged Research
     and New Collaborations for Social Change,” presentation at “American Healing: Building the
     Field and Connecting the Leaders,” conference sponsored by the Kellogg Foundation, Ashville,
     North Carolina, May 25, 2011.

•    “The Economics of Equity: Inequality, Social Inclusion and Economic Growth,” moderator for
     panel at “Get Regional,” annual meeting of the Workforce and Economic Development Program
     (WED) of the California Federation of Labor, San Jose, California, May 24, 2011.

•    “The Climate Gap,” presented in the session, “The Possibilities and Challenges of the California
     Global Warming Solutions Act (AB 32),” at the California Wellness Foundation conference,


                                                                                               Page 92
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 102 of 145



     “Environmental Health,” Los Angeles, California, May 23, 2011.

•    “Public or Perish: Environmental Justice, Community-Engaged Research and New Collaborations
     For Social Change,” presentation at UC Santa Barbara, May 12, 2011.

•    “Uncommon Common Ground: Race and America’s Future,” book presentation with Angela
     Glover Blackwell, New School for Social Research, New York, May 5, 2011.

•    “Looking Forward: The New Demography, the New Economy, and the American Future,”
     Keynote for Connecticut Council for Philanthropy, Plantsville, Connecticut, May 5, 2011.

•    “Looking Forward: Sustainability, Social Equity and the Future of Southern California,” talk for
     the Funders' Network for Smart Growth and Livable Communities, session for Southern California
     Funders, Los Angeles, California, May 4, 2011.

•    “Prosperity 2050: Is Equity a Superior Growth Model?” panelist on session sponsored by the
     Center for American Progress and PolicyLink, Washington, DC, April 22, 2011.

•    “Looking Forward: Regional Equity, Environmental Sustainability, and the Future of Southern
     California,” Whittier College, Whittier, April 20, 2011.

•    “Advancing Today’s Budget Battles with a Progressive Message,” part of plenary session at
     “Better Together,” Democracy Alliance Spring 2011 conference, Laguna Beach, California, April
     16, 2011.

•    “The Climate Gap,” presented on the panel, “Pollution Impacts on Disadvantaged Communities,”
     at the conference, “Navigating the American Carbon World,” Los Angeles, California, April 14,
     2011.

•    “Making an Inclusive Market: Multifamily Rooftop Solar and Social Equity in Los Angeles,”
     presentation with JR DeShazo at Los Angeles Business Council 2011 Sustainability Summit,
     “Fulfilling Our Market Potential: Plans for Integrating our Energy, Housing and Community
     Needs,” Los Angeles, California, April 12, 2011.

•    “Just Growth: Linking Prosperity and Inclusion in America’s Metropolitan Regions,” keynote at
     ““Beyond Measurement: Telling our Region’s Story,” Greater Portland Vancouver Indicators,
     Portland, Oregon, April 8, 2011.

•    “Which Way America? Regrouping, Reframing and Realigning for Immigrant Integration,”
     conference moderator, University of Southern California, Los Angeles, California, April 6, 2011.

•    “The Color of Change: Inter-Ethnic Youth Leadership for the 21st Century,” Webinar for the
     Philanthropy for Active Civic Engagement (PACE), March 31, 2011.

•     “Moving Upstream to Address Environmental Justice: Cumulative Impacts Assessment and
     Implications for Policy,” joint presentation with Rachel Morello-Frosch at “Creating a Healthier
     Future for Our Kids, Families, and Communities,” Annual meeting of Grantmakers in Health, Los
     Angeles, California, March 3, 2011.

•    “Changing Faces, Changing Economy, Changing Our Future,” lunchtime talk for the Southern


                                                                                                Page 93
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 103 of 145



     California Grantmakers Board of Directors, Getty Villa, Los Angeles, February 24, 2011.

•    “Why Los Angeles?” presentation at the Sociology Graduate Students Symposium, “Studying Los
     Angeles: Developing an Understanding of Region- Based Research,” University of Southern
     California, February 11, 2011.

•    “Uncommon Common Ground: Demographic Change, Economic Insecurity and the Future of
     America,” speech at the Thirteenth National Symposium on Teacher Induction, New Teacher
     Center, San Jose, California, January 31, 2011.

•    “How Change Happens: Social Movements and Alliance-Building,” presentation to the American
     Muslim Civic Leadership Institute, 2010-2011 Program, University of Southern California, Los
     Angeles, California, January 29, 2011.

•    “Looking Forward: Environmental Justice, Cumulative Exposures, and Community Engagement,”
     Lecture, Duke University, Raleigh, North Carolina, January 21, 2011.

•    “Planning for Equity, Fighting for Justice: Planners, Organizers, and the Struggle for Metropolitan
     Inclusion,” Lecture as part of the Harvey Perloff Lectures on the Future of Urban, Regional, and
     Planning Scholarship, UCLA Urban Planning Program, Los Angeles, California, January 13,
     2011.

•    “This Could Be the Start of Something Big,” keynote at “A New Urgency for Effective Board
     Governance,” University of San Diego’s Seventh Annual Nonprofit Governance Symposium, San
     Diego, California, January 7, 2011.

•    “Demography and Diversity: Implications for Grantmakers,” Talk for meeting of the members of
     San Diego Grantmakers, San Diego, California, January 6, 2011.

•    “The Color of Change: Interethnic Youth Organizing for the 21st Century,” presentation to the
     Funders’ Collaborative on Youth Organizing, Los Angeles, California, December 16, 2010.

•    “Connecting at the Crossroads: Alliance-Building and Social Change in Tough Times,”
     presentation for Public Interest Projects, Carnegie Foundation, New York, New York, December
     13, 2010.

•    “Race, Place and Environmental Justice,” Presentation and panel discussion at the 2010
     Community Action for a Renewed Environment (CARE) Training Workshop, “Sustainability
     Through Local Solutions,” sponsored by U.S. EPA Region 9, San Diego, California, December 7,
     2010.

•    “Looking Forward: Immigrant Integration in Uncertain Times,” closing address at “Liberty and
     Justice for All: A New Vision for Immigrant Rights in California,” statewide conference of the
     California Immigrant Policy Center, Los Angeles, California, December 1, 2010.

•    “Demography and Democracy: Crafting a New American Future,” Annual meeting of the
     Washington Area Grantmakers, Washington, DC, November 18, 2010.

•    “The Future of Social Science Research,” panel presentation, University of Southern California,
     Los Angeles, California, November 15, 2010.


                                                                                                 Page 94
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 104 of 145




•    “Looking Forward: Demography and Economy in a New America,” plenary keynote at “A 21st
     Century Leadership Vision on Justice, Rights and Equity,” conference for the Kellogg Fellow
     network and Annie E. Casey Fellows, Albuquerque, New Mexico, November 11, 2010.

•    “Immigrant Integration in Los Angeles: Crafting a Story, Building an Institution, Working for
     Change,” seminar presentation, University of California, Riverside, November 9, 2010.

•    “Measuring Sustainability in Los Angeles,” part of the panel, “A Sustainable Future: Jobs, the
     Economy & Green Growth in LA,” at “Los Angeles 2010 and Beyongd: Moving the Southland
     Forward,” 18th Annual California Policy Issues Conference, “Edmund G. “Pat” Brown Institute of
     Public Affairs, California State University, Los Angeles, California, November 4, 2010.

•    “Immigrant Integration and the Economy,” presentation at the symposium, “Walk In My Shoes:
     An Immigration Conversation,” Holy Family Church, South Pasadena, California, October 30,
     2010.

•    “Knowledge, Power, and Leadership,” Keynote for the “Knowledge is Power” benefit dinner for
     El Centero de Acción Social, Pasadena, California, October 28, 2010.

•    “Moving Upstream to Address Environmental Justice: Cumulative Impacts Assessment and
     Screening Strategies,” Presentation (with Rachel Morello-Frosch), Seminar, U.S. Environmental
     Protection Agency, Washington, DC, October 25, 2010.

•    “Looking Forward: Place, Possibilities, and Social Equity,” keynote address to the annual meeting
     of the National Neighborhood Indicators Project, Oakland, California, October 20, 2010.

•    “Still a Golden State?: Understanding Change, Bridging Difference, and Charting the Future in
     California,” Keynote for Disability Awareness Advocates and Latino Network Luncheon 2010,
     U.S. EPA Region 9, San Francisco, California, October 12, 2010.

•    “California Futures: Demographic, Economic and Social Challenges for the Golden State,”
     Keynote address for Child Support Directors Association (CSDA) 2010 Annual Child Support
     Training Conference, Garden Grove, California, October 6, 2010.

•    “Looking Forward: Place, Possibilities, and Philanthropy,” keynote address at “The Power of
     Place,” the 2010 Annual Conference of Philanthropy Northwest, Blaine, Washington, October 1,
     2010.

•    “Urban Revitalization and Immigrant Integration,” panelist at “Becoming Americans,” the
     National Immigrant Integration Conference, Boston, Massachusetts, September 30, 2010.

•    “State of Health in Los Angeles,” Session Moderator, at “Healthy Communities Conference:
     Yielding Good Health through Community Investments,” organized by the Federal Reserve Bank
     of San Francisco, held in Los Angeles, California, September 29, 2010.

•    “Building Healthy Community Through a Focus on Young Men and Boys of Color,”
     Commentator, Research and Policy Symposium sponsored by The California Endowment and the
     Chief Justice Earl Warren Institute on Race, Ethnicity and Diversity, UC Berkeley, event at Los
     Angeles, California, September 28, 2010



                                                                                               Page 95
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 105 of 145




•    “The Big Reframe: New Ideas for Popularizing Racial Equity,” Participant in Opening Plenary of
     Facing Race 2010, a conference sponsored by the Applied Research Center, Chicago, Illinois,
     September 24, 2010.

•    “Making Change: Movement-Building and Field-Building in the New California,” keynote for the
     Blue Shield Foundation of California’s Strong Field Project for the California Partnership to End
     Domestic Violence, Long Beach, California, September 21, 2010.

•    “Making Change: Leadership and Movement-Building in the New California,” keynote at the
     conference, “Strengthening Organizations to Mobilize Californians,” sponsored by the Irvine
     Foundation, Los Angeles, California, September 16, 2010.

•    “Uncommon Common Ground: Race and America’s Future,” book presentation with Angela
     Glover Blackwell and Stewart Kwoh, The California Endowment, Los Angeles, California,
     September 13, 2020.

•    “Immigrant Integration: The Story of Los Angeles,” presentation to PICO National Immigration
     Convening, Oakland, California, September 11, 2010.

•    “Environmental Justice: Using the U.S. TRI Data to Document Disparities, Take a Precautionary
     Approach, and Engage Communities,” presentation at “Healthy Communities and Ecosystems,”
     17th Regular Session of the Commission for Environmental Cooperation, Guanajuato, Mexico,
     August 16, 2010.

•    “Making Community-based Participatory Research Work: Science, Power and Policy.”
     Presentation for the ALERT (Assessment of Local Environmental Risk Training) Train the Trainer
     Session, Boyle Heights/East L.A., California, August 13, 2010.

•    “California Shared Prosperity Forum,” Moderator, Sponsored by Coastal Alliance for a
     Sustainable Economy, Oxnard, California, August 7, 2010.

•    “Place-based and Mobility Approaches: What’s Different Given America’s Changing
     Demography and Regional Economies,” presentation at the “Affirmatively Furthering Fair
     Housing Retreat” with senior HUD leadership, Washington, DC, July 27, 2010.

•    “Uncommon Common Ground: Race and America’s Future,” talk with Stewart Kwoh at the
     Advancing Justice Conference, Alexandria, Virginia, June 24, 2010.

•    “Uncommon Common Ground: Race and America’s Future,” book presentation with Angela
     Glover Blackwell and Stewart Kwoh, Busboys and Poets, Washington, DC, June 23, 2010.

•    “Race, Place, and Environmental Justice: Looking Backward, Looking Forward,” keynote address
     at the 3rd Annual Environmental Health Leadership Summit, El Centro, California, May 22, 2010.

•    “Struggling Over Strangers or Receiving with Resilience? The Metropolitics of Immigrant
     Incorporation,” presented with John Mollenkopf at the annual conference on Urban and Regional
     Policy and Its Effects, co-sponsored by the George Washington University Institute of Public
     Policy, The Brookings Institution Metropolitan Policy Program, and the Building Resilient
     Regions Research Network of the MacArthur Foundation, Washington, DC, May 20, 2010.



                                                                                               Page 96
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 106 of 145




•    “America Looking Forward: The New Demography, The New Inequality, and a New Common
     Ground,” keynote address, Association of Baltimore Area Grantmakers' 2010 Annual Meeting,
     Baltimore, Maryland, May 12, 2010.

•    “The New Demography, the New Economy, and the New Inequality: Crisis, Challenge and
     Change in California,” talk at UC Berkeley, May 4, 2010.

•    “Sustainability, Equity and Climate Change,” Closing Remarks for the Los Angeles Health and
     Climate Symposium: Advancing Healthy and Resilient Communities in a Changing Environment,
     University of California, Los Angeles, April 30, 2010.

•    “Making Change: How Social Movements Work,” for the Wally Marks Leadership Institute for
     Change, sponsored by Liberty Hill, Los Angeles, California, April 28, 2010.

•    “The Color of Change: Inter-Ethnic Youth Leadership for the 21st Century,” presentation of report
     to the Gates Foundation, Seattle, Washington, April 22, 2010.

•    “Air Pollution and Environmental Justice: Integrating Indicators of Cumulative Impact and
     Socioeconomic Vulnerability into Regulatory Decision-Making” presentation to the California Air
     Resources Board (with Rachel Morello-Frosch and Jim Sadd), Sacramento, California, April 21,
     2010.

•    “How Social Movements Work and How to Support Them,” Presentation at the Grantmakers for
     Effective Organization’s 2010 National Conference, “Unleashing Philanthropy’s Potential,”
     Pittsburgh, PA April 13, 2010.

•    “Equity and Sustainability,” keynote address at “Blueprint: Then|Now|Next,” 5-year anniversary of
     the Sacramento Region Blueprint, Sacramento, California, April 2, 2010.

•    “Learning to Lead for Turbulent Times: Demographic Change, Economic Crisis, and the Future of
     California,” Oakwood School, North Hollywood, March 23, 2010.

•    “Race, Place, and Environmental Justice: Looking Backward, Looking Forward,” keynote address,
     “Strengthening Environmental Justice and Decision Making: A Symposium on the Science of
     Disproportionate Health Impacts,” sponsored by the U.S. Environmental Protection Agency,
     Washington, D.C., March 17, 2010.

•    “This Could Be the Start of Something Big: How Social Movements for Regional Equity are
     Reshaping Metropolitan America,” presentation, 40th Annual Meeting of the Urban Affairs
     Association, Honolulu, Hawaii, March 11, 2010.

•    “A View From the Mountaintop – Social Justice in the 21st Century,” panelist, annual event for the
     Progressive Jewish Alliance, Los Angeles, California, March 4, 2010.

•    “Understanding the Political Moment: Political Change and Social Movements in the Age of
     Obama,” presentation to, and discussion with, the board of the National Committee for Responsive
     Philanthropy, Los Angeles, California, March 1, 2010.

•    “The Economic Crisis and Immigration Reform,” talk for the Latino and Latina Roundtable of the
     San Gabriel and Pomona Valley, Pitzer College, Claremont, California, February 17, 2010.


                                                                                               Page 97
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 107 of 145




•    “Weaving Region and Place for Community Opportunity,” keynote address for “Improving the
     Outcomes of Place-based Initiatives,” conference sponsored by the Aspen Institute Roundtable on
     Community Change and the Federal Reserve Bank, San Francisco, California, February 11, 2010.

•    “Building a Smart Growth Movement,” lunchtime talk for the conference, “Building Prosperous
     Communities in California,” sponsored by Smart Growth California and the Funders’ Network for
     Smart Growth and Livable Communities, Oakland, California, February 11, 2010.

•    “A Tale of Two Cities, One Future” co-presentation and discussion of research findings with Elise
     Buik, President of the United Way of Los Angeles, February 9, 2010.

•    “Reducing Poverty and Economic Distress in Metro America: Potential Roles For Place-Conscious
     Strategies,” presentation to the “Sustaining Growth, Enabling Change—The Entrepreneurship
     Imperative for America’s Cities,” Harvard Kennedy School, Cambridge, Massachusetts, January
     29, 2010.

•    “Breaking Good . . .: Environmental Justice, Cumulative Exposures, and Community
     Engagement,” presentation to the Department of City and Regional Planning, UC Berkeley,
     January 28, 2010.

•    “Landscape and Context for Selecting States and Regions,” presentation to Atlantic
     Philanthropies, New York, January 15, 2010.

•    “The Economic Benefits of Immigrant Authorization in California,” presentation for the Coalition
     for Humane Immigrant Rights in Los Angeles, Los Angeles, California, January 12, 2010.

•    “Developing People and Places,” keynote address, Regional Green Jobs Summit, San Joaquin
     Valley 2009, Fresno, California, December 10, 2009.

•    “Building an Economic Recovery Agenda,” Moderator, California Economic Recovery Summit,
     sponsored by the California Labor Federation, Sacramento, California, December 2, 2009.

•    “This Could be the Start of Something Big,” Lecture for the College of Environment and Design,
     University of California, Berkeley, November 16, 2009.

•    “The Green Agenda and the Future of the State,” Panelist at opening plenary, “Building a Green
     and Inclusive California: An Infrastructure for the 21st Century,” 17th Annual California Policy
     Issues Conference, The Edmund G. “Pat” Brown Institute of Public Affairs, Los Angeles,
     California, November 12, 2009.

•    “Sustainability and Social Equity,” Plenary Presentation at the 2009 Leadership Conference for the
     Local Initiatives Support Corporation, “Building Sustainable Communities: Moving to Scale and
     Impact,” New York, New York, November 5, 2009.

•    “The Climate Gap,” presentation at the Hewlett Foundation, Palo Alto, California, October 30,
     2009.

•    “Building the Argument, Changing the Frame, Moving on “We, Too, Are America: Strengthening
     Immigrant Integration Policy in the United States,” panel presentation at “Advancing Justice
     Conference: Asian Americans and Pacific Islanders Building New Foundations for Civil Right,”


                                                                                                Page 98
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 108 of 145



     Los Angeles, California, October 29, 2009.

•    “Immigrants and Intergenerational Mobility: What Have We Learned?” Summary comments at the
     “Immigrant Intergenerational Mobility: Methods, Interpretations, and Policy Implications,”
     conference organized by the Center for the Study of Immigrant Integration, University of Southern
     California, October 28, 2009.

•    “Climate Change and Regional Planning: Conflicts, Challenges, and Choices under California's
     SB 375,” Talk as part of the Growth Management Seminar, School of Policy, Planning and
     Development, University of Southern California, October 27, 2009.

•    “¿Quién es Más Urbanista? Latinos and Smart Growth,” keynote address for “The Diverse
     Suburb: History, Politics and Prospects,” conference organized by the National Center for
     Suburban Studies at Hofstra University, Long Island, New York, October 22, 2009.

•    “Advising Regional Equity: Opportunities Under the Obama Administration,” plenary for the
     Surdna Foundation’s 3rd Annual Grantee Learning Retreat, Cleveland, Ohio, October 21, 2009.

•    “This Could be the Start of Something Big: Regional Equity and the Future of Metro America,”
     Plenary Presentation at the meetings of the Society for American City and Regional Planning
     History, Oakland, California, October 16, 2009.

•    “The New Demography, The New Economy, and the New Inequality,” Tackling Poverty in a
     Time of Crisis,” California Symposium on Poverty: Consequences for Society, Implications for
     Policy, County Welfare Directors Association of California, Sacramento, California, October 15,
     2009.

•    “Breathless: Addressing Environmental Inequality in our Urban Landscapes,” presentation to the
     National Health Fellowship Program, USC Annenberg School and The California Endowment,
     Los Angeles, California, October 9, 2009.

•    “Immigrants and the Recession,” Presentation to the Council on Immigrant Integration, Los
     Angeles, California, October 8, 2009.

•    “A Changing Nation: Demography, Poverty, and Lessons for Place-based Strategies,” presentation
     to the Place Matters Design Lab, a project of the Joint Center for Political and Economic Studies,
     Seattle, Washington, October 1, 2009.

•    “Sustainability and Social Equity,” Keynote at the 2nd Annual Building Sustainable Communities
     Forum, Local Initiatives Support Corporation, Houston, Texas, September 28, 2009.

•    “This Could the Start of Something Big: How Social Movements for Regional Equity are
     Reshaping Metropolitan America,” Ford Foundation, New York, September 25, 2009.

•    “This Could the Start of Something Big: How Social Movements for Regional Equity are
     Reshaping Metropolitan America,” Columbia University, School of International and Public
     Affairs, New York, September 24, 2009.

•    “Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions,”
     Presentation for the Ford Fellowship on Regionalism and Sustainable Development, American


                                                                                                 Page 99
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 109 of 145



     Council of Chamber Executives, Denver, Colorado, September 17, 2009.

•    “Why Regions? What is Regional Power? Where are We Today?” Boards And Commissions
     Leadership Institute, Social Equity Caucus, Berkeley, California, September 12, 2009.

•    “Literacy, Learning, and Leverage: Policy Change for Immigrant Integration,” Keynote address for
     the 3rd Annual Manos Amigas Celebration, Centro Latino for Literacy, Los Angeles, California,
     September 10, 2009.

•    “California Dreaming or California Drifting?” Presentation to Tides Momentum conference, San
     Francisco, California, September 8, 2009.

•    “California Dreaming or California Drifting?” presentation to Service Employees International
     Union (SEIU), Local 1000, Los Angeles, California, September 4, 2009.

•    “The Climate Gap” Presentation to the Committee on America’s Climate Choices, The National
     Academies, at the Arnold and Mabel Beckman Center, Irvine, California, August 31, 2009.

•    “The Climate Gap: Race, Income and Climate Change,” Presentation at “New Direction in Energy
     Policy and Impacts on Air Quality,” MIT-NESCAUM Endicott House Symposium, Dedham,
     Massachusetts, August 11, 2009.

•    “Keeping It Real: African Americans, Latinos And Economic Conflicts And Coalitions,”
     presentation at the meetings of the American Sociological Association, San Francisco, California,
     August 8, 2009.

•    “Green Jobs: The National Context,” presentation at “Working in Unity, Greening Our
     Communities,” UCLA Labor Center, Los Angeles, California, August 5, 2009.

•    “Elder Immigrants and Civic Engagement,” keynote for Community Treasures: Recognizing the
     Contributions of Older Immigrants and Refugees,” conference organized by the Center for
     Intergenerational Learning (from Temple University), Los Angeles, California, August 3, 2009.

•    “Health Impacts of Air Quality and Social Vulnerability,” Presentation at “New Perspectives on
     Community Health and Air Quality,” conference organized by the South Coast Air Quality
     Management District, Los Angeles, California, July 24, 2009.

•    “This Could the Start of Something Big: How Social Movements are Reshaping America,”
     Horizon Institute, Los Angeles, California, June 29, 2009.

•    “State of American Communities: Governing in Troubled Economic Times” Panelist for Opening
     Plenary, 26th Annual Conference of the National Association of Latino Elected and Appointed
     Officials, Los Angeles, California, June 25, 2009.

•    “Making Southern California Sustainable: Economy, Equity, and Environment in Changing
     Times,” Keynote address, Third Annual Compass Blueprint Recognition Awards Luncheon,
     Southern California Association of Governments, Pasadena, California, June 24, 2009.

•    “Social Justice and Social Movements: Challenges for Grantmaking,” Atlantic Philanthropies
     Board meeting, Bermuda, June 22, 2009.


                                                                                               Page 100
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 110 of 145




•    “Social Movements: What They Are, How to Support Them,” presentation for Atlantic
     Philanthropies, New York, June 5, 2009.

•    “Looking Long: Demographic Change, Economic Crisis, and the Prospects for Reducing
     Poverty,” lunchtime keynote, "Finding Solutions - Action and Advocacy in Hard Times"
     conference sponsored by MEND, Pacoima, California, June 4, 2009.

•    “The Climate Gap,” presentation with Rachel Morello-Frosch to the Bipartisan Policy Center,
     Washington, DC, May 28, 2009.

•    “Social Justice as a Vehicle for Change: Shifting the Paradigm from People as Clients to People as
     Constituents,” Lunchtime Keynote for Elev8 Spring Learning Institute, Alburquerque, New
     Mexico, May 20, 2009.

•    “A New, New Economy? What Are We Up Against?” Panel plenary with Thea Lee, “The Great
     Transition,” Building Workforce Partnerships Conference 2009, San Jose, California, May 27,
     2009.

•    “How do Regions Adapt to Change? A Framework for Thinking about Chicago’s Future,” keynote
     address, Leadership Greater Chicago, The Albert C. Maule 25th Anniversary Symposium,
     Chicago, May 13, 2009.

•    “Keeping It Real on Green,” Keynote address, conference “Making Climate Change Policy Work
     in Difficult Economic Times: A Conference Focusing on the Job and Equity Impacts of Carbon
     Pricing Policies” sponsored by the UC Berkeley Labor Center, May 5, 2009.

•    “Making Change: How Social Movements Work – and How to Support Them,” talk at the Council
     on Foundation, Atlanta, Georgia, May 4, 2009.

•    “U.S., We Have a Problem: Facing and Addressing Environmental Inequity in our Urban
     Landscape,” talk for USC Annenberg's Institute for Justice and Journalism Ethnic Media
     Fellowship Conference “Urban Environmental Justice: Reporting the Full Story,” University of
     Southern California, Los Angeles, California, May 1, 2009.

•    “Environmental Health and Justice: A Latino Perspective,” presentation to the Latino Issues
     Forum, State of Latinos Briefing, Los Angeles, California, April 17, 2009.

•    “Immigrant Integration: State and Local Challenges in a Changing Economy” talk jointly
     sponsored by the University of California Center at Sacramento and the University of Southern
     California (Sacramento Center), Sacramento, California, April 16, 2009.

•    “This Could Be The Start of Something Big: How Social Movements for Regional Equity are
     Reshaping Metropolitan America,” noontime address, The Springfield Institute, Springfield,
     Massachusetts, March 30, 2009.

•    "Public or Perish: Engaged Scholarship, Community Connections and the Future of the Academy,"
     Keynote address, for “Reexamining the Engaged Campus: Community, Reciprocity, and Social
     Justice,” New England Regional Campus Compact, Amherst, Massachusetts, March 30, 2009

•    “Best Practices for Immigrant Integration and the Economy,” California Immigrant Policy Center


                                                                                              Page 101
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 111 of 145



     Legislative Briefing, Los Angeles, California, March 27, 2009.

•    “For What It’s Worth: Regional Equity, Community Organizing, and Metropolitan America,”
     paper presentation at the meetings of the American Association of Geographers, Las Vegas,
     Nevada, March 26, 2009.

•    “Planning Cities for a New Era: The New Demography, the New Economy, the New
     Environment” Presentation at the 2009 Planners Institute, League of California Cities, Anaheim,
     California, March 25, 2009.

•    “Banking on L.A.” Presentation at the “Banking on Opportunity: Strategies to Get Angelenos on
     the Path to Financial Security” meeting, Community Financial Resource Center, Los Angeles,
     California, March 24, 2009.

•    “Tensions, Transactions, and Transformations: Inequality in Southern California and Community
     Strategies,” talk to the Weingart Foundation, Biltmore, Santa Barbara, California, March 5, 2009.

•    “Greening the Economy: Climate Change, Green Jobs, and a New Frame,” UCLA Community
     Scholars Program, February 25, 2009.

•    “Immigration Reform: Why We Can’t Wait,” part of the panel “High-Wage America” a the
     conference, “Thinking Big, Thinking Forward: A Conference on America’s Future,” sponsored by
     The American Prospect, Demos, Economic Policy Institute, and the Institute for America’s Future,
     Washington, DC, February 11, 2009.

•    “The Changing Face of California,” Keynote address, California Service-Learning Leadership
     Institute, Anaheim, California, February 9, 2009.

•    “Environmental Justice Screening Method: Integrating Indicators of Cumulative Impact and
     Community Vulnerability into Regulatory Decision-making,” Presentation to the South Coast Air
     Quality Management District, February 4, 2009.

•     “Greening the Economy: Climate Change, Green Jobs, and a New Frame for Action,”
     presentation at “Advancing Climate Justice: Transforming Public Health, the Economy and Our
     Environment,” a conference held at Fordham University, New York, January 29, 2009.

•    “Community Development, Economic Development and Immigration: Issues, Impacts and Public
     Policy in Communities of Color and Low Income Communities,” Webinar for the Funders’
     Network for Smart Growth and Livable Communities,” January 27, 2009.

•    “No Fear New Year: Turning Action into Hope,” speech for the Women’s Foundation of
     California, Los Angeles, January 9, 2009.

•    “State of the Region: The New Demography, the New Economy, and the New Environment,”
     keynote for the State of the Region conference sponsored by the Social Equity Caucus, Oakland,
     California, December 15, 2008.

•    “California Dreaming?: Demography, Inequality and Economic Growth in Changing Times,”
     presentation to Service Employees International Union, Local 1000, San Diego, California,
     December 12, 2008.


                                                                                               Page 102
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 112 of 145




•    Moderator for Weathering the Storm: How Grantmakers Respond in Tough Economic Times,”
     sponsored by Southern California Grantmakers, Los Angeles, California, December 9, 2008.

•    Panelist on the Second Roundtable, “Realizing the Promise: A Forum on Community, Faith, and
     Democracy,” Washington, DC, December 4, 2008.

•    “Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions,”
     Presentation for the Ford Fellowship on Regionalism and Sustainable Development, Class 1,
     American Council of Chamber Executives, Long Beach, California, November 20, 2008.

•     “Dialogue on Conference Theme with Philanthropic Leaders,” panelist at plenary session at,
     “National Trends, Local Innovations: Learning, Sharing and Connecting,” 35th Annual Conference
     of the Southern California Grantmakers, Los Angeles, November 19, 2008.

•    “Staircases or Treadmills? Labor Market Intermediaries, Social Capital, and Economic
     Opportunity,” Colloquium presentation, Institute for Research on Labor and Employment,
     University of California, Los Angeles, November 17, 2008.

•    “Post-Election Reflections: Positioning Race in the Presidential Race,” Session Moderator, Facing
     Race conference, Applied Research Center, Oakland, California, November 14, 2008.

•    “Environmental Justice Screening Method: Integrating Indicators of Cumulative Impact and
     Community Vulnerability into Regulatory Decision-making,” Presentation to the California Air
     Pollution Control Officers Association, Monterey, California, October 27, 2008.

•    “Environmental Justice and Climate Change: Potential Impacts of AB32,” presentation at the
     Environmental Justice and Climate Policy conference, University of Southern California, Los
     Angeles, October 25, 2008.

•    “Geopolitical Scenarios and Social Justice,” panelist on a session for the global staff of the
     Atlantic Philanthropies, Dublin, Ireland, October 19, 2008.

•    “Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions,”
     Presentation for the Ford Fellowship on Regionalism and Sustainable Development, Class 1,
     American Council of Chamber Executives, Long Beach, California, October 16, 2008.

•     “Los Angeles: What’s Changed? What’s Changes? What’s Left to Change?” Dinner presentation
     for the Board of the Irvine Foundation, Pasadena, California, October 7, 2008.

•    “City of Angels, City of Dreams: LA and the New Progressive Urban Agenda,” Moderator,
     Plenary Session for the Neighborhood Funders Group Annual Conference, October 3, 2008.

•    “Economy, Jobs, Neighborhoods, and Poverty Reduction Strategies,” Panelist, “Poverty Reduction
     Strategies for the Next Decade,” a conference sponsored by the Mott Foundation and the
     Brookings Institution, Washington, DC, September 29, 2008.

•    “Local Leadership and the Changing Demographics of California’s Communities,” Keynote
     address for the Institute for Local Government at the League of California Cities Annual
     Conference, Long Beach, California, September 25, 2008.



                                                                                                  Page 103
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 113 of 145




•    “Making Regions Work: Conflict, Collaboration, and the Common Good in a Changing
     California,” first in the 2008-2009 Alma and Clifford Pearson Distinguished Speakers Series,
     Center for Leadership and Values, School of Business, California Lutheran University, Thousand
     Oaks, California, September 24, 2008.

•    “Improving The Nation’s Poverty Measure,” Presentation to the U.S. Conference of Mayors’ Task
     Force on Poverty, Watts, California, September 24, 2008.

•    “Prospering Communities and Thriving Families in a Changing World,” Keynote address to the
     conference, Prospering Communities, Thriving Families, Hartford, Connecticut, September 22,
     2008.

•    “Climate Change and Environmental Justice,” Presentation to the Board of the Environmental
     Grantmakers Association, Mohonk, New York, September 20, 2008.

•    “Perspectives on Immigrants and Integration,” moderator, breakfast panel for the Marshall Forum
     on Transatlantic Affairs, Los Angeles, California, September 19, 2008.

•    “California Dreaming?: Demography, Inequality and Economic Growth in Changing Times,”
     Presentation to the Service Employees International Union, Institute for Change, San Jose,
     California, September 18, 2008.

•    “Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions,”
     Presentation for the Ford Fellowship on Regionalism and Sustainable Development, Class 1,
     American Council of Chamber Executives, Long Beach, California, September 18, 2008.

•    “Changing Communities, Changing Times: Preparing Students for the Challenges of the 21st
     Century,” Keynote address to the Santa Cruz County Board of Education, September 15, 2008.

•    “Worlds Apart, Futures Together,” Moderator, Mayoral Forum on Poverty, Fresno, California,
     September 11, 2008.

•    “Immigrant Integration and the American Future: Learning from Los Angeles,” Presentation to the
     Senate Presidents’ Forum (presidents of state senates throughout the U.S.), Beverly Hills,
     California, September 13, 2008.

•    “Integrating Indicators of Cumulative Impact and Community Vulnerability into Regulatory
     Decision-making,” presentation of the Los Angeles City Planning Commission, August 14, 2008.

•    “Managing the Media” part of a panel presentation for the National Association of Senior Scholars
     of Color, Occidental College, Los Angeles, California, August 8, 2008.

•    “The New Economy, the New Demography and the New Inequality in California,” presentation as
     part of panel, “An Economic and Labor Policy that Lifts all Boats: How Can We Make Sure the
     Labor Market Works for Latinos?” at the 40th Annual Conference of the National Conference of
     La Raza, San Diego, California, July 13, 2008.

•    “Regional Sustainability, Social Justice Movements, and the Future of America,” keynote address,
     New Allies for Nature and Culture, The Field Museum, Chicago, Illinois, June 19, 2008



                                                                                             Page 104
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 114 of 145




•    “South Central and Beyond,” presentation as part of the Communities/Neighborhoods panel for
     the conference “Beyond Conflict or Coalition: The Role of Policy in African American-Immigrant
     Relations,” Chief Justice Warren Institute on Race, Ethnicity and Diversity, UC Berkeley, June 13,
     2008.

•    “Making Our Future: Progress, Prosperity and Balance in California’s Changing Economy,”
     keynote address for the 2008 Work-Life Leadership Summit, Business Work-Life Alliance of
     Ventura County, Camarillo, California, June 4, 2008.

•    “Cumulative Impact Assessment Tools,” Presentation to the Informational Board Workshop on
     Policy Tools for the AB32 Scoping Plan, California Air Resources Board, Sacramento, California,
     May 28, 2008.

•    “Doing Everything Right, Still Getting It Wrong: The Evolution and Composition of the Working
     Poor in Fifteen U.S. Metropolitan Areas,” presentation at workshop, “New Entrants in the
     Economy: Implications on Workforce Development,” sponsored by the Center for the Study of
     Urban Poverty, UCLA and the Ford Foundation, Los Angeles, California, May 22, 2008.

•    “Toxics Over Time,” presentation to the Risk Screening Environmental Indicators research
     project, University of Michigan, Ann Arbor, May 15, 2008.

•    “Between Economic Opportunity and Inequality for L.A. Residents: Implications for Funders,”
     Joint presentation with Daniel Fleming, Economic Roundtable, for the Southern California
     Grantmakers, Los Angeles, California, May 14, 2008.

•    “Major Challenges Facing American Cities,” presentation as part of the conference, “Sustainable
     Cities: Possibilities and Pitfalls in Southern California,” sponsored by Metropolitan and Policy
     Studies Network (MAPS), California State University, Long Beach, May 8, 2008.

•    “The New Regionalism, The New Inequality and the Future of California,” First Annual Bradshaw
     Lecture in Regional Change, Center for the Study of Regional Change, UC Davis, May 6, 2008.

•    “Connecting California: Demographic Change, Economic Inequality and the Educational
     Imperative,” Keynote address at the California Community College Annual Trustees Conference,
     Palm Springs, California, May 2, 2008.

•    “Regional Equity and Coalition-Building”, speech for the “Faith, Democracy and Justice Interfaith
     Breakfast, Central Coast Organizing Project, Ventura, California, April 29, 2008.

•    “Collaborating for Environmental Health and Justice: The Good, the Bad, and the Beautiful,”
     keynote for the California Wellness Foundation 2008 Conference on Environmental Health, Los
     Angeles, California, April 28, 2008.

•    “Why Regions? Why Now? And Who Cares,” Presentation at the Urban Affairs Association
     meetings, Baltimore, Maryland, April 25, 2008.

•    “Immigrants in Los Angeles,” presentation at the conference, “The Security and Prosperity
     Partnership: Expanding the Boundaries of North America,” University of Southern California, Los
     Angeles, California, April 11, 2008.



                                                                                              Page 105
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 115 of 145




•    “Future Directions in Chicano/Latino Research,” lunchtime talk for the Department of Chicana
     and Chicano Studies, University of California, Santa Barbara, April 4, 2008.

•    “Economic and Demographic Trends in Los Angeles County: Implications for the Business
     Community,” Keynote speech, United Way-Los Angeles Corporate Board Retreat, Newport
     Beach, California, March 27, 2008.

•    “Connecting Communities: The New Demography and the New Inequality in California,”
     presentation to the Alliance for a Better Community Board meeting, March 22, 2008.

•    “Fractures and Fault Lines: Growth and Equity in California’s Megaregions” presentation at the
     America 2050 Research Seminar, Healdsburg, California, March 20, 2008.

•    “Emerging Research Issues in Regional Equity,” presentation at the conference, “Regional
     Equity: The Third National Summit on Equitable Development, Social Justice, and Smart
     Growth,” New Orleans, Louisiana, March 6, 2008.

•    “Community Connections: The New Economy, the New Demography and the New Inequality in
     Los Angeles,” for the Advisory Board and Staff Planning Retreat of LA Best Babies Network, Los
     Angeles, California, February 26, 2008.

•    “Cumulative Impacts Research: A New Method for Screening,” Cumulative Impacts and
     Environmental Justice Conference, Los Angeles, California, February 20, 2008.

•    “Making Our Future: Demographic Change and the Leadership Challenge,” keynote address for
     the conference, “What’s Next: The Generation Shift and Your Nonprofit,” sponsored by the
     Center for Community Benefit Organizations, Concord, California, February 1, 2008.

•    “A Black-Brown Divide?” presentation with Karen Bass at the Advisory Board Meeting of the
     Liberty Hill Foundation, Culver City, California, January 27, 2008.

•    “Environmental Justice and Climate Change: The Controversy over Cap and Trade,” at workshop,
     “Environmental Justice and AB32,” sponsored by the Energy Institute, University of Southern
     California, Los Angeles, January 18, 2008.

•    “Where Do We Go From Here?” Panel participant at conference, “It’s Time to Move LA!”, LA
     County Transportation Funding Collaborative, Los Angeles, California, January 10, 2008.

•    “Building Strategic Relationships to Increase Impact,” session moderator, “Building a Movement
     for Healthy Communities,” conference sponsored by The California Endowment, Los Angeles,
     California, December 12, 2007.

•    “Latinos and Air Quality,” talk for the Latino Legislative Caucus Foundation, Santa Monica,
     California, November 30, 2007.

•    “Sustaining Sustainable Growth,” Panelist at conference , “The Livable City: Shaping California’s
     Future,” 15th Annual California Policy Issues Conference of the Pat Brown Institute of Public
     Affairs, California State University- LA, Millennium Biltmore Hotel, Los Angeles, California,
     November 15, 2007.



                                                                                              Page 106
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 116 of 145




•    “Staircases or Treadmills: New Approaches to Labor Mobility for a Changing Economy,” keynote
     address to the annual conference of the National Network of Sector Partners, Denver, Colorado,
     November 14, 2007.

•    “Understanding cumulative exposures, health disparities and environmental injustice” presentation
     at “Emerging Issues in Environmental Health,” a workshop sponsored by Physicians for Social
     Responsibility, Los Angeles, California, November 3, 2007.

•    “Connecting California: Demographic Change, Economic Inequality, and the Future,” Presentation
     to the Executive Board of the California Campus Compact, Pomona, California, November 1,
     2007.

•    “Innovation, Inclusion, and Intervention: Making the Bay Area’s Future,” Opening Keynote at
     “Bay Area on the Move,” co-sponsored by the Metropolitan Transportation Commission and the
     Association of Bay Area Governments, Oakland, California, October 26, 2007.

•    “Race, Class, and Power: Environmental Justice and the Future of Sustainability,” speech at
     Bioneers, San Rafael, California, October 19, 2007

•    “Can Multiple Pathways Bring Together Multiple Californias?” Presentation for Panel, “Ending
     the Tired Debate of College vs. Career: Multiple Perspectives on Multiple Pathways to Success,”
     at “Crossing Borders and Boundaries: Re-envisioning Education Philanthropy for a New Era,”
     annual conference of the Grantmakers for Education, Tamaya, New Mexico, October 18, 2007.

•    “The Changing Economy and the Impact on African Americans and Latinos,” for membership
     meeting of SCOPE/AGENDA, Los Angeles, California, October 16, 2007.

•    “Making Our Future: Demographic Change, Economic Inequality, and the Leadership Challenge,”
     keynote presentation, BoardSource Leadership Forum, San Francisco, California, October 12,
     2007.
•    “Building from the Bottom Up: Leadership in Education for a Changing Economy,” keynote
     presentation, California Community College Association for Occupational Education, Cathedral
     City, California, October 11, 2007.
•    “Public or Perish: Engaged Scholarship, Community Connections and the Future of the
     Academy,” keynote address, Center for Excellence in Learning and Teaching, California State
     University, Chico, October 10, 2007.
•    “Community Connections: The New Economy, the New Demography and the New Inequality in
     California,” keynote address at “Rising to the Challenge: Providing Quality R&R Services in an
     Ever-Changing World,” 30th Annual Conference of California Child Care Resource and Referral
     Network, Asilomar, California, October 4, 2007.
•    “The Health Impacts of Environmental Pollution in Southeast Los Angeles” Presentation with Jim
     Sadd, Maywood City Hall, Maywood, California, September 29, 2007.
•    “Financial Equity and Social Equity: New Strategies for Regional Competitiveness and Social
     Inclusion,” keynote at the Annual Forum Luncheon of Pacific Community Ventures, Redwood
     City, California, September 25, 2007.
•    Building “New Approaches for Assessing Community Impacts,” at “Health Impacts of Air
     Pollution on Communities,” sponsored by the California Air Pollution Control Officer’s

                                                                                              Page 107
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 117 of 145



     Association (CAPCOA), Carson, California, September 20, 2007.
•    “Public or Perish: Engaged Scholarship, Community Connections and the Future of the
     Academy,” evening keynote, Lewis and Clark College, Portland, Oregon, September 17, 2007.
•    “New Dimensions of Race in America,” panel discussion with Kevin Merida (Associate Editor,
     Washington Post), Lewis and Clark College, Portland, Oregon, September 17, 2007.
•    “Still Toxic After All These Years: Air Quality and Environmental Justice in the San Francisco
     Bay Area,” presentation at the Regional Seminar of the US Environmental Protection Agency,
     Region 9, San Francisco, California, September 12, 2007.
•    "Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions," Talk
     for the Fellowship for Regionalism and Sustainable Development Program (2nd Cohort), American
     Chamber of Commerce Executives, Phoenix, Arizona, August 22, 2007.
•    "Drops of Waters Creating Waves," Keynote address for the Public Allies Silicon Valley 12th Year
     Anniversary and Class of 2007 Graduation Dinner, Redwood City, California, June 28, 2007.
•    "Uniting Black and Brown," Plenary Speech, African American Leadership Commission,
     Gamaliel Foundation, Pittsburgh, Pennsylvania, June 21, 2007.
•    "Looking Forward: 2007 and a New Era of Hope," Graduation speech, College 10, University of
     California, Santa Cruz, June 17, 2007.
•    "Looking Forward: 2007 and a New Era of Hope," Graduation speech, Merrill College,
     University of California, Santa Cruz, June 17, 2007.
•    "The New Economy, The New Demography and the New Inequality in California," Keynote
     address at the conference, "Building Collaboratives, Mobilizing Communities," for the Families
     and Communities Together of Orange County, Irvine, California, May 23, 2007.
•    "Reaching Uncommon Common Ground," keynote for the workshop, "Community Benefits
     Agreements: The Power, Practice and Promise for Responsible Redevelopment," Annie E. Casey
     Foundation, Baltimore, Maryland, May 17, 2007.
•    "What Works, What Doesn't," Talk as part of the session, "Making Poverty History: Advanced
     Practices Institute," Council on Foundations Annual Conference, Seattle, Washington, May 1,
     2007.
•    "Why Regions?" Presentation to the Building Resilient Regions Network, Berkeley, California,
     April 21, 2007.
•    "Labor Market Intermediaries and Low-Income Areas," Presentation at the annual meetings of the
     Association of American Geographers, San Francisco, California, April 20, 2007.
•    "Public or Perish: Engaged Scholarship, Community Connections and the Future of the Academy,"
     Keynote address, for the Tenth Annual "Continuums of Service" conference for the Washingon
     Campus Compact, San Jose, California, April 13, 2007.
•    "What Would Cesar Think? His Legacy and Our Future," Keynote address at the 5th Annual Cesar
     Chavez Celebration, Watsonville, California March 29, 2007.
•    "In the Wake of the Storm Environment, Disaster and Race after Katrina," Presentation at the
     Facing Race conference sponsored by the Applied Research Center, New York, NY, March 24,
     2007.
•    "The New Economy, The New Demography and the New Inequality in California," keynote to the


                                                                                              Page 108
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 118 of 145



     2007 Central Coast Conference on Children and Youth, San Luis Obispo, California, March 16,
     2007.
•    "Still Toxic After All These Years: Air Quality and Environmental Justice in the San Francisco
     Bay Area," presentation to the Community Air Risk Evaluation Program, Bay Area Air Quality
     Management District, San Francisco, California, March 14, 2007.
•    "Regionalism and Sustainability: Creating and Sharing Opportunity in America’s Regions," Talk
     for the Fellowship for Regionalism and Sustainable Development Program, American Chamber of
     Commerce Executives, Phoenix, Arizona, March 8, 2007.
•    "Searching for Uncommon Common Ground: Talking About Race and Immigration," talk for the
     Civil Rights for Immigrants Retreat, Gamaliel Foundation, March 3, 2007.
•    "Growing Together: New Strategies for Creating and Sharing Prosperity in California's Region's",
     Speech for the Changing Face of Orange County Lecture Series, Community Outreach Partnership
     Center, School of Social Ecology, University of California, Irvine, February 28, 2007.
•    "Still Toxic After All These Years: New Issues, Old Problems in Environmental Justice
     Research," presentation at the meetings of the American Association for the Advancement of
     Science, San Francisco, California, February 17, 2007.
•    “Why Regions?: Why Scale Matters – and Why’s It’s So Much Harder Than It Looks,” Plenary
     Address, Place Matters Design Lab, a Project of the the Health Policy Institute (HPI) of the Joint
     Center for Political and Economic Studies, San Diego, California, February 8, 2007.
•    “Black-Brown Community Building” Tour Leader and Speaker for a special session of Hispanics
     in Philanthropy, Los Angeles, California, February 4, 2007.
•    “Collaborating for Justice,” Session Moderator, Hispanics in Philanthropy meeting, Los Angeles,
     California, February 3, 2007.
•    “Thinking About Workforce: The New Demography, the New Economy, and the New Inequality,”
     Keynote address, American Association of Community Colleges annual meeting, San Diego,
     California, February 3, 2007.
•    “The Riskscape and the Color Line: Understanding Drivers of Environmental Health Disparities,”
     Presentation given with Rachel Morello-Frosch to the Department of American Studies and the
     John Muir Institute, University of California, Davis, December 11, 2006.
•    “Edging Toward Equity? Justice, Scale, and Movement-building in the New Regionalism,” Talk
     given to the Department of City and Regional Planning, Cornell University, Ithaca, New York,
     December 1, 2006.
•    “Searching for Uncommon Common Ground: Talking About Race in America,” Talk given to the
     Democracy Alliance, Miami, Florida, November 16, 2006.
•    “Air Pollution and Environmental Justice: Integrating Indicators of Cumulative Impact and Socio-
     economic Vulnerability into Regulatory Decision-making,” Talk given to community and agency
     representation about project sponsored by the California Air Resource Board, Oakland, California,
     November 1, 2006.
•    “Rising Tides or Sinking Boats? Demography, Economy and Housing in California’s Future,”
     luncheon address to the California Community Foundation, October 24, 2006.
•    "Sustaining Community Partnerships," Talk given at the 2006 Conference of Ford Fellow,
     National Academies, Washington, DC, October 20, 2006.


                                                                                                Page 109
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 119 of 145




•    "Re-Placing Inequality: Richmond and the Region," Talk at the conference Re-Viewing Richmond
     in Time and Place: Issues of Equity and Inequity in a Regional Context," sponsored by the Ford
     Foundation and the Center for Community Innovation, UC Berkeley, October 14, 2006.
•    "Pay It Forward: Investing in the Future of a New California," Talk given at Latino Vote 2006:
     Impact on California Latino Communities," conference sponsored by the Latino Issues Forum,
     California State University, Los Angeles, October 10, 2006.
•    "Camden Works: Opportunity, Mobility, and Development in a Regional Context," Conference
     Moderator, sponsored by the Ford and Annie E. Casey Foundations, October 5-6, 2006.
•    “Equity and Atlanta,” Featured Panelist, Metro Equity Summit sponsored by ABLE-Gamaliel, the
     Regional Council of Churches of Atlanta, the Atlanta Neighborhood Development Partnership,
     and others, Atlanta, Georgia, September 26, 2006.
•    "Worlds Apart, Futures Together: for Creating Prosperity and Sharing Opportunity in Fresno"
     Conference Moderator, sponsored by Fresno Works for Better Health and The California
     Endowment, Fresno, California, September 6, 2006.
•    “Looking Forward: A Changing Demography, A Shifting Economy, and the Future of California,”
     Keynote address, All-College Day, Cabrillo College, Soquel, California, August 25, 2006.
•    “In the Wake of the Storm: Disaster, Race, and Environmental Justice After Katrina,” session
     organized by Urban Habitat Program, Oakland, California, August 22, 2006.
•    “Equitable Development and Mixed-Income Communities: Understanding Best Practices and
     Scenarios,” conference synthesis, organized by the Center for Community Innovation, University
     of California, Berkeley, August 11, 2006.
•    Collaborating for Justice: A Different Kind of Leadership,” Keynote Address for the Alliance for
     Nonprofit Management, Los Angeles, California, August 2, 2006.
•    “Uncommon Common Ground: Race in America,” session presentation at the Aspen Ideas
     Festival, Aspen, Colorado, July 7, 2006.
•    “Economic Trends and the State of Working America,” Moderator and Speaker for Opening
     Plenary for “Building Partnerships to Build Communities,” Building Workforce Partnerships
     Conference, San Diego, California, June 28, 2006
•    “Looking Forward, Looking Regionally” Lunchtime presentation at the Board Retreat for the
     California Community Foundation, Los Angeles, California, June 7, 2006.
•    “Demography and Destiny: Charting the Future in the New California”. Address at plenary
     session for “Closer to Home,” annual Housing California conference, May 23, 2006.
•    "The New Regionalism: Where Metropolitan Prosperity and Community Development Should
     Meet," Keynote address, Federal Reserve Community Affairs Officers Conference, Federal
     Reserve Bank of Atlanta, May 9, 2006.
•    "Neighborhood Development and Regional Competitiveness," Panel Presentation at at the
     conference, "Creating Competitive Regions," Alliance for Regional Stewardship Forum on
     Regional Stewardship, Chicago, Illinois, May 3, 2006.
•    "Building Successful Regions – A Report on Interdisciplinary Research." Co-presented with
     Margaret Weir and Kathryn Foster at the conference, "Creating Competitive Regions," Alliance
     for Regional Stewardship Forum on Regional Stewardship, Chicago, Illinois, May 3, 2006.
•    "Immigration: The Economic Impacts," presentation at panel discussion, "Dialogue with Experts

                                                                                              Page 110
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 120 of 145



     on Immigration Issues," Occidental College, Los Angeles, California, April 27, 2006.
•    "The Future is Now: Demography, Economy, and Distribution in California," Keynote address at
     conference, "Families and Communities That Thrive and Succeed: The Next Generation of Policy
     Advocacy in California," California Family Resource Association, Sacramento, California, April
     27, 2006.
•    "Searching for Uncommon Common Ground," Keynote address with Angela Glover Blackwell,
     Justice Overcoming Boundaries, Clergy Caucus Luncheon, San Diego, California, April 25, 2006.
•    "California Futures: Demography, Inequality, and Economic Growth," presentation for Service
     Employees International Union Leadership Team, Burlington, California, April 11, 2006.
•    "Smart Growth: Challenges, Challengers, and New Opportunities," presentation at plenary
     "Decisions in the Balance: Exploring Our Options for Livability," at the 7th Annual Conference of
     the Funders Network on Smart Growth and Livable Communities, Chicago, Illinois, April 4, 2006.
•    "Equity and Infrastructure," presentation on panel on California's infrastructure, session sponsored
     by Next Ten and the Panetta Institute at California State University, Monterey Bay, Seaside,
     California, March 31, 2006.
•    "Challenges and Opportunities: Economic, Demographic, and Social Trends in 21st Century
     California." Equal Employment Opportunity Commission Summit, County of Santa Cruz,
     Watsonville, California, March 25, 2006.
•    "California Futures: The New Economy, the New Demography, and the New Inequality."
     Keynote Address for the California Community College Association of Occupational Educators,
     San Francisco, California, March 16, 2006.
•    "California Dreaming?: Demography, Inequality, and Economic Growth." Working Partnerships
     Leadership Institute, San Jose, California, March 15, 2006.
•    "Waiting to Inhale: Race, Income, and Environmental Disparities in California." Seminar
     Presentation, Social of Social Administration, University of Chicago, February 22, 2006.
•    "Facing California’s Futures: The New Demography, The New Economy, and the New
     Inequality." Keynote address for the Annual Conference of the California State Association of
     Counties, San Jose, California, November 29, 2005.
•    "The New Demography, the New Inequality, and the New Economy in California," Keynote
     address at "Connecting California: Bridging the Digital and Geographic Divides," 13th Annual
     California Policy Issues Conference, Pat Brown Institute of Public Affairs, California State
     University, Los Angeles, November 17, 2005.
•    "Searching for the Uncommon Common Ground: New Dimensions of Race in America" Talk with
     Angela Glover Blackwell and Stewart Kwoh, Michi and Walter Weglyn Endowed Chair of
     Multicultural Studies, California State Polytechnic University, Pomona, November 14, 2005.
•    "Best Management Practices in Urban Revitalization: Environment Justice and Community
     Decision-making." Talk for the Meeting the Sustainability Challenge, Executive Education
     program sponsored by the Center for Sustainable Cities, University of Southern California, Los
     Angeles, November 13, 2005.
•    "Reframing Sustainability: Environmental Justice and Social Wealth." Distinguished Lecture,
     Forum on Social Wealth, Political Economy Research Institute, University of Massachusetts,
     Amherst, October 27, 2005.


                                                                                                 Page 111
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 121 of 145




•    "Cohesion and Competitiveness: Business Leadership for Regional Growth and Social Equity,"
     keynote address at the session, "Role of the private sector in enhancing social cohesion," for the
     OECD conference, "Sustainable Cities: Linking Competitiveness with Social Cohesion,"
     Montreal, Canada, October 14, 2005.
•    "California Dreaming?: Demography, Inequality, and Economic Growth," Presentation at the
     Working Partnerships Leadership Institute, San Jose, California, September 29, 2005.
•    "California Dreaming?: Demography, Inequality, and Economic Growth," Presentation at the
     Budget and Fiscal Policy Education Convening, "Visions, Values, and the Budget," Santa Monica,
     California, September 21, 2005.
•    "Agricultural Worker: Population Health, Community Health, Systems Change and Policy,"
     Plenary panel facilitator, at Progresando Juntos, 2005 Agricultural Worker Health Initiative
     Conference, Sacramento, California, August 29, 2005.
•    "Regionalism and Community-Building," Keynote address at "The Balancing Act: Blending
     Housing and Commercial Development to Build Thriving Communities," NeighborWorks
     Symposium on Multifamily Excellence, Boston, Massachusetts, June 22, 2005.
•    "Los Angeles: Demography, Economy, Inequality," talk on the panel, "Lessons from Los Angeles:
     Managing Public Investment for Growth and Equitable Development," part of the Advancing
     Regional Equity Summit, Philadelphia, Pennsylvania, May 24, 2005.
•    "Summary Comments," Synthesis statement at the conference on Black Wealth/White Wealth,
     University of California, Santa Barbara, May 12, 2005.
•    "Globalization, California's Economy, and Working People," Panelist, plenary session, "Building
     Workforce Partnerships Conference," sponsored by the Workforce and Economic Development
     Program, California Labor Federation, AFL-CIO, Monterey, California, May 11, 2005.
•    "California’s Perfect Storm: Changing Fortunes, Changing Futures," talk for the Silicon Valley
     Workforce Investment Board, April 21, 2005.
•    "Environmental Justice and Goods Transport," Comments on the panel, "Emission Control of
     Goods Transport – California Efforts," at the conference, "Ships, Trains, and the Future of Goods
     Transport," the Haagen-Smit Symposium of the California Air Resources Board, Aptos,
     California, April 20, 2005.
•    "¿Quién es Más Urbanista? Latinos and 'Smart Growth'" talk for the Department of City and
     Regional Planning, UC Berkeley, April 6, 2005.
•    "Why Regionalism?" Keynote address, Annual Meeting of the Fund for Our Economic Future,
     National Inventors Hall of Fame in Akron, Ohio, February 28, 2005.
•    "Environmental Justice Movements in California," part of the panel, “Funding Systems Change:
     Grassroots-to-Global Strategies for Environmental Health Policy Reform” at the annual conference
     of Grantmakers in Health, San Francisco, California, February 25, 2005.
•    "Work and Poverty in California," comments on a keynote address by Robert Reich, Northern
     California Grantmakers conference, February 16, 2005.
•    "A Nation Offline?: New Research on the Digital Divide," Talk to the California Community
     Technology Policy Group, Sacramento, California, February 3, 2005.
•    Panelist, 2005 Silcon Valley Index, sponsored by Joint Venture: Silicon Valley Network, San Jose,
     California, January 27, 2005.


                                                                                                 Page 112
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 122 of 145




•    Commentator on the Panel, " The Booming, Busting Edge: Suburbs at Build Out," session at "
     Smart Growth on the Edge: Suburban Planning and Development for the Next 20 Years,"
     conference sponsored by the Edward J. Blakely Center for Sustainable Suburban Development,
     University of California, Riverside, January 21, 2005.
•    "California at the Crossroads," Inaugural speech for the New Racial Studies Project, University of
     California, Santa Barbara, January 11, 2005.
•    "Crossing Boundaries, Taking Leadership," Talk to the The Focus Funders Program (FFP) Group,
     at the offices of The California Endowment, San Francisco, California, November 29, 2004.
•    "Waiting to Inhale: Environmental Justice Research and Policy in 21st Century California" Talk
     for the Los Angeles chapter of the UCSC Alumni Association, Los Angeles Public Library,
     November 13, 2004.
•    "California at 50 Million: Trends, Myths, and Politics," Presentation at the Seminar, California at
     50 Million, Institute of Urban and Regional Development, UC Berkeley, November 9, 2004.
•    "New Challenges and Opportunities for Bay Area Philanthropy: Immigrant Communities,"
     moderator, session for the William and Flora Hewlett Foundation, Grantmakers Concerned with
     Immigrants and Refugees, and Northern California Grantmakers, Menlo Park, California, October
     29, 2004.
•    "Children’s Health, Academic Performance, and Environmental Justice," PolicyLink, Oakland,
     California, October 27, 2004.
•    "From Protest to Policy: How the Environmental Justice Movement is Expanding Democracy and
     Civic Participation in California." Panel presentation, National Network of Grantmakers, Miami,
     Florida, October 18, 2004.
•    "Children’s Health, Academic Performance, and Environmental Justice," Occidental College, Los
     Angeles, August 18, 2004.
•    “Community Development in a Regional Context: New Directions,” Speech for the East Austin
     Community Development Corporation, Austin, Texas, June 8, 2004.
•    “Changing Rules for Being Effective Leaders in the 21st Century,” Plenary, State Bar of California
     Spring Summit Leadership Forum, San Diego, California, June 5, 2004.
•    “Diversity and the Future of California,” keynote address for the Convening on Increasing
     Diversity in the Health Professions, California Wellness Foundation, San Francisco, May 26,
     2004.
•    “Economic and Policy Outlook: Impact on Work and Health,” presentation at the Work and Health
     Convening, California Wellness Foundation, Los Angeles, California, May 3, 2004.
•    “Workforce Development Background for Strategic Planning,” presentation to the Board of One
     East Palo Alto, East Palo Alto, California, May 1, 2004.
•    “Changing Fortunes, Changing Future: Opportunity and Inequality in California,” talk at the
     conference, “The New Metropolis: Social Change in California’s Cities,” School of Law, UC
     Berkeley, April 16, 2004.
•    “Searching for the Uncommon Common Ground: Sustainability, Equity, and Inclusion” Keynote
     Address, Summit of the Coalition for a Livable Future, Portland, Oregon, April 3, 2004.
•    “The Hope for Regional Equity” Talk at the City Club, Portland, Oregon, April 2, 2004.


                                                                                                 Page 113
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 123 of 145




•    “A Perfect Storm: Changes in the California Economy,” Keynote address for the Hospitality and
     Economic Luncheon of the Monterey Workforce Investment Board, Monterey County, March 30,
     2004.
•    "Waiting to Inhale: Environmental Inequity in California." Seminar given for the Department of
     Environmental Science, Policy, and Management, University of California, Berkeley, March 29,
     2004.
•    "The New Economy, The New Demography, and the New Inequality: Implications for California
     Futures" Distinguished Lecturer, Pat Brown Institute, California State University – Los Angeles,
     March 25, 2004.
•    “California Futures,” Talk for the Community Foundation of Santa Cruz County, Santa Cruz,
     California, March 17, 2004.
•    “A Changing Economy: Demography, Economy, and Income Inequality,” Presentation to Senior
     Advisors, coordinated by the Center for the Continuing Study of the California Economy,
     University of Southern California, Los Angeles, March 15, 2004.
•    “Environmental Justice in California,” Presentation to the Secretary of the California
     Environmental Protection Agency, at the Liberty Hill Foundation, Santa Monica, California,
     March 13, 2004.
•    “A Changing California: Crossing Boundaries in the Midst of Change,” Presentation for the Great
     Valley Leadership Institute, Tenaya Lodge, Fish Camp, California, February 28, 2004.
•    “Racializations,” Panel Moderator for the conference, “Reflections on the Future:
     Dialogues on the Intersections of Latina/o-Chicana/o-Latin American(s) Studies,” University of
     California, Santa Cruz, February 21, 2004.
•    “The New Economy, the New Diversity, and the New Inequality: Latino Futures, California
     Challenges,” Presentation to Leadership Santa Cruz, Santa Cruz, California, February 6, 2004.
•    “Bridging the Bay: Race, Region, and Community Development in the San Francisco Bay Area,”
     talk at the University of Southern California, January 28, 2004.
•    “Economic Opportunity in a Volatile Economy: Understanding the Role of Labor Market
     Intermediaries in Two Regions,” Presentation of research at the Rockefeller Foundation, New
     York, January 16, 2004.
•    “Navigating the New Economy: California’s ‘Perfect Storm’”, Keynote address for Sacramento
     Community Service Planning, Council, CSU Sacramento, January 15, 2004.
•    “Closing Comments,” Urban Health Initiative Seminar, Harvard University, Cambridge,
     Massachusetts, December 5, 2003.
•    “State of the Region: A Broad Overview for Community Planning, presentation at “New Voices
     for Changing Communities,” Cross-site Retreat sponsored by the Hewlett Foundation, Hayes
     Mansion, San Jose, California, November 21, 2003.
•    “Restoring the California Dream: Economic Realities, Social Challenges, and the Role of the
     Community College,” keynote address, Inauguration of Martha J. Kanter as Chancellor of the
     Foothill-De Anza Community College District, November 18, 2003.
•    “Seaching for the Uncommon Common Ground: New Dimensions on Race in America,” with
     Angela Glover Blackwell and Stewart Kwoh, keynote plenary, Southeast Council on Foundations,
     New Orleans, Louisiana, November 13, 2003.


                                                                                              Page 114
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 124 of 145




•    “Picking Up the Pieces: Comparing the Social Impacts of Currency Crises in Mexico and
     Argentina,” at the University California, Riverside, California, November 7, 2003.
•    Final Comments for the conference, “Nuevos Caminos para el Desarrolo Sustenable en Mexico,”
     El Colegio de Mexico, Mexico City, October 21, 2003.
•    “Rebuilding U.S. Social Justice Activism in a Post 9-11 World,” participation in panel at Bioneers
     14th Annual Conference, October 17th, 2003.
•    “Picking Up the Pieces: Comparing the Social Impacts of Currency Crises in Mexico and
     Argentina,” with Carol Wise, at the University of Southern California, Los Angeles, California,
     October 1, 2003.
•    “Race in America,” with Angela Glover Blackwell and Stewart Kwoh, at “Diversity in Health
     Care,” California Latino Medical Association 5th Annual Latino Health Care Symposium, Santa
     Monica, California, September 26, 2003.
•    “Poverty and Work: Latinos in California's New Economy,” presentation at Latinos in California,
     II, a conference organized by University of California Committee on Latino Research and the
     University of California Institute for Mexico and the United States, Riverside, California,
     September 13, 2003.
•    “Seaching for the Uncommon Common Ground: New Dimensions on Race in America,” with
     Angela Glover Blackwell and Stewart Kwoh, Casey Foundation, Baltimore, September 5, 2003.
•    "Building the Uncommon, Common Ground: Regional Alliances that Promote Equity and
     Prosperity," speech with Angela Glover Blackwell, for Sustainable Pittsburgh in Pittsburgh,
     Pennsylvania, September 4, 2003.
•    “Waste Facilities, Environmental Justice, and Community Participation: Preliminary Analysis for
     California,” presentation to the California League of Conservation Voters Education Fund and
     Pacoima Beautiful, Pacoima, California, August 28, 2003.
•    “The California Dilemma: Charting Multiple Futures,” presentation to California Environmental
     Dialogue, plenary meeting, Skirball Cultural Center, Los Angeles, California August 26, 2003.
•    “California Futures” speech at the Great Valley Leadership Institute, Class III, Yosemite,
     California, August 15, 2003.
•    “Why Regions? A Broad Overview for Community Planning in San Diego,” presentation to the
     Equity Alliance and the Environmental Health Coalition, San Diego, California, June 16, 2003.
•    “Environmental Justice: What is It? Why Worry?” presentation in the Diversity Lecture Series,
     University of California, Santa Cruz, May 6, 2003.
•    “Searching for the Uncommon Common Ground: New Dimension on Race in America,”
     Presentation for the Conference on Foundations, Dallas, Texas, April 29, 2003.
•    “State of the Region,” Presentation at Bridging the Bay, a regional summit sponsored by the Urban
     Habitat Program and the Social Equity Caucus, Santa Cruz, California, April 26, 2003.
•    “Searching for the Uncommon Common Ground: New Dimension on Race in America,”
     Presentation for the Southern California Association of Philantropy, Los Angeles, April 16, 2003.
•    “Picking Up the Pieces: Comparing the Social Impacts of Currency Crises in Mexico and
     Argentina,” with Carol Wise, USC, at the conference, “Regional and International Implications of
     the Financial Instability in Latin America,” Santa Cruz Institute for International Economics, April
     12, 2003.

                                                                                                  Page 115
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 125 of 145




•    “New Economy, New Diversity, New Inequality” presented at “Considering Economic Justice in
     Santa Cruz County” organized by the Central Coast Interfaith Sponsors, April 6, 2003.
•    “Guest Workers and the New Transnationalism: Is a Progressive Program Possible?” presented
     with Susan Alva, Latin American Studies Association Meetings, Dallas, Texas, March 29, 2003.
•    “A Perfect Storm: Riding the Waves of the California Economy,” Presentation to the Santa Cruz
     Workforce Investment Board, March 27, 2003.
•    “When Work Doesn’t Pay: Working and Poor in the Bay Area,” Keynote address for “When
     Work Doesn’t Pay Enough,” conference organized by the San Francisco Foundation and the
     Employment Development Department of the State of California, San Francisco, California,
     March 18, 2003.
•    “Structural Racism” Examining the Intersection of Race and Poverty,” Plenary participant at the
     Fifth Annual Trina Grillo Public Interest & Social Justice Law Retreat, organized by Santa Clara
     University School of Law, Santa Cruz, California, March 15, 2003.
•    “Globalizing Civil Society From the Inside Out” Presentation and facilitation of session for
     Funders Network on Trade and Globalization, New York, NY, March 7, 2003.
•    “It Takes a Region: New Strategies for Sustainable Community Development,” Presentation at the
     Family Foundation Conference, San Jose, California, February 25, 2003.
•    “The New Economy, the New Diversity, and the New Inequality: Latino Futures, California
     Challenges,”” Presentation to Leadership Santa Cruz, Santa Cruz, California, February 7, 2003.
•    “It Takes a Region: New Strategies for Livable Communities,” Presentation at the Ford
     Foundation, New York, NY, January 29, 2003.
•    Featured panelist, Joint Venture's 2003 Index of Silicon Valley Release and Annual Celebration,
     “Silicon Valley: The Next-Generation Platform for Global Innovation, Exploring Our
     Community's Progress toward Reinventing the Region,” San Jose California, Friday, January 24,
     2003.
•    “Bridges and Barriers: Navigating Work in California’s New Economy,” Keynote address,
     California Adult Education Administrators’ Association Annual Conference, San Francisco,
     California, January 16, 2003.
•    “Environmental Justice: Reflections from the United States,” Presented at the International
     Conference on Natural Assets, sponsored by the Political Economy Research Institute, the Centre
     for Science and the Environment, and the Ford Foundation, Tagatay City, The Philippines,
     January 8, 2003.
•    "Racism Redux: The Demographics of Toxic Air Releases in 21st Century California,” presented
     with Rachel Morello-Frosch at “Nuestro Ambiente: Latina/os and Environmental Justice,”
     Conference at the University of Michigan, November 24, 2002.
•    “Understanding The Connection Between Race and Place.” Panel Participant in Lunch Plenary,
     Promoting Regional Equity: A National Summit, Los Angeles, California, November 18, 2002.
•    “Equity & The Region: The Connection, The Unfinished Agenda, The Future.” Panel Participant
     in Opening Plenary, Promoting Regional Equity: A National Summit, Los Angeles, California,
     November 18, 2002.
•    “Searching for the Uncommon Common Ground: New Dimension on Race in America,”
     Presentation at the Rockefeller Foundation, New York, October 29, 2002.


                                                                                                Page 116
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 126 of 145




•    “The Impact of Immigration on the Economic Well-Being of U.S. Minorities,” Comments at
     “Globalization, The New Economy, And United States Minorities” conference at City College of
     San Francisco, October 25, 2002.
•    “Globalization and Its Local Impacts,” Presentation at “Globalization, The New Economy, And
     United States Minorities” conference at City College of San Francisco, October 25, 2002.
•    “The New Economy, The New Diversity, and the New Inequality: California Dreaming in Hard
     Times,” keynote presentation to the Non-profit Housing Association of Northern California,
     Annual Conference, San Francisco, October 22, 2002.
•    “From Poster Child to Basket Case: Argentina on the Edge,” presentation to the Center for Latin
     American Studies, University of California, Berkeley, September 23, 2002.
•    “Spinning Apart or Growing Together? Charting the Future in the City of Angels,” presentation at
     the conference, “Reform, Los Angeles Style: The Theory and Practice of Urban Governance at
     Century’s Turn,” sponsored by the Haynes Foundation, University of Southern California, Los
     Angeles, September 20, 2002.
•    “State of the City,” address to the Board of the Liberty Hill Foundation, Santa Monica, California,
     September 19, 2002.
•    “Bay Area Dilemmas, California Challenges,” presentation to the Board of the San Francisco
     Foundation, Lake Tahoe, California, September 16, 2002.
•    “Latino Futures, California Challenges,” presentation to the Latino Leadership Council of San
     Mateo County, Menlo Park, California, September 13, 2002.
•    “What’s Up With Regionalism?: Community, Equity, and Development” presented at “Growth,
     Regionalism and Equitable Development, sponsored by the Annie E. Casey Foundation and the
     Institute of Urban and Regional Development, UC Berkeley, June 21, 2002.
•    “Why Regions? Why Equity? Why Care?” MetroBusinessNet Spring Meeting, held at the Federal
     Reserve Bank, San Francisco, May 17, 2002.
•    “Air Pollution, Toxic Releases and Environmental Justice Issues,” presented at “Traffic, Toxic
     Releases, and Public Health: Health Risks of Living Near Sources of Air Pollution,” for the
     Southern California Environmental Health Sciences Center, University of Southern California, Los
     Angeles, May 3, 2002.
•    “The New Economy, the New Diversity, and the New Inequality,” for the conference,
     “Negotiating the New Racial Landscape of California,” Stanford University, Palo Alto, California,
     April 26, 2002.
•    “The Civil Unrest 10 Years Later: What’s Changed? What’s the Same? What Have We
     Learned?” for Liberty Hill Foundation, Santa Monica, California, April 25, 2002.
•    “The One-Stop as the Social Network of the Poor,” plenary address, California Workforce
     Association, Spring Conference for Workforce Development Professionals, San Diego, California,
     April 3, 2002.
•    “Bridges and Barriers: Navigating the New Economy,” speech for the Santa Cruz County
     Workforce Investment Board, Soquel, California, March 21st, 2002.
•    “Community-Based Regionalism and the Bay,” talk for the Social Equity Caucus and the Urban
     Habitat Program, Oakland, California, March 19, 2002.
•    “Connecting Today’s Youth with Tomorrow’s Technology Careers,” for Joint Venture Silicon

                                                                                                Page 117
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 127 of 145



     Valley Network, De Anza College, Cupertino, California, March 14, 2002.
•    “The State of Research on Environmental Justice,” at “Integrating Human Communities and
     Natural Environments,” Inaugural Frankel Symposium, UCLA School of Law, Los Angeles,
     California, March 8, 2002.
•    “Making Regions That Work,” Panelist and Presentation, Urban Policy Seminar, Southern
     California Studies Center, University of Southern California, Los Angeles, California, March 1,
     2002.
•    “What is Racially-Biased Policing?” Presentation to the Santa Cruz County Sheriff’s Office, Santa
     Cruz, California, February 16, 2002.
•    “Argentina: From Poster Child to Basket Case,” Presentation to the Seminar on Globalization and
     Islam, UC Santa Cruz, February 11, 2002.
•    “Challenges of Workforce Development in a Changing California,” Moderator/facilitator of
     session for the California Workforce Investment Board Retreat, Palo Alto, California, February 11,
     2002.
•    “The Monterey Bay Region: A Social Justice Audit and Agenda," regional gathering of the
     Central Coast Interfaith Sponsors, San Juan Bautista, California, February 9, 2002.

•    “Trends in the Local Economy and Workforce,” Presentation to the Strategic Planning Retreat of
     the NOVA (North Valley) Workforce Investment Board, Mountain View, California, January 30,
     2002.

•    “Environmental Justice in Southern California: A Report on the Research,” Presentation to the
     President and staff leadership of The California Endowment, Los Angeles, California, January 24,
     2002.

•    “The Monterey Bay Region: A Social Justice Audit," regional gathering of Lutheran leaders,
     Watsonville, California, December 18, 2001.

•    "Environmental Justice: The U.S. Experience," International Natural Assets Conference, UC
     Santa Cruz, Santa Cruz, California, December 14, 2001.

•    "Tolerance in an Age of Tension," interfaith lunch, California State University, Monterey Bay,
     November 29, 2001.

•    "Globalization and Its Discontents: How Can We Manage the Costs and Risks,” for the Pacific
     Council on International Policy Annual Members’ Retreat, San Francisco, California, November
     17, 2001.

•    “Connecting for the Common Good: Lessons for Nonprofits,” keynote address for “Building
     Better Nonprofits,” 10th annual conference of the California Association of Nonprofits, San
     Francisco, California, November 8, 2001.

•    “America’s New Diversity: The Varied Landscape of Segregation,” plenary session panelist at
     “Census 2000 and the New Urban Dynamic,” sponsored by Fannie Mae Foundation, Brookings
     Institution, and Cleveland State University, Cleveland, Ohio, November 7, 2001.

•    “What is Community-based Regionalism?” guest lecture in graduate seminar, Department of City


                                                                                              Page 118
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 128 of 145



     and Regional Planning, UC Berkeley, November 1, 2001.

•    “Race, Class, and the Transformation of Environmentalism,” presentation at the Scripps College
     Humanities Institute, Claremont, California, October 25, 2001.

•    “Is Regional Planning the Solution?” at “Covering Urban Growth: The Reshaping of Our Cities
     and Suburbs,” Western Knight Center for Specialized Journalism, UC Berkeley, Berkeley,
     California, October 24, 2001.

•    “Race and the Crisis,” panel participation, sponsored by UC Santa Cruz, Holy Cross Parish Hall,
     Santa Cruz, California, October 17, 2001.

•    “Coalition Politics: The Art of Shared Struggle,” at the 6th Annual National Convention,
     American Muslim Alliance, San Jose, California, October 13, 2001.

•    “Sprawl Hits the Wall,” presentation at “Building Equity,” the annual conference of the Southern
     California Association of Non-Profit Housing, Los Angeles, California, September 28, 2001.

•    “Planning for the Region: Presentation to the Mayfair Neighborhood Initiative.” June 27, 2001

•    “Connecting for the Common Good,” a cross-site training seminar for the Hewlett Foundation’s
     Neighborhood Improvement Initiatives, June 16, 2001

•    “Uncommon Alliances for the Common Good,” presentation to the Central Coast Interfaith
     Sponsors, Castroville, California, May 23, 2001.

•    “Covering the Changing California,” presentation at the 19th Annual California Society of News
     Editors Convention, Monterey, California, May 4th, 2000.

•    “Why Regions?” Talk for the Board of the Hewlett Foundation, Menlo Park, California, April 30,
     2001.

•    “New Economy, New Diversity, & New Inequality,” talk for the American Leadership Forum,
     Silicon Valley, Scotts Valley, April 27, 2001.

•    “The California Economy: Implications for Work and Health,” moderator, Future of Work and
     Health Conference (Sponsored by The California Endowment, the California Wellness
     Foundation, and the Rockefeller Foundation), San Francisco, California, March 15, 2001.

•    “The Housing Crisis,” speaker at “What Price Prosperity?,” Annual Midpeninsula Leaders Forum,
     Palo Alto, California, March 7, 2001.

•    “Overview of the California Housing Crisis,” Keynote address, Housing in the South Coast
     (sponsored by Santa Barbara City College and the Community Housing Action Group, Santa
     Barbara, California, February 13, 2001.

•    “Policies for Environmental Justice,” presentation to the Environmental Justice Coordinating
     Committee, an inter-agency group of the State of California, Sacramento, California, February 13,
     2001.



                                                                                                Page 119
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 129 of 145




•    “The Economic Divide in California,” talk for Public Allies, San Jose, California, February 6,
     2001

•    “Toward an Integrated Quality of Life Policy,” Closing plenary speech, Annual Policy and
     Legislative Conference of the California Workforce Association, Sacramento, January 30, 2001.

•    “The Economic Divide in Southern California,” speech at the Annual Conference of the Southern
     California Association of Philanthropy, Los Angeles, California, January 18, 2001.

•    “The Local Operating Environment Facing Latino Non-profits,” speech at Hispanics for
     Philanthropy, Funders’ Collaborative for Strong Latino Communities, San Jose, California,
     December 12, 2000.

•    “Interdependence, Inequality, and Identity: Linking U.S. Latinos and Latin Americans,” lecture,
     University of Tennessee-Knoxville, November 30, 2000.

•    “The Regional Context for Comprehensive Community Initiatives,” speech at the Neighborhood
     Improvement Initiative Cross-site Retreat, Hewlett Foundation, Oakland, California, November
     19, 2000.

•    “Environmental Justice and the ‘Racial Riskscape’ of Southern California,” University of
     Southern California, Los Angeles, California, November 3, 2000.

•    “The Other ‘New Economy’: Diversity, Immigration and Entrepreneurship,” keynote address for
     the International Downtown Association, Los Angeles, California, September 19, 2000.

•    “Connecting the Grass Tops With the Grass Roots,” keynote address for the California Workforce
     Association annual “Meeting of the Minds in Monterey,” Monterey, California, September 7,
     2000.

•    “Sharing the Benefits of Global Trade: Visions for the San Diego/Baja California Region,” speech
     for the San Diego Dialogue, San Diego, August 31, 2000.

•    “The Center for Justice, Tolerance, and Community: An Introduction,” presented at the
     Community Leaders Breakfast, Stevenson College, University of California, Santa Cruz, August 1,
     2000.

•    “Bridging the Digital Divide and the New Economy,” presentation at the Latino Caucus session of
     the League of California Cities, Monterey, California, July 27, 2000.

•    “Addressing the Digital Divide,” presentation to the Board of Trustees, Evergreen Community
     College District, San Jose, California, July 18, 2000.

•    Talk for Career Day, Pajaro Middle School Summer Academy, Watsonville, California, July 13,
     2000.

•    Commencement Address, Merrill College Graduation, University of California, Santa Cruz, June
     10, 2000.

•    Comments on “A Social Contagion Model of Violence,” Youth Violence in Urban Communities,


                                                                                                Page 120
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 130 of 145



     Urban Seminar on Children’s Health and Safety, Harvard University, May 11, 2000.

•    “Which Came First? Toxic Siting, Minority Move-in, and Implications for Policy,” presented at a
     special seminar of the Department of Toxic Substance Control, Sacramento, California, May 24,
     2000.

•    “Growing Together: Community Building and the New Regionalism,” presented at The Donors
     Forum, Miami, Florida, May 17, 2000.

•    “Balancing Regional Economic Development with Environmental Health Through Community
     Organizing,” presented at the annual conference of the Council on Foundations, Los Angeles,
     California, May 2, 2000.

•    “Regions That Work,” presented at “New Markets Seminar,” 11 Downing Street, Chancellor of
     the Exchequer, London, England, April 11, 2000.

•    “Addressing the Digital Divide,” presented at the UCSC Alumni Breakfast, Santa Clara,
     California, March 31, 2000.

•    “Academics and Activists: Collaborative Approaches to Latin American and Latino Studies,”
     presented at the session, “Negotiating New Boundaries: Latino and Latin American Studies,
     March 18, 2000.

•    “Business Opportunities and Uncertainties,” at “Doing Business in Post-Castro Cuba,” sponsored
     by the Institute for Cuban and Cuban American Studies, School of International Studies,
     University of Miami, March 17, 2000.

•    “Second Phase Reform, Second Phase Politics in Mexico and Argentina,” (with Carol Wise),
     presented at the session, “New Themes in Mexican Political Economy,” at the Latin American
     Studies Association meeting, Miami, March 16, 2000.

•    “Latinos and California's New Economy: Current Inequalities, Future Prospects,” part of seminar
     series for the Chicano/Latino Research Center, University of California, Santa Cruz, March 8,
     2000.

•    Moderator, Panel on “The Fruitvale Transit Village: Transit-oriented Community Development,”
     at the conference, “Silicon Valley: Growing Into the New Millennium,” co-sponsored by the the
     Planning & Conservation League Foundation and Silicon Valley Civic Action Network, March 4,
     2000.

•    “Defining the Digital Divide,” presented at the Silicon Valley Digital Divide Panel, Joint Venture
     Silicon Valley Network, Cisco Systems, San Jose, February 15, 2000.

•    “Growth, Equity and Regionalism in the New Economy,” presented for the UC San Diego Civic
     Collaborative, UCSD, February 3, 2000.

•    “Social, Spatial, and Skill Mismatch among Immigrants and Native-Born Workers in Los
     Angeles,” presented with Enrico Marcelli at Research Seminar Series, Center for Comparative
     Immigration Studies, University of California, San Diego, February 3, 2000



                                                                                               Page 121
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 131 of 145




•    “Building Social Capital to Protect Natural Capital: The Quest for Environmental Justice,”
     presented at the Natural Assets Project Conference, Santa Fe, New Mexico, January 23, 2000.

•    “Focusing a Research Agenda on Community-Building,” presentation at “Community-Building:
     How Can Higher Education Make a Difference?,” Columbia University, New York, December 7,
     1999.

•    “Which Came First? Hazardous Sites or Minority Move-in? – Evidence from Los Angeles
     County,” presentation before the Enforcement Subcommittee, National Environmental Justice
     Advisory Council (NEJAC), U.S. Environmental Protection Agency, Arlington, Virginia,
     December 1, 1999.

•    “Parents’ Role in the Year 2000,” keynote speech for a district-wide conference of 450 parents,
     Pajaro Valley Unified School District, Watsonville, CA, November 20, 1999.

•    “The Widening Economic Gap,” speech at “Building Human Rights Coalitions for a New
     Millennium,” California Association of Human Relations Organizations, Los Angeles, CA
     November 6, 1999.

•    “Why Regions Matter,” All-staff conference, Legal Services of Northern California, Los Gatos,
     CA, October 19th, 1999

•    “Growing Together,” keynote speech, Action Pajaro Valley Vision Festival, Watsonville, CA
     October 8th, 1999

•    “How to Engage Citizens and Neighborhood Organizations” panel participation at the Third
     Annual Civic Entrepreneurs conference, Monterey, California, September 27, 1999

•    “Connecting Cultures and Economic Fortunes in the 21st Century” at the conference, “New Valley
     Connexions,” The San Joaquin Valley Technology Conference, Visalia, California, September 23,
     1999

•    “Which Came First? Toxic Facilities, Minority Move-in, and Environmental Justice,” seminar
     presentation, Public Policy Institute of California, San Francisco, August 30, 1999.

•    “Facility Siting and Clean-up: Policy Development and Organizing,” seminar presentation, Urban
     Habitat Program, Oakland, California, August 11, 1999.

•    “The Politics of Smart Growth,” panel presentation at “Smart Growth: From Rhetoric to Reality,”
     sponsored by 1000 Friends of Oregon, Portland, Oregon, July 23rd, 1999.

•    “Regionalism and Leadership” presentation to the Leadership Training Program, sponsored by the
     Urban Habitat Program, Richmond, California, July 15, 1999.

•    “After the Deluge? Cuba’s Potential as a Market Economy,” presentation to the Americas Society,
     New York, June 29th & 30th, 1999.

•    “Understanding the Region: Santa Cruz and Watsonville in Context,” talk for the White House
     Fellows Program, Santa Cruz, California, June 25th, 1999.



                                                                                               Page 122
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 132 of 145




•    “Why Regionalism? Laying the Groundwork,” presentation to the California Convening of
     Community Based Regionalists, sponsored by PolicyLink, Oakland, California, June 22nd, 1999.

•    “Community-Building: A New Approach,” keynote for “Healthy Neighborhoods for the New
     Millenium,” First Annual Neighborhood Development Conference, Watsonville, California, June
     19th, 1999.

•    “Common Ground at Ground Zero? Demography, Geography, and the Politics of Regionalism in
     Los Angeles County,” presented at the Southern California Studies Center, University of Southern
     California, Los Angeles, June 9th, 1999.

•    “Making the Table Rounder and Larger,” presented to the Sustainable Communities Leadership
     Program, Irvine Foundation, June 10, 1999.

•    Panelist for “The Work and Health of Californians,” for the conference, “Work and Health:
     Demographic Diversity and the California Workforce, Inequality, and Social Policy,” sponsored by
     the California Wellness Foundation, Los Angeles, May 26th, 1999.

•    “Natural Assets and Urban Environmental Justice,” presented at “Natural Assets: Democratizing
     Environmental Ownership,” a workshop sponsored by the Ford Foundation, New York, May 17,
     1999

•    “New Economy, New Immigrants, New Perceptions: California and Latino Labor at the
     End/Dawn of the Century” at the conference, “Chicanas/os and Latinas/os in the 21st Century:
     Research Trends and Future Possibilities,” UC San Diego, May 8th, 1999.

•    “Understanding the Bay Area Economy,” for Bay Area Labor Left, UC Berkeley, May 2nd, 1999.

•    “A Framework for Regional Environmental Justice,” Environmental Justice Summer Institute,
     Liberty Hill Foundation, Los Angeles, June 16th, 1999.

•    “Race and Class in the Labor Movement,” at the conference “Students and the Labor Movement,”
     Stanford University, April 17th, 1999.

•    “Economic Development and Smart Growth,” Roundtable on Economic Development, for the
     Packard Foundation, Los Altos, March 25th, 1999.

•    “Regions and Diasporas: Re-thinking and (Re-?)linking Latin American and Latino Studies,”
     Northwestern University, Chicago, Illinois, March 11, 1999.

•    “Regional Communities: Growing Together,” speech for Economic Development Alliance for
     Business, Oakland, California, March 10, 1999.

•    “Second Generation Reforms” comments at the session, “Leviathans in Decline? Changing Roles
     of States,” for the conference “Challenges to Governance in Latin America and the Pacific Rim,”
     sponsored by the Center for Iberian and Latin America Studies, UC San Diego, March 6, 1999.

•    “Interdependence, Inequality, and Identity: Linking Latino and Latin American Studies,” talk at
     the conference, “Latino/Latin American/Chicano Studies and the Rethinking of Area & Ethnic
     Studies,” UC Santa Cruz, February 27, 1999.


                                                                                              Page 123
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 133 of 145




•    “Second Generation Reforms, Second Generation Politics in Mexico and Argentina,”
     Democratization Seminar, Institute for International Studies, Stanford University, February 4,
     1999.

•    Discussant, “Labor and Community Organizations in the New Economy: New Directions and
     Visions,” at “Labor Market Institutions in the New Economy: Lessons from the Silicon Valley,”
     conference sponsored by Working Partnerships USA and the MIT Task Force on Reconstructing
     America’s Labor Market Institutions, San Jose, California, January 30, 1999.

•    “Growing Together: Workforce Development for a New Regional Economy,” Annual Meeting, LA
     Works, City of Industry, California, January 21, 1999.

•    “Immigration in Global Perspective,” for the Next Generation Leadership Program, Rockefeller
     Foundation, Los Angeles, California, January 8, 1999.

•    “Current Trends in Civic Participation,” sponsored by the Foundation for Community Design,
     Civic Participation Academy, Cuesta College, San Luis Obispo, November 30, 1998.

•    “Space, Race, and Toxics: Environmental Racism and Social Justice in L.A.” presented ath
     “Environmental Justice: Building a Regional Voice in Los Angeles,” First United Methodist
     Church, L.A., November 14th, 1998,

•    “The President’s Initiative on Race: Why So Little When There’s So Much to Do?” presented to
     the annual meeting of the Santa Cruz chapter of the ACLU, Santa Cruz, November 9, 1998.

•    “The New Regionalism and Community Development in Los Angeles,” presented at the session,
     “What Can We Learn From LA?” meetings of the Association of Collegiate Schools of Planning,
     Pasadena, Californai, November 7, 1998.

•    “Geography and Opportunity,” presented at the Research Conference on Racial Trends in the
     United States, National Research Council, Washington, DC, October 15, 1998.

•    “Growing Together: The Economic Imperative to Invest in the Poor,” presented at Meetings of the
     Minds in Monterey, the 1998 Workforce Policy and Leadership conference, California Workforce
     Association, September 28, 1998.

•    “Latino Studies and Philanthropy: Falling Through the Cracks,” participant in roundtable
     discussion, Latin American Studies Association meetings, Chicago, IL, September 26, 1998.

•    “Social, Spatial, and Skill Mismatch in Los Angeles,” presented at the Latin American Studies
     Association meetings, Chicago, IL, September 26, 1998.

•    “Place, Race, and Face: Sustaining Prosperity for All,” presented at the 2nd Annual California
     Civic Entrepreneur Summit, San Diego, CA, September 14, 1998.

•    “The Neighborhood and the Region,” presented at the conference, “Neighborhoods as Building
     Blocks of Livable Communities,” sponsored by the Local Government Commission, Asilomar,
     CA, September 12, 1998.




                                                                                                Page 124
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 134 of 145




•    “Regionalism and Poverty,” opening presentation at Public Hearing Briefing on the Use of Public
     Subsidies, sponsored by the Los Angeles Metropolitan Alliance, held at New Hope Baptist
     Church, South Central Los Angeles, CA, July 30, 1998.

•    “Building Coalitions in an Era of Increasing Diversity,” moderator, session at the Multi-State
     Growth Strategies Colloquium, sponsored by the Irvine and MacArthur Foundations, San
     Francisco, CA, July 28, 1998

•    “Why Should the Region Care About the Poor . . . and Why Should the Poor Care About the
     Region?,” presentation for the Sacramento Economic Development Cabinet, May 15, 1998.

•    “Will the Boom Narrow Income Divides?,” comments at the Future of Work and Health
     conference sponsored by the California Wellness Foundation, San Francisco, April 23, 1998.

•    “Building a Sustainable City,” presentation at a Special Members’ Briefing, Southern California
     Association for Philantropy, Los Angeles, CA, April 17, 1998.

•    “Overview of the L.A. Economy,” opening presentation at Public Hearing Briefing on Public
     Subsidies, sponsored by the Los Angeles Metropolitan Alliance, City Hall, Los Angeles, CA,
     April 16, 1998.

•    “Common Ground at “Ground Zero”: Regional/Community Linkages and Suburban Transitions
     in Los Angeles County ,” presented at a conference on “Suburban Racial Change” sponsored by
     Harvard Civil Rights Project and the Kennedy School’s Center for State and Local Government,
     Harvard University, Massachusetts, March 28, 1998.

•    “Community Participation and Planning for Economic Development,” presentation at the
     conference, “Creating Livable Communities: New Life for Older Cities,” sponsored by the
     Gateway Cities Council of Governments and the Local Government Commission, Downey, CA,
     March 25, 1998.

•    “Internationalization and Inequality,” presentor and discussion moderator, at “Advancing the
     International Interests of African-Americans, Asian-Americans, and Latinos,” a Workshop
     sponsored by the Pacific Council on International Policy, University of Southern California, Los
     Angeles, CA March 20, 1998.

•    “The Growing Economic Divide: Is This Our Future?,” presentation sponsored by the Liberty Hill
     Foundation, Los Angeles, CA, February 25, 1998.

•    “Advantaging the Disadvantaged Through International Trade,” presentation to a Workshop of
     “Southern California’s Global Engagement,” a research cluster sponsored by the Pacific Council
     on International Policy, Los Angeles, CA February 25, 1998.

•    “Race and Poverty,” Moderator for panel discussion, President Clinton’s Initiative on Race: One
     America in the 21st Century, February 11, 1998, San Jose.

•    “Urban Growth,” panel participation, 2nd Annual USC Presidential Roundtable, sponsored by the
     Southern California Studies Center, February 10, 1998, Los Angeles.




                                                                                                Page 125
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 135 of 145




•    “International Financial Institutions and Conflict Prevention: Five Propositions,” talk given at the
     conference, “Progress and Pitfalls in Preventive Action,” sponsored by the Center for Preventive
     Action and the Council on Foreign Relations, New York, December 11, 1997.

•    “Economics and Ethnicity: Poverty, Race, and Immigration in Los Angeles,” Lecture given at Mt.
     Holyoke College, South Hadley, MA, November 6, 1997

•    “Growing Together: New Directions for Regionalism,” talk given at the City Club, Portland
     Oregon, October 31, 1997.

•    “Perspectives on the Global Economy and Migration,” comments given at the conference,
     “Mexico and the United States in the Context of Global Migration,” sponsored by IGCC and UC-
     Mexus, Riverside, CA, October 24, 1997.

•    “So Where are the Jobs?” session for the Pacoima Community Economic Development Training,
     sponsored by the Los Angeles Urban Funders and the L.A. Community Development
     Technologies Center, October 28, 1997.

•    “Economic Strategies for the Region,” keynote speech, Economic Strategy Forum, Monterey
     County, October 17, 1997.

•    “Linking Economic Development and Poverty Alleviation Strategies,” talk given to the Long
     Beach Nonprofit Partnership, October 10, 1997.

•    “Regional Growth and CDCs,” given at the 9th Annual Affordable Housing Conference, Southern
     California Association of Non-profit Housing,” Los Angeles, CA, September 16, 1997.

•    “From Reform Design to Consolidation: Challenges for the Medium-term in Mexico and
     Argentina,” given at Instituto Technologico Autonoma de Mexico (ITAM), Mexico City, August
     28, 1997.

•    “The Economics of Peace in El Salvador: Challenges for Analysis” (a commentary), at “De los
     Acuerdos de Chapultepec a la Construccion de la Democracia,” sponsored by the Woodrow
     Wilson Center and FLACSO, El Salvador, given in San Salvador, El Salvador, August 27, 1997.

•    “The Economic Determinants of Complex Humanitarian Emergencies: The Case of El Salvador,”
     presented at “The Political Economy of Humanitarian Emergencies,” Queen Elizabeth House,
     Oxford, UK, July 3-5, 1997.

•    “Linking Regional and Community Development,” presented to Manpower Demonstration
     Research Corporation, New York, June 10, 1997.

•    “Is There Environmental Racism? The Demographics of Toxic Wastes in Los Angeles,”presented
     to the Sociology Department, UC Santa Barbara, May 21, 1997.

•    “Linking Regional and Community Development,” presented at “Growing Together . . or . .
     Growing Apart? Linking Regional & Community Development,” sponsored by the Advanced
     Policy Institute, UCLA; IPAC, Occidental College; and the Haynes Foundation, UCLA, May 1,
     1997.



                                                                                                 Page 126
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 136 of 145




•    “Is There Environmental Racism? The Demographics of Toxic Wastes in Los Angeles,” presented
     to the Environmental Studies department, UCSC, April 23, 1997.

•    “Economics and Ethnicity: Poverty, Race, and Immigration in Los Angeles County,” presented at
     the Latin American Studies Association meetings, Gudalajara, Mexico, April 1997.

•    “Pesos, Policies, and Predictions: Why the Crisis---and Why the Surprise?” keynote speech at
     “Del Pasado al Futuro: Nuevas Dimensiones de la Integracion U.S.-Mexico,” conference
     sponsored by UNAM, UAM, Xochimilco, and UCSC, Mexico City, March 17, 1997

•    “Globalization, Sovereignty, and Policy Choice: Lessons from the Mexican Peso Crisis,”
     presented at the conference “State and Sovereignty in the World Economy,” sponsored by UC
     Irvine, Laguna Beach, February 22, 1997.

•    “Community Organizing and the Regional Economy,” presented to the National Network of
     Grantmakers and the National Organizers Alliance, Los Angeles, February 13, 1997.

•    “Region and Community Economic Futures,” presented at “Linked Future: Building Metropolitan
     Communities,” conference sponsored by the National Community-Building Network, The Carter
     Center, Atlanta, January 1997.

•    “Economics and Ethnicity: Poverty, Race, and Immigration in Los Angeles County,” Chicano-
     Latino Research Center, University of California, Santa Cruz, October 18, 1996.

•    “Has Cuba Turned the Corner?---And, If So, Which One?” presented at the 1996 meetings of the
     Latin American and Caribbean Economic Association, ITAM, Mexico City, October 17-19, 1996.

•    “The Political Economy of Complex Humanitarian Emergencies: The Case of El Salvador,”
     presented at the conference, “Humanitarian Emergencies: Causes, Perceptions, Types and
     Trends,” sponsored by the World Institute of Development Economics, Helsinki, Finland, October
     6-8, 1996.

•    “Linking Regional and Community Development,” talk to the Los Angeles Urban Funders and a
     national consoritum of foundations, including the Rockefeller Foundation, Pacoima, August 20,
     1996.

•    “Coping with the Medium-term: Adjustment Challenges in Mexico and Argentina,” presented at
     the Center for International Economics, Ministry of Foreign Relations, Buenos Aires, Argentina,
     July 1996.

•    “Friends, Brothers and In-laws: The FBI System and the Importance of Networks for Job
     Seekers,” conference sponsored by the Center for Community Change, June 20, 1996.

•    “The Distributional Impact of Adjustment in Latin America,” presented to the Five College
     Program in Peace and World Security Studies, 1996 Summer Faculty Institute on World Security
     Affairs, June 13, 1996.

•    “Is Cuba in Transition?” presented at the University of California, Riverside, Economics
     Department & IECC, June 4, 1996.



                                                                                                Page 127
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 137 of 145




•    “Regional and Community Development,” presented at the Ethnopolis conference, May 30, 1996.

•    “Adjustment, Distribution, and Growth in Latin America,” presented to the Economics
     Department, UCLA, May 29, 1996.

•    “Regional and Community Development,” presented at “Putting Our Communities Back on Their
     Feet: Working Together for Livability,” a conference sponsored by the Local Government
     Commission/Center for Livable Communities, April 26, 1996.

•    “Crisis, Reform, and Crisis: Deja Vu and the Absence of Memory in Mexico’s Political
     Economy,” presented at the Athenaeum at Claremont McKenna College, April 2, 1996.

•    “Planning in the Next Century,” presented at the Planners Institute, League of California Cities,
     March 20, 1996.

•    “Adjustment, Distribution, and Growth in Latin America,” presented at the conference, “Structural
     Adjustment: Middle Eastern and Latin American Perspectives,” UCLA, February 23, 1996.

•    “Citizen Involvement,” presented at the conference, “Creating Livable Places in Southern
     California,” sponsored by the Local Government Commission, Monrovia, California, February 16,
     1996.

•    “Poverty and Work in Los Angeles,” presented to the Board of Directors Meeting, James Irvine
     Foundation, December 12, 1995

•    “The Changing Nature of Employment,” A Conference for California Funders, sponsored by the
     Neighborhood Funders Group, an affinity group of the Council on Foundations and the Southern
     California Association for Philantropy, November 9, 1995

•    “The Economic Context and Impacts of Immigration,” presented at the conference, “International
     Perspectives on Immigration: The Aftermath of Proposition 187,” October 14, 1995.

•    “The Limits to Cuban Economic Reform,” presented at the University of California, Santa Cruz,
     October 1995.

•    “Keeping Down With the Jones: Neighbors, Networks and Wages,” presented at the University of
     California, Riverside, Economics Department, Political Economy Seminar, October 23, 1995.

•    “Why Can’t We Just Get Along? Blacks and Latinos United in Action,” presented at “Urban
     Challenges for Blacks and Latino in the 1990s: Strategies for Contention and Collaboration,”
     sponsored by the Center for Urban Economic Development, University of Illinois at Chicago,
     September 7-9, 1995.

•    “An Economic Agenda for Latinos,” presented as part of the Seminar Series for Latin American
     Professionals held at the Center for U.S.-Mexican Studies, University of California-San Diego,
     July 31, 1995.

•    “The Limits to Cuban Economic Reform,” presented at the the lunchtime Seminar Series in Latin
     American Political Economy at UCLA on July 27, 1995.



                                                                                                Page 128
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 138 of 145




•    “Post-Nafta Political Economy of Mexico,” presented at the Insituto Technological Autonoma de
     Mexico (ITAM) in Mexico City, June 3, 1995.

•    “Los Angeles and the Job Market of the Future,” presented at the California Community
     Foundation’s Legacy Society Donor Breakfast, May 16, 1995.

•    “Mexico, A Nation in Transition: What Now NAFTA?,” presented at the International Trade and
     Career Day, East Los Angeles College, May 3, 1995.

•    “The L.A. Urban Challenge,” presented to the Board of Directors’ meeting of the Rosenberg
     Foundation in San Francisco, April 25, 1995.

•    “Keeping Down with the Jones’s: Neighborhoods, Networks, and Wages,” presented to the
     Political Economy series at the University of Southern California, April 18, 1995.

•    “Economic Inequality, Latino Poverty, and the Civil Unrest in Los Angeles,” presented as part of
     the Spring 1995 Speaker Series of the Mexican American Studies Program of the University of
     Houston, March 29, 1995.

•    “Free Trade Is Not Enough: Challenges to Western Hemispheric Integration,” presented at a panel
     on the Post-crisis Mexican economy at Johns Hopkins University School of Advanced
     International Studies, Washington, DC, March 14, 1995.

•    “The Limits to Cuban Economic Reform,” presented at the lunchtime Seminar Series at Johns
     Hopkins University School of Advanced International Studies, Washington, DC, March 13, 1995.

•    “NAFTA: One Year Later,” presented to the Board of Directors meeting of the Independent
     Colleges of Southern California, February 22, 1995.

•    “The Mexican Peso Crisis,” presented to the Global Peace and Conflict Studies program of UC
     Irvine on January 25, 1995.

•    “The Origins and Sustainability of Mexico’s Turn to Free Trade,” presented at Johns Hopkins
     University, Bologna, Italy campus in December 1994.

•    “Interdependence, Inequality, and Identity: Linking Latino and Latin American Studies,”
     presented at “The Global Society and the Latino Community,” conference sponsored by the Inter-
     University Program for Latino Research, Rockefeller Foundation’s Conference Center in Bellagio,
     Italy, December 12-16, 1994.

•    “The Economic Context,” presented at “Revisitando Los Muertos: Latinos y El Ambiente,” a
     conference on environmental racism organized by Citizens for a Better Environment, Huntington
     Park, November 13, 1994.

•    “Community Participation and Empowerment,” presented at the Ethnopolis conference, “Planning
     Within Ethnically Diverse Communities,” Los Angeles, November 5, 1994.

•    “Distributional Implications of Macroeconomic Policy: Theory, and Applications to El Salvador,”
     presented for the United Nations Development Program, “Adjustment Toward Peace: Economic
     Policy and Post-war Reconstruction in El Salvador,” New York, November 4-5, 1994.


                                                                                              Page 129
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 139 of 145




•    “Waiting for Change: Stabilization and Reform in Cuba,” Georgetown University, Washington,
     DC, September 1994.

•    “Race and Urban Economic Renewal,” presented at the 15th Anniversary Conference of the Center
     for Popular Economics in Northampton, Massachusetts, August 5-7, 1994.

•    “Latino Poverty in Los Angeles: Changing the Agenda for Change” presented at the 15th
     Anniversary Conference of the Center for Popular Economics in Northampton, Massachusetts,
     August 5-7, 1994.

•    “Latino Poverty,” presented at the Fifth Annual Spring Faculty-Graduate Student Workshop of
     Urban Poverty and Public Policy, UCLA, June 3, 1994.

•    “Economic Inequality, Latino Poverty, and the Civil Unrest in Los Angeles,” presented at “Private
     Culture/Public Policy: The Race for Power,” at the Humanities Research Institute, UC Irvine,
     June 2, 1994;

•    “Meeting the Challenge of Regional Partnership,” keynote speech, 1994 Annual Meeting and
     Awards Presentation of the South Pasadena Chamber of Commerce, June 2, 1994.

•    “Environmental Balance, Economic Development, and Community Participation,” presented at the
     Neighborhoods USA Conference, Pasadena, California, May 27, 1994.

•    “Bridging Gaps: The Poor, Community Development and the Regional Economy” presented at
     “Rethinking the Urban Agenda,” a conference organized by the American Sociological
     Association Spival Program on Applied Social research and Social Policy, May 21, 1994.

•    “The Origins and Sustainability of Mexico’s Free Trade Policy,” presented at the Center for U.S.-
     Mexican Studies at UC San Diego, May 4, 1994.

•    “Economic Inequality, Latino Poverty, and the Civil Unrest in Los Angeles,” presented at the
     conference “Beyond Los Angeles: Urban America at the Crossroads,” Stanford University,
     January 28-29, 1994.

•    “Latino Poverty in Los Angeles: An Emerging Paradigm” presented as part of the “Planning in
     the 90s” Lecture Series sponsored by the Graduate School of Architecture and Urban Planning at
     UCLA, January 27, 1994.

•    “Social Equity Planning and the Future of Los Angeles,” keynote speech for the West Area
     Planning Council’s Annual Dinner, October 28, 1993.

•    “NAFTA—Doing Business in North America With or Without It” presented at the First Tri-
     National Youth Encounter, Los Angeles, October 22, 1993.

•    “Latinos and the L.A. Uprising,” presented at the Mauricio Gaston Institute at the University of
     Massachusetts-Boston, October 12, 1993.

•    “Latin American and Latino Studies,” presented at the session, “Which Way for Chicano
     Studies?” Loyola Marymount College, Los Angeles, September 13, 1993.



                                                                                                Page 130
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 140 of 145




•    “The Origins and Sustainability of Mexico’s Free Trade Policy,” presented at the 89th Annual
     Meetings of the American Political Science Association, Washington DC, September 5, 1993.

•    “The Economics of the L.A. Uprising,” presented to the California State Assembly Special
     Committee on the Los Angeles Crisis, Los Angeles, July 24, 1993.

•    “The Emerging New Majority: Black, Asian, Hispanic Relations in the 1990s,” presented at the
     National Conference of La Raza’s Annual Conference, Los Angeles, July 21, 1993.

•    “Planning and Community Empowerment: Organizing for Change,” keynote speech to the Los
     Angeles American Planning Association conference, July 23, 1993.

•    “The Economic Road to Rebuilding Los Angeles,” presented to the Asian Pacific Americans for a
     New L.A. (APANLA), July 18, 1993.

•    “Latinos in Los Angeles,” presented at a research session co-sponsored by the International &
     Public Affairs Center, Occidental College, and the Tomás Rivera Center, Los Angeles, May 22,
     1993.

•    “The Distributional Effects of Economic Adjustment,” presented at the Southern California
     Workshop on Political and Economic Liberalization, University of Southern California, May 21,
     1993.

•    “The Free Trade Agreement and Economic Justice,” presented at the conference, “The Shape of
     Justice: Spiritual Roots of our Commitment,”sponsored by the Unitarian Universalists for a Just
     Economic Community, March 27, 1993.

•    “Understanding Los Angeles,” presented at “A Religious Leaders’ Summit to Heal L.A.”
     sponsored by the Interfaith Coalition to Heal L.A.,” March 25, 1993.

•    “Organizing Immigrant Workers in Southern California,” presented at the national conference of
     the AFL-CIO Education Department and the University and College Labor Education Association,
     March 18, 1993.

•    “Latinos and the L.A. Uprising,” presented at a press conference, Los Angeles, March 15, 1993.

•    “Latinos and the L.A. Uprising,” presented to the Greater Los Angeles Political Economy
     Seminar, March 13, 1993.

•    “The Origins and Sustainability of Mexico’s Free Trade Policy,” presented in the Political
     Economy Workshop, Claremont Graduate School, March 12, 1993.

•    “L.A. Voices: A Discussion of Post-Unrest Relief,” presented before the Japan External Trade
     Association, Los Angeles, March 2, 1993.

•    “Latinos and the L.A. Uprising,” presented at a session jointed sponsored by the Claremont
     Graduate School, the Tomás Rivera Center, and the Chicano Center of the Claremont Colleges on
     February 9, 1993.




                                                                                                  Page 131
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 141 of 145




•    “The Los Angeles Uprising,” plenary speech at the annual California Studies Association
     meetings, February 5, 1993.

•    “The Los Angeles Uprising,” plenary speech at the session, “Urban Crisis in Presidential Politics,”
     sponsored by the Union for Radical Political Economics at the Allied Social Science Association
     meetings, January 5, 1993.

•    “Does It Rise Like the Phoenix? Visions for the (Re)building of Los Angeles,” presented at the
     Martin Luther King, Jr. commorative program, “What Happens to a Dream Deferred?” sponsored
     by UCLA Extension, the Southern Christian Leadership Conference—LA, and the Martin Luther
     King Legacy Association at the Afro-American History Museum, Los Angeles, January 16, 1993.

•    “Free Trade and a Progressive Perspective,” keynote speech for the conference, “Free Trade and
     the Global Economy,” sponsored by the Northwest Witness for Peace organzation at the
     University of Oregon in Eugene, November 21, 1992.

•    “Latinos and the L.A. Uprising,” presented at UC-Riverside, November 17, 1992.

•    “Latinos and the L.A. Uprising,” presented at the Meeting of the Tomás Rivera Center Board of
     Trustees meeting in San Antonio, Texas on November 12, 1992.

•    “Social Equity and Economic Development” and “Community Outreach in the Planning Process,”
     presented at the American Planning Association State Conference, November 9-10, 1992.

•    “Economic Justice in Post-industrial Los Angeles,” presented as part of UCLA Extension
     program, “Agenda for Justice in a Multicultural City,” October 21, 1992.

•    “External Shocks and Adjustment in Contemporary Cuba,” presented at the Latin American
     Studies Association meetings, Los Angeles, September 1992.

•    “The Political Economy of NAFTA,” presented at the California convention of the Mexican
     American Political Action conference, September 19, 1992.

•    “Social Equity and Growth,” presented at “Social Equity and Economic Development in
     Planning,” a forum sponsored by the American Planning Association and the Cities of Inglewood,
     Compton, Long Beach, and Los Angeles, August 16, 1992.

•    “Peru: Political Economy,” presented at Economy, Society, and Democracy,” conference
     sponsored by the Hoover Institution, Washington, DC May 9, 1992.

•    “Diversity in Governance,” presented to the League of California Cities’ Statewide Growth
     Managment Conference, Sacramento, February 21, 1992.

•    “The New Majority,” plenary speech at “The Emerging Majority: Labor and Community
     Empowerment,” 1992 Service Employees International Union, Western Region, Civil and Human
     Rights Conference, Los Angeles, February 1992.

•    “Citizen Participation in Planning,” presented at LENINTAG, St. Petersburg, Russia, December
     1991.



                                                                                               Page 132
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 142 of 145




•    “Private Investment and Debt Overhang in Latin America,” presented at a Claremont Graduate
     School Political Economy Workshop, “States, Markets, and Debt in Latin America,” November
     1991

•    “Latinos and the L.A. Economy,” presented at a special meeting of the Tomás Rivera Center held
     at Pacific Enterprises in Los Angeles, September, 1991.

•    “Recycling: Possiblities and Challenges for Different Communities,” presented at the panel, “The
     Waste Reduction Challenge: Municipal Recycling,” part of the First Annual Issues Conference of
     Professional Hispanics in Energy, “Hispanics Facing Challenges of Energy and Environment,”
     July 12, 1991.

•    “The Challenge of Leadership: California and the Future,” graduation speaker for Glendale
     Community College, June 1991.

•    “Private Investment and Debt Overhang in Latin America,” presented at the Latin American
     Studies Association meetings, Washington, DC, April 1991.

•    “Private Investment and Debt Overhang in Latin America,” presented at the Latin American
     Economics Workshop at the University of Texas—Austin, April 25, 1991.

•    “Social Equity and Growth,” presented at the Growth Management Consensus Project (sponsored
     by the Center for California Studies, California State University, Sacramento), March 1991.

•    “Minority Enterprise and Recycling: The Next Step,” presented at the Recycling and Minority
     Enterprise Conference sponsored by the Jesse M. Unruh Institute of Politics, University of
     Southern California, 1991.

•    “Bank Lending, Misleading Signals, and the Latin American Debt Crisis,” presented at a panel
     sponsored by the American Economics Association at the Allied Social Science Association
     meetings, December 1990.

•    “Economics and Politics in the Hispanic Community,” presented at the Wednesday Noon Lecture
     Series sponsored by the South Central/Southeast Task Force and the Department of City Planning,
     Los Angeles, December 5, 1990.

•    “Orthodoxy Versus Heterodoxy: Bolivia and Peru,” presented at the Peruvian Institute of
     Business Administration, Lima, Peru, August 1990.

•    “Bolivia and Hyperinflation,” presented twice, once at the University of the Pacific and once at the
     Institute of Peruvian Studies, both in Lima, Peru, August 1990.

•    “Private Investment and Debt,” presented at FUNDEMOS, La Paz, Bolivia, August 1990.

•    “Enterprise Zones and the New Majority,” presented to the staff of the enterprise zones in the City
     of Los Angeles (Pacoima, East Los Angeles, Watts) 1990.

•    “Debt, Stabilization, and Distribution in Latin America,” presented at a panel sponsored by the
     American Economics Association, ASSA meetings, Atlanta, December 1989.



                                                                                                Page 133
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 143 of 145




•    “Towards a New Majority,” at “Economic Development: The New Majority in Los Angeles,”
     conference held at Occidental College, November, 1989.

•    “Debt, Stabilization, and Distribution in Latin America,” presented at the Workshop on Economic
     Reforms in Comparative Perspective sponsored by the Center for International Studies at the
     University of Southern California, Fall 1989.

•    “Capital Flows, Trade, and Immigration,” presented at “Progressive Economics in the 1990s,” the
     Center for Popular Economics 10th Anniversary Summer Institute, August 11, 1989.

•    “Community Economic Development,” presented at “Progressive Economics in the 1990s,” the
     Center for Popular Economics 10th Anniversary Summer Institute, August 12, 1989.

•    “Beyond the Debt Crisis,” presented to the UCLA Extension Series, 1989-90.

•    “Orthodoxy vs. Heterodoxy: The Stabilization Experiences of Peru and Bolivia,” paper presented
     at the Western Economics Association meetings, June 1989.

•    “Orthodox and Heterodox Stabilization Policies: Peru and Bolivia,” presented at the Workshop on
     Political Economy at UCLA, May 30, 1989.

•    “Misleading Signalling, Bank Lending, and the Latin American Debt Crisis,” presented at “Global
     Imbalances,” a conference sponsored by the Economics Department of the American University in
     Washington, DC, May 28, 1989.

•    “Orthodox and Heterodox Stabilization Policies: Peru and Bolivia,” presented at “Global
     Imbalances,” a conference sponsored by the Economics Department of the American University in
     Washington, DC, May 27, 1989.

•    “Peru: The Economic and Political Crisis,” presented a forum sponsored by the Latin American
     Studies and History Department, California State University, Los Angeles, May 18, 1989.

•    “The Latin American Debt Crisis,” presented at the L.A. Pierce College Spring Lectures, May 17,
     1989.

•    “Stabilization and Inflation in Bolivia,” Greater Los Angeles Political Economy Workshop,
     University of California, Riverside, spring 1989.

•    “Stabilization and Inflation in Bolivia,” presented at the Workshop on Economic Reform at the
     University of Southern California, both in spring 1989.

•    “Alternative Economic Development Strategies,” presented at the conference, “Remaking L.A.
     Meets City Hall”, University of Southern California, March 11, 1989.

•    “Misleading Signalling, Bank Lending, and the Latin American Debt Crisis,” session sponsored by
     the Union of Radical Political Economists at the Allied Social Science Association meetings,
     December 1988.

•    “Economic Development and the New Majority in Los Angeles” presented at the University of
     California, Riverside, Economics Department, November 1988.


                                                                                             Page 134
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 144 of 145




•    “Orthodox and Heterodox Stabilization Policies: Peru and Bolivia,” presented at the Political
     Economy and Public Policy Workshop at the University of Southern California, October 20, 1988.

•    “Economic Policy in Peru and Bolivia, 1985-88: Different Routes, Current Problems,” Institute
     for the Development of Entrepeneurs and Administrators, La Paz, Bolivia, May 1988.

•    “Capital Flight and the Latin American Debt Crisis,” presented at Catholic University, La Paz,
     Bolivia, May 1988.

•    “Third World Debt: Which Way Out?,” for the UCLA extension program “Tension Areas: The
     World Today,” April 1988.

•    “Capital Flight and the Latin American Debt Crisis,” presented at the Peruvian Institute for
     International Studies, Lima, April 1988.

•    “The Rise and Fall of Peruvian Heterodoxy,” delivered three places (the University of the Pacific,
     the National Planning Institute, and the Institute of Peruvian Studies), Lima, Peru, April 1988.

•    “Capital Flight and the Latin American Debt Crisis,” presented at the Latin American Studies
     Association meetings, March 1988.

•    “IMF Stabilization Policy, Income Distribution, and the Quality of Life in Latin America,”
     presented at “The Demography of Inequality in Contemporary Latin America,” a conference at the
     University of Florida—Gainesville, February 1988.

•    “Capital Flight and the Latin American Debt Crisis,” session sponsored by the Union for Radical
     Political Economics at the meetings of the Allied Social Science Association, December 1987.

•    “The Debt Crisis and Beyond: Orthodox, Structuralist, and Radical Views,” presented at an
     American Economics Association panel at the meetings of the Allied Social Science Association,
     December 1987.

•    “The Debt Crisis and Beyond: Orthodox, Structuralist, and Radical Views,” presented at the
     Economics Department, University of Texas, Austin, November 1987.

•    “Debt and Democratization,” presented to the Latin American Studies program at California State
     University, Los Angeles, Fall 1987.

•    “Economics, Reagonomics, and the Long-run,” presented at the 8th Annual Western Women’s
     Conference of the Service Employees International Union, March 21, 1987.

•    “An Economic Bill of Rights and the International Economy,” presented at the Western regional
     conference of the National Lawyer’s Guild, 1987.

•    “Latin American and the Debt Crisis: Beyond the IMF,” presented at the Latin American Studies
     Association meetings, October 23, 1986.

•    “Latin American and the Debt Crisis: Beyond the IMF,” presented at the Pacific Coast Council on
     Latin American Studies, Fall 1986.



                                                                                                Page 135
    Case 4:20-cv-05883-JSW Document 27-11 Filed 08/25/20 Page 145 of 145




•    “Stabilization Policies and their Economic, Social and Political Impacts,” presented at the
     International Symposium on “Crisis and the Foreign Debt: The Mexican and U.S. Points of
     View,” sponsored by the North American Economics and Finance Association, UNAM, Mexico
     City, May 21, 1986.

•    “The IMF in Latin America: Debate, Evidence, and Case Study,” presented at a panel sponsored
     by the Union of Radical Political Economists, Allied Social Science Association meetings,
     December 28, 1985.

•    “The IMF and the Third World: How to Lose Friends and Still Influence People,” UCLA
     Extension series, “Tension Areas: The World Today,” Fall 1985.

•    “Latin American and the IMF: An Empirical Assessment,” presented to the Economics
     Department, UC Riverside, November 27, 1984.

•    “The IMF and Latin America: Social Constraints on the Fund’s Economic Policy,” presented at
     the meetings of the Eastern Economics Association, New York, March 15, 1984.

•    “Latin America and the Debt,” Institute for Food and Development Policy, San Francisco,
     February 8, 1984.




                                                                                               Page 136
